UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 6490 Dreyfus Premier Investment Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2009-June 30, 2010 Item 1. Proxy Voting Record Dreyfus Premier Investment Funds, Inc. DREYFUS DIVERSIFIED INTERNATIONAL FUND DREYFUS DIVERSIFIED LARGE CAP FUND DREYFUS SATELLITE ALPHA FUND The Funds did not hold any voting securities and accordingly did not vote any proxies during the reporting period. DREYFUS ENHANCED INCOME FUND Dreyfus Enhanced Income Fund liquidated on August 12, 2009. The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. DREYFUS DIVERSIFIED GLOBAL FUND DREYFUS INSTITUTIONAL PREFERED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy - Lending DREYFUS EMERGING ASIA FUND AIRMEDIA GROUP INC. Ticker: Security ID: 009411109 Meeting Date: DEC 9, 2009 Meeting Type: Annual Record Date: NOV 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend 2007 Share Incentive Plan For Did Not Vote Management 2 Adopt New Memorandum and Articles of For Did Not Vote Management Association 3 Authorize Share Repurchase Program For Did Not Vote Management AVICHINA INDUSTRY & TECHNOLOGY CO., LTD. Ticker: Security ID: 6707899 Meeting Date: SEP 28, 2009 Meeting Type: Special Record Date: SEP 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Subscription of 10.5 Million For Did Not Vote Management New Shares in Jiangxi Hongdu Aviation Industry Co., Ltd. (Hongdu Aviation) Under the Subcription Agreement I 2 Approve Subscription By Jiangxi Hongdu For Did Not Vote Management Aviation Industrial Group Corporation (Hongdu Group) of 23.1 Million New Shares in Hongdu Aviation Under the Subscritpion Agreement II 3 Approve Placing of Not More Than 106 For Did Not Vote Management Million New Shares in Hongdu Aviation to the Company, Hongdu Group and Eight Other Independent Qualified Investors 4 Approve Acquisition by Hongdu Aviation For Did Not Vote Management of the Aircraft Business Assets from Hongdu Group for a Consideration of RMB 574 Million Under the Assets Acquisition Agreement AVICHINA INDUSTRY & TECHNOLOGY CO., LTD. Ticker: Security ID: 6707899 Meeting Date: DEC 29, 2009 Meeting Type: Special Record Date: DEC 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Equity Swap Agreement With For Did Not Vote Management Aviation Industry Corporation of China and the Related Transactions 2 Amend Articles Re: Deputy General For Did Not Vote Management Manager AVICHINA INDUSTRY & TECHNOLOGY CO., LTD. Ticker: Security ID: 6707899 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: APR 28, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For Did Not Vote Management 2 Accept Report of the Supervisory For Did Not Vote Management Committee 3 Accept Financial Statements and For Did Not Vote Management Statutory Reports 4 Approve Profit Distribution Plan For Did Not Vote Management 5 Appoint PricewaterhouseCoopers and For Did Not Vote Management PricewaterhouseCoopers Zhong Tian CPAs Ltd. Co. as International and Domestic Auditors, Respectively, and Authorize the Board to Fix Their Remuneration 6 Other Business (Voting) For Did Not Vote Management 7 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 8 Other Business (Voting For Did Not Vote Management BEIJING CAPITAL LAND LTD. Ticker: Security ID: 6623360 Meeting Date: SEP 25, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Up to 1.4 Billion A For Did Not Vote Management Shares of RMB 1.0 Each Pursuant to the A Share Issue 2 Approve Private Placing Arrangement For Did Not Vote Management with the Capital Group 3a Amend Articles of Association For Did Not Vote Management 3b Approve Authorization of Executive For Did Not Vote Management Directors in Relation to the Amendment of Articles 4a Amend Articles of Association For Did Not Vote Management 4b Approve Authorization of Executive For Did Not Vote Management Directors in Relation to the Amendment of Articles 5a Approve Amendments to the Rules and For Did Not Vote Management Procedures of the Shareholders' General Meetings 5b Approve Authorization of Executive For Did Not Vote Management Directors in Relation to the Amendments to the Rules and Procedures of the Shareholders' General Meetings 6a Approve Amendments to the Rules and For Did Not Vote Management Procedures of the Board 6b Approve Authorization of Executive For Did Not Vote Management Directors in Relation to the Amendments to the Rules and Procedures of the Board 7a Approve Utilization of Proceeds from For Did Not Vote Management the A Share Issue 7b Authorize Board to Make Adjustments on For Did Not Vote Management the Utilization of Proceeds from the A Share Issue 8 Approve Sharing of Undistributed For Did Not Vote Management Profits 9 Authorize Board to Deal with the A For Did Not Vote Management Share Issue 10a Approve Amendments to the Connected For Did Not Vote Management Transaction Decision Making System 10b Approve Authorization of Executive For Did Not Vote Management Directors in Relation to the Amendments to the Connected Transaction Decision Making System 11a Approve Amendments to the Proceeds For Did Not Vote Management Administration Measures 11b Approve Authorization of Executive For Did Not Vote Management Directors in Relation to the Amendments to the Proceeds Administration Measures BEIJING CAPITAL LAND LTD. Ticker: Security ID: 6623360 Meeting Date: DEC 22, 2009 Meeting Type: Special Record Date: DEC 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association (Draft) For Did Not Vote Management 2 Authorize Executive Directors for the For Did Not Vote Management Application, Registration, Filing and Other Related Matters in Relation to the Draft BEIJING CAPITAL LAND LTD. Ticker: Security ID: 6623360 Meeting Date: MAR 29, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For Did Not Vote Management 2 Accept Report of the Supervisory For Did Not Vote Management Committee 3 Accept Financial Statements and For Did Not Vote Management Auditor's Report 4 Approve Scheme of Profit Distribution For Did Not Vote Management 5 Approve Allocation Proposal of the Long For Did Not Vote Management Term Incentive Fund for the Years 2008 and 2009 6 Reappoint PricewaterhouseCoopers Zhong For Did Not Vote Management Tian CPAs Co. Ltd. and PricewaterhouseCoopers as PRC and Hong Kong Auditors Respectively, and Authorize Board to Fix Their Remuneration 7 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights BENGANG STEEL PLATES CO. LTD. Ticker: Security ID: 6008291 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: MAY 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Directors' Report For Did Not Vote Management 2 Approve Supervisors' Report For Did Not Vote Management 3 Approve 2009 Annual Report and Annual For Did Not Vote Management Report Summary 4 Approve 2009 Financial Statements For Did Not Vote Management 5 Approve 2009 Allocation of Income and For Did Not Vote Management Dividends 6 Approve to Re-Appoint Company's 2010 For Did Not Vote Management Audit Firm 7 Approve 2010 Investment Framework Plan For Did Not Vote Management 8 Approve Daily Continuing Connected For Did Not Vote Management Transactions 9 Elect Yu Tianchen as Director For Did Not Vote Management 10 Elect Zhang Xiaofang as Director For Did Not Vote Management 11 Elect Cao Aimin as Director For Did Not Vote Management 12 Elect Zhang Jichen as Director For Did Not Vote Management 13 Elect Tian Bingfu as Independent For Did Not Vote Management Director 14 Elect Li Kai as Independent Director For Did Not Vote Management 15 Elect Wang Yiqiu as Independent For Did Not Vote Management Director 16 Elect Liu Junyou as Supervisor For Did Not Vote Management 17 Elect Zhao Wei as Supervisor For Did Not Vote Management 18 Elect Liu Enquan as Supervisor For Did Not Vote Management 19 Elect Wang Pu as Supervisor For Did Not Vote Management 20 Elect Zhang Chuang as Supervisor For Did Not Vote Management 21 Approve Asset Impairment Provision For Did Not Vote Management CHAROEN POKPHAND FOODS PCL Ticker: Security ID: Y1296K117 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For Did Not Vote Management 2 Acknowledge 2009 Operations Report None Did Not Vote Management 3 Accept Financial Statements and For Did Not Vote Management Statutory Reports 4 Acknowledge Interim Dividend of THB None Did Not Vote Management 0.23 Per Share 5 Approve Allocation of Income and For Did Not Vote Management Payment of Final Dividend of 0.50 Per Share 6.1 Elect Min Tieanworn as Director For Did Not Vote Management 6.2 Elect Chingchai Lohawatanakul as For Did Not Vote Management Director 6.3 Elect Phongthep Chiaravanont as For Did Not Vote Management Director 6.4 Elect Adirek Sripratak as Director For Did Not Vote Management 6.5 Elect Pong Visedpaitoon as Director For Did Not Vote Management 6.6 Elect Chaiyawat Wibulswasdi as Director For Did Not Vote Management 7 Approve Remuneration of Directors For Did Not Vote Management 8 Approve KPMG Phoomchai Audit Ltd as For Did Not Vote Management Auditors and Authorize Board to Fix Their Remuneration 9 Approve Acquisition of the Entire For Did Not Vote Management Business of Pokphand Aquatech Co Ltd CHINA AGRI-INDUSTRIES HOLDINGS LTD Ticker: Security ID: Y1375F104 Meeting Date: DEC 4, 2009 Meeting Type: Special Record Date: DEC 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Services Agreement For Did Not Vote Management Among COFCO Agricultural Industries Management Services Co., Ltd., COFCO Finance Co., Ltd. and the Company; and the Relevant Caps 2 Approve Entrustment Loan Framework For Did Not Vote Management Agreement Among COFCO Agricultural Industries Management Services Co., Ltd., COFCO Finance Co., Ltd. and the Company; and the Relevant Caps 3 Authorize the Board to Do All Such For Did Not Vote Management Things and Take All Such Actions They May Consider Necessary or Desirable for the Purpose of Giving Effect to the Financial Services Agreement and the Entrustment Loan Framework Agreement CHINA MERCHANTS PROPERTY DEVELOPMENT CO., LTD. ( FORMERLY CHINA MERCHANTS Ticker: Security ID: 6205865 Meeting Date: AUG 17, 2009 Meeting Type: Special Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Company's Eligibility for For Did Not Vote Management Issuance of Shares via a Private Placement 2 Approve Proposal on the Issuance of For Did Not Vote Management Shares to Specific Paties via a Private Placement 2.1 Approve Issue Type and Par Value For Did Not Vote Management 2.2 Approve Manner of Issuance and Time of For Did Not Vote Management Issuance 2.3 Approve Number of Shares and Scale For Did Not Vote Management ofIssuance 2.4 Approve Parties of Issuance For Did Not Vote Management 2.5 Approve Maaner of Subscription For Did Not Vote Management 2.6 Approve Issue Price, Basis of Fix Price For Did Not Vote Management and Date 2.7 Approve Arrangement on the Period of For Did Not Vote Management Issuance 2.8 Approve Arrangement of Undistributed For Did Not Vote Management Profits before Issuance 2.9 Approve Listing Location For Did Not Vote Management 2.1 Approve Usage of Funds For Did Not Vote Management 2.11 Approve Resolution Validity Period For Did Not Vote Management 3 Approve Preliminary Proposal on the For Did Not Vote Management Issuance of Shares via a Private Placement 4 Approve Report on the Usage of Funds For Did Not Vote Management from Previous Share Issuance 5 Approve Proposal on Entering the Share For Did Not Vote Management Purchase Agreement with Supplementary Conditions with Shekou Industrial Zone 6 Approve Proposal on Related For Did Not Vote Management Transactions Involved in Issuance of Shares via Private Placement 6.1 Approve Issuance of Shares to Shekou For Did Not Vote Management Industrial Zone 6.2 Approve Purchasing of Land Using Right For Did Not Vote Management of Jingshan Phase IX from Shekou Industrial Zone 7 Approve Feasibility Report on Using the For Did Not Vote Management Proceeds from Issuance of Shares via Private Placement 8 Approve Authorization to the Board to For Did Not Vote Management Handle Matters in Relation to the Issuance of Shares via a Private Placement 9 Approve Guidelines on Appointment of For Did Not Vote Management Audit Firm CHINA MERCHANTS PROPERTY DEVELOPMENT CO., LTD. ( FORMERLY CHINA MERCHANTS Ticker: Security ID: 6205865 Meeting Date: OCT 31, 2009 Meeting Type: Special Record Date: OCT 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Provision of Guarantee to the For Did Not Vote Management Company's Subsidiary, Zhuhai Yuanfeng Real Estate Co., Ltd. CHINA MERCHANTS PROPERTY DEVELOPMENT CO., LTD. ( FORMERLY CHINA MERCHANTS Ticker: Security ID: 6205865 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Loan Guarantee for Subsidiary For Did Not Vote Management CHONGQING IRON & STEEL CO. LTD. Ticker: Security ID: 6079866 Meeting Date: AUG 7, 2009 Meeting Type: Special Record Date: JUL 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Allow Distribution of Corporate FOR Did Not Vote Management Communication to H Shareholders Through the Company's Website 2 Amend Articles of Association FOR Did Not Vote Management CHONGQING MACHINERY & ELECTRIC CO., LTD. Ticker: Security ID: B2QKB60 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: MAY 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors Did Not Vote Management 2 Accept Report of the Supervisory Did Not Vote Management Committee 3 Accept Financial Statements and Did Not Vote Management Statutory Reports 4 Approve Proft Appropriation Proposal Did Not Vote Management 5 Reappoint PricewaterhouseCoopers Zhong For Did Not Vote Management Tian CPAs Ltd. Co. and PricewaterhouseCoopers as the PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration 6 Approve Renewal of Guarantee for a Loan For Did Not Vote Management of RMB 37 million of Chongqing Pigeon Electric Wires & Cables Co., Ltd. 7 Approve Renewal of Guarantee for a Loan For Did Not Vote Management of RMB 50.44 million of Chongqing CAFF Automotive Braking & Steering System Co., Ltd. 8a Elect Xie Hua Jun as Executive Director For Did Not Vote Management and Authorize Board to Fix Director's Remuneration 8b Elect He Yong as Executive Director and For Did Not Vote Management Authorize Board to Fix Director's Remuneration 8c Elect Liao Shaohua as Executive For Did Not Vote Management Director and Authorize Board to Fix Director's Remuneration 8d Elect Chen Xianzheng as Executive For Did Not Vote Management Director and Authorize Board to Fix Director's Remuneration 8e Elect Huang Yong as Non-Executive For Did Not Vote Management Director and Authorize Board to Fix Director's Remuneration 8f Elect Yu Gang as Non-Executive Director For Did Not Vote Management and Authorize Board to Fix Director's Remuneration 8g Elect Yang Jingpu as Non-Executive For Did Not Vote Management Director and Authorize Board to Fix Director's Remuneration 8h Elect Liu Liangcai as Non-Executive For Did Not Vote Management Director and Authorize Board to Fix Director's Remuneration 8i Elect Lo Wah Wai as Independent For Did Not Vote Management Non-Executive Director and Authorize Board to Fix Director's Remuneration 8j Elect Ren Xiaochang as Independent For Did Not Vote Management Non-Executive Director and Authorize Board to Fix Director's Remuneration 8k Elect Kong Weiliang as Independent For Did Not Vote Management Non-Executive Director and Authorize Board to Fix Director's Remuneration 9a Elect Duan Rongsheng as Supervisor and For Did Not Vote Management Authorize Board to Fix Supervisor's Remuneration 9b Elect Liao Rong as Supervisor and For Did Not Vote Management Authorize Board to Fix Supervisor's Remuneration 9c Elect Wang Rongxue as Supervisor and For Did Not Vote Management Authorize Board to Fix Supervisor's Remuneration 9d Elect Liu Xing as Supervisor and For Did Not Vote Management Authorize Board to Fix Supervisor's Remuneration 9e Elect Wang Xuqi as Supervisor and For Did Not Vote Management Authorize Board to Fix Supervisor's Remuneration 9f Elect Chen Qing as Supervisor and For Did Not Vote Management Authorize Board to Fix Supervisor's Remuneration 10 Approve Remuneration Standards of Board For Did Not Vote Management and Supervisory Committee 11 Approve Master Agreement For Did Not Vote Management 12 Approve Annual Caps Under the Master For Did Not Vote Management Supplies Agreement Be Revised From RMB 140 Million to RMB 220 Million 13 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights CHOW SANG SANG HOLDINGS INTERNATIONAL LTD. Ticker: Security ID: 6193681 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: JUN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Final Dividend of HK$0.26 Per For Did Not Vote Management Share 3a Reelect Chow Kwen Ling as Director For Did Not Vote Management 3b Reelect Winston Chow Wun Sing as For Did Not Vote Management Director 3c Reelect Stephen Ting Leung Huel as For Did Not Vote Management Director 4 Authorize the Board to Fix Remuneration For Did Not Vote Management of Directors 5 Reappoint Ernst and Young as Auditors For Did Not Vote Management and Authorize the Board to Fix Their Remuneration 6a Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 6b Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 6c Authorize Reissuance of Repurchased For Did Not Vote Management Shares CIMC ENRIC HOLDINGS LTD Ticker: Security ID: B0M6DX9 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2a Reelect Gao Xiang as Director For Did Not Vote Management 2b Reelect Petrus Gerardus Maria Van Der For Did Not Vote Management Burg as Director 2c Reelect Jin Yongsheng as Director For Did Not Vote Management 2d Relect Wong Chun Ho as Director For Did Not Vote Management 2e Reelect Gao Zhengping as Director For Did Not Vote Management 2f Authorize Board to Fix the Remuneration For Did Not Vote Management of Directors 3 Reappoint the Auditor and Authorize For Did Not Vote Management Board to Fix Their Remuneration 4 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 5 Authorize Repurchase of Up to Ten For Did Not Vote Management Percent of Issued Share Capital 6 Authorize Reissuance of Repurchased For Did Not Vote Management Shares CJ O SHOPPING CO LTD Ticker: Security ID: 6199753 Meeting Date: MAR 19, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements For Did Not Vote Management 2 Amend Articles of Incorporation For Did Not Vote Management 3 Approve Total Remuneration of Inside For Did Not Vote Management Directors and Outside Directors COSLIGHT TECHNOLOGY INTERNATIONAL GROUP LTD. Ticker: Security ID: 6187361 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Final Dividend For Did Not Vote Management 3a Reelect Li Ke Xue as Executive Director For Did Not Vote Management 3b Reelect Zhang Li Ming as Executive For Did Not Vote Management Director 3c Reelect Liu Xing Quan as Executive For Did Not Vote Management Director 3d Authorize Board to Fix Remuneration of For Did Not Vote Management Directors 4 Reappoint Auditors and Authorize Board For Did Not Vote Management to Fix Their Remuneration 5a Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Did Not Vote Management Shares DAPHNE INTERNATIONAL HOLDINGS LTD. Ticker: Security ID: 6704351 Meeting Date: DEC 7, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Share Option Scheme For Did Not Vote Management DAPHNE INTERNATIONAL HOLDINGS LTD. Ticker: Security ID: 6704351 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAY 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Final Dividend For Did Not Vote Management 3a Reelect Huang Shun-Tsai as Director For Did Not Vote Management 3b Reelect Kuo Jung-Cheng as Director For Did Not Vote Management 3c Reelect Chang Chih-Chiao as Director For Did Not Vote Management 3d Reelect Ma Xuezheng as Director For Did Not Vote Management 3e Authorize the Board to Fix Remuneration For Did Not Vote Management of Directors 4 Reappoint PricewaterhouseCoopers as For Did Not Vote Management Auditors and Authorize the Board to Fix Their Remuneration 5a Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 5b Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 5c Authorize Reissuance of Repurchased For Did Not Vote Management Shares DREYFUS INSTITUTIONAL PREFERED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy - Lending ENGINEERS INDIA LTD Ticker: Security ID: 6374798 Meeting Date: APR 22, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorized Share For Did Not Vote Management Capital from INR 1 Billion to INR 3 Billion 2 Approve Two-for-One Stock Split For Did Not Vote Management 3 Amend Clause 5 of the Memorandum of For Did Not Vote Management Association to Reflect Changes in Authorized Share Capital 4 Amend Article 4 of the Articles of For Did Not Vote Management Association to Reflect Changes in Authorized Share Capital 5 Authorize Capitalization of up to INR For Did Not Vote Management 1.12 Billion from the General Reserves for Bonus Issue of up to 225 Million Equity Shares in the Proportion of Two New Equity Shares for Every One Equity Share Held GOLDEN AGRI-RESOURCES LTD Ticker: Security ID: B3NNZL2 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For Did Not Vote Management Directors' and Auditors' Reports 2 Declare First and Final Dividend of SGD For Did Not Vote Management 0.00495 Per Ordinary Share 3 Approve Directors' Fees of SGD 258,336 For Did Not Vote Management for the Year Ended Dec. 31, 2009 (2008: SGD 228,000) 4 Reelect Frankle (Djafar) Widjaja as For Did Not Vote Management Director 5 Reelect Simon Lim as Director For Did Not Vote Management 9 Authorize Issuance of Equity or For Did Not Vote Management Equity-Linked Securities with Preemptive Rights 6 Reelect Hong Pian Tee as Director For Did Not Vote Management 7 Reappoint Moore Stephens LLP as For Did Not Vote Management Auditors and Authorize Board to Fix Their Remuneration 8 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities with or without Preemptive Rights 10 Approve Issuance of Shares without For Did Not Vote Management Preemptive Rights at a Discount of Up to 20 Percent of the Weighted Average Price Per Share 11 Authorize Share Repurchase Program For Did Not Vote Management 12 Approve Mandate for Transactions with For Did Not Vote Management Related Parties HINDUJA VENTURES LIMITED Ticker: Security ID: B1VLWQ8 Meeting Date: JUL 27, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and FOR Did Not Vote Management Statutory Reports 2 Approve Dividend of INR 10.00 Per Share FOR Did Not Vote Management 3 Reappoint R.P. Hinduja as Director FOR Did Not Vote Management 4 Reappoint D.G. Hinduja as Director FOR Did Not Vote Management 5 Reappoint A. Harish as Director FOR Did Not Vote Management 6 Approve Price Waterhouse as Auditors FOR Did Not Vote Management and Authorize Board to Fix Their Remuneration 7 Approve Transfer of Register of FOR Did Not Vote Management Members, Documents and Certificates to Sharepro Services (India) Pvt Ltd, Registrar and Share Transfer Agents 8 Approve Issuance of Equity or FOR Did Not Vote Management Equity-Linked Securities without Preemptive Rights (Proposed Issuance) 9 Approve Authority on Behalf of the FOR Did Not Vote Management Company to Comply with All Formalities as May be Required in Connection with the Proposed Issuance IFCI LIMITED (FORMERLY INDUSTRIAL FINANCE CORP OF INDIA LTD) Ticker: Security ID: 6121983 Meeting Date: SEP 18, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Confirm Interim Dividend on Preference For Did Not Vote Management Shares of INR 51.1 Million as Final Dividend 3 Approve Dividend on Equity Shares of For Did Not Vote Management INR 0.80 Per Share 4 Reappoint P.G. Muralidharan as Director For Did Not Vote Management 5 Approve Chokshi & Chokshi as Auditors For Did Not Vote Management and Authorize Board to Fix Their Remuneration 6 Appoint P.P. Mallya as Director For Did Not Vote Management 7 Appoint T.S. Laschar as Director For Did Not Vote Management 8 Appoint K.N. Murthy as Director For Did Not Vote Management 9 Appoint K. Raghuraman as Director For Did Not Vote Management 10 Appoint S.S. Pasha as Director For Did Not Vote Management 11 Appoint U. Sangwan as Director For Did Not Vote Management 12 Approve Appointment and Remuneration of For Did Not Vote Management S.K. Mandal, Executive Director INDIABULLS REAL ESTATE LTD. Ticker: Security ID: B1TRMQ8 Meeting Date: OCT 4, 2009 Meeting Type: Special Record Date: AUG 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Loans, Investments, and/or For Did Not Vote Management Corporate Guarantees of up to INR 200 Billion to Indiabulls Power Ltd (IPL), Indiabulls Realtech Ltd, Indiabulls CSEB Bhaiyathan Power Ltd, Indiabulls Powergen Ltd, or Any Other Subsidiaries of IPL INSPUR INTERNATIONAL LTD. Ticker: Security ID: B00LQ37 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAY 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Declare Final Dividend of HK0.01 Per For Did Not Vote Management Share 3a Reelect Sun Pishu as Executive Director For Did Not Vote Management 3b Reelect Wang Xingshan as Executive For Did Not Vote Management Director 3c Reelect Chen Dongfeng as Executive For Did Not Vote Management Director 3d Authorize Board to Fix Remuneration of For Did Not Vote Management Directors 4 Reappoint Deloitte Touche Tohmatsu as For Did Not Vote Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Did Not Vote Management Shares ISPAT INDUSTRIES LTD Ticker: Security ID: 6139953 Meeting Date: MAY 15, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights up to an Aggregate Amount of INR 5 Billion 2 Approve Issuance of Warrants up to 5 For Did Not Vote Management Percent of the Company's Issued Share Capital Post-Issue to Eligible Promoters K.S. OILS LTD Ticker: Security ID: B03PY54 Meeting Date: SEP 30, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Dividend of INR 0.18 Per Share For Did Not Vote Management 3 Reappoint S. Garg as Director For Did Not Vote Management 4 Reappoint S. Agarwal as Director For Did Not Vote Management 5 Reappoint B.N. Singh as Director For Did Not Vote Management 6 Approve Haribhakti & Co. as Auditors For Did Not Vote Management and Authorize Board to Fix Their Remuneration 7 Appoint R.K. Nagar as Director For Did Not Vote Management 8 Appoint J.P. Singh as Director For Did Not Vote Management 9 Appoint V. Sett as Director For Did Not Vote Management 10 Amend Articles of Association Re: For Did Not Vote Management Investment Agreements LAND & HOUSES PUBLIC CO. LTD. Ticker: Security ID: 6581907 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For Did Not Vote Management 2 Accept 2008 Operating Results Report For Did Not Vote Management 3 Accept Financial Statements For Did Not Vote Management 4 Approve Allocation of Income for Legal For Did Not Vote Management Reserve and Dividend of THB 0.27 Per Share 5.1 Elect Naporn Soonthornchitcharoen as For Did Not Vote Management Director 5.2 Elect Adisorn Thananan-narapool as For Did Not Vote Management Director 5.3 Elect Pratip Wongninund as Director For Did Not Vote Management 5.4 Elect Soong Hee Sang as Director For Did Not Vote Management 6 Approve Remuneration of Directors For Did Not Vote Management 7 Approve Ernst & Young as Auditors and For Did Not Vote Management Authorize Board to Fix Their Remuneration 8 Authorize Issuance of Debentures Not For Did Not Vote Management Exceeding THB 10 Billion 9 Other Business For Did Not Vote Management LIFESTYLE INTERNATIONAL HOLDINGS LTD. Ticker: Security ID: G54856128 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Final Dividend For Did Not Vote Management 3a Reelect Cheng Kar-shun, Henry as For Did Not Vote Management Non-Executive Director 3b Reelect Lau Yuk-wai, Amy as For Did Not Vote Management Non-Executive Director 3c Reelect Lam Siu-lun, Simon as For Did Not Vote Management Independent Non-Executive Director 3d Authorize the Board to Fix the For Did Not Vote Management Remuneration of Directors 4 Reappoint Deloitte Touche Tohmatsu as For Did Not Vote Management Auditors and Authorize Board to Fix Their Remuneration 5a Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 5b Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 5c Authorize Reissuance of Repurchased For Did Not Vote Management Shares LIVZON PHARMACEUTICAL GROUP INC Ticker: Security ID: 6997139 Meeting Date: JUL 3, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Tao Desheng as the Company's FOR Did Not Vote Management Director 2 Elect Yang Bin as the Company's FOR Did Not Vote Management Independent Director 3 Amend Articles of Association FOR Did Not Vote Management 4 Approve to Amend Rules and Procedures FOR Did Not Vote Management Regarding Board of Directors' Meeting 5 Approve Formulation of Special FOR Did Not Vote Management Committee Under the Board MEDIA PRIMA BHD (FMRLY SISTEM TELEVISYAN MALAYSIA BERHAD) Ticker: Security ID: 6812555 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for the Financial Year Ended Dec. 31, 2009 2 Elect Ahmad Farid Ridzuan as Director For Did Not Vote Management 3 Elect Abdul Kadir Mohd Deen as Director For Did Not Vote Management 4 Elect Lee Lam Thye as Director For Did Not Vote Management 5 Elect Johan Jaaffar as Director For Did Not Vote Management 6 Elect Amrin Awaluddin as Director For Did Not Vote Management 7 Elect Ahmad Abd Talib as Director For Did Not Vote Management 8 Elect Fateh Iskandar Tan Sri Dato' For Did Not Vote Management Mohamed Mansor as Director 9 Approve Final Single Tier Dividend of For Did Not Vote Management MYR 0.056 Per Share for the Financial Year Ended Dec. 31, 2009 10 Approve Remuneration of Directors in For Did Not Vote Management the Amount of MYR 281,288 for the Financial Year Ended Dec. 31, 2009 11 Approve PricewaterhouseCoopers as For Did Not Vote Management Auditors and Authorize Board to Fix Their Remuneration 12 Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of the Total Issued and Paid-Up Share Capital MINDRAY MEDICAL INTERNATIONAL LTD. Ticker: Security ID: 602675100 Meeting Date: DEC 15, 2009 Meeting Type: Annual Record Date: NOV 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Xu Hang as Director For Did Not Vote Management 2 Reelect Chen Qingtai as Director For Did Not Vote Management 3 Reelect Ronald Ede as Director For Did Not Vote Management 4 Ratify PricewaterhouseCoopers as For Did Not Vote Management Auditors for December 31, 2008 5 Ratify PricewaterhouseCoopers as For Did Not Vote Management Auditors for December 31, 2009 6 Amend Omnibus Stock Plan For Did Not Vote Management NAGARJUNA CONSTRUCTION COMPANY LIMITED Ticker: Security ID: B0FXGP0 Meeting Date: JUL 30, 2009 Meeting Type: Annual Record Date: JUL 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and FOR Did Not Vote Management Statutory Reports 2 Approve Dividend of INR 1.10 Per Share FOR Did Not Vote Management 3 Reappoint R.V. Shastri as Director FOR Did Not Vote Management 4 Reappoint J.V.R. Raju as Director FOR Did Not Vote Management 5 Reappoint N.R. Alluri as Director FOR Did Not Vote Management 6 Approve M. Bhaskara Rao & Co. and FOR Did Not Vote Management Deloitte Haskins & Sells as Joint Statutory Auditors and Authorize Board to Fix Their Remuneration 7 Appoint A.J. Jaganathan as Director FOR Did Not Vote Management 8 Approve Reappointment and Remuneration FOR Did Not Vote Management of A.S.N. Raju, Executive Director 9 Approve Reappointment and Remuneration FOR Did Not Vote Management of R.N. Raju, Executive Director 10 Approve Issuance of Equity or FOR Did Not Vote Management Equity-Linked Securities without Preemptive Rights up to an Aggregate Amount of INR 5.5 Billion to Qualified Institutional Buyers PT BUMI RESOURCES TBK Ticker: Security ID: 6043485 Meeting Date: JAN 7, 2010 Meeting Type: Annual Record Date: DEC 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorized Capital For Did Not Vote Management 2 Approve Issuance of Shares without For Did Not Vote Management Preemptive Rights 3 Amend Articles of Association For Did Not Vote Management PT TIMAH TBK. Ticker: Security ID: 6875730 Meeting Date: JUN 3, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association Re: For Did Not Vote Management Bapepam & LK Rule No. IX.E.1 on Conflict of Interest Transactions and Bapepam & LK Rule No. IX.E.2 on Material Transactions and Change in Main Business Activity PT TIMAH TBK. Ticker: Security ID: 6875730 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Directors' Annual Report, For Did Not Vote Management Supervisory Duties' Report of Commissioners, Financial Statements, and Discharge of Directors and Commissioners from the Responsibilities of their Actions and Supervision in the Company During the Year 2009 2 Approve Annual Report of the For Did Not Vote Management Partnership and Community Development Program (PCDP) and Discharge of Directors and Commissioners from the Responsibilities of their Actions and Supervision on the PCDP During the Year 2009 3 Approve Allocation of Income and For Did Not Vote Management Payment of Dividend 4 Approve Remuneration of Directors and For Did Not Vote Management Commissioners 5 Appoint Auditors For Did Not Vote Management PVP VENTURES LIMITED Ticker: Security ID: 6152734 Meeting Date: MAR 16, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve PKF Sridhar and Santhanam as For Did Not Vote Management Auditors and Authorize Board to Fix Their Remuneration 2 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights up to an Aggregate Amount of INR 5 Billion RELIANCE INFRASTRUCTURE LIMITED Ticker: Security ID: 2126487 Meeting Date: JUL 21, 2009 Meeting Type: Annual Record Date: JUN 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and FOR Did Not Vote Management Statutory Reports 2 Approve Dividend of INR 7.00 Per Share FOR Did Not Vote Management 3 Reappoint S. Seth as Director FOR Did Not Vote Management 4 Reappoint S.C. Gupta as Director FOR Did Not Vote Management 5 Reappoint V.R. Galkar as Director FOR Did Not Vote Management 6 Approve Price Waterhouse and Chaturvedi FOR Did Not Vote Management & Shah as Joint Auditors and Authorize Board to Fix Their Remuneration SAMLING GLOBAL LTD Ticker: Security ID: B1RC2W1 Meeting Date: NOV 23, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports (Voting) 2 Approve Dividends For Did Not Vote Management 3ia Reelect Chan Hua Eng as Director For Did Not Vote Management 3ib Reelect Fung Ka Pun as Director For Did Not Vote Management 3ii Approve Remuneration of Directors For Did Not Vote Management 4 Approve KPMG as Auditors and Authorize For Did Not Vote Management Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 6 Authorize Share Repurchase Program For Did Not Vote Management 7 Authorize Reissuance of Repurchased For Did Not Vote Management Shares 8 Amend Bylaws Re: Non-Routine For Did Not Vote Management SHENJI GROUP KUNMING MACHINE TOOL CO. LTD Ticker: Security ID: 6500623 Meeting Date: SEP 29, 2009 Meeting Type: Special Record Date: AUG 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of Land for For Did Not Vote Management Building a Heavy Product Casting Base SHUI ON CONSTRUCTION AND MATERIALS LIMITED Ticker: Security ID: 6818177 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: MAY 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Final Dividend For Did Not Vote Management 3a Reelect Wong Kun To, Philip as Director For Did Not Vote Management 3b Reelect Wong Fook Lam, Raymond as For Did Not Vote Management Director 3c Reelect David Eldon as Director For Did Not Vote Management 3d Reelect Chan Kay Cheung as Director For Did Not Vote Management 3e Reelect Tsang Kwok Tai, Moses as For Did Not Vote Management Director 3f Reelect Gerrit de Nys as Director For Did Not Vote Management 3g Authorize Board to Fix the Remuneration For Did Not Vote Management of Directors 4 Reappoint Deloitte Touche Tohmatsu as For Did Not Vote Management Auditors and Authorize Board to Fix Their Remuneration 5a Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Did Not Vote Management Shares 5d Approve Refreshment of Mandate Limit For Did Not Vote Management Under Share Option Scheme SHUI ON CONSTRUCTION AND MATERIALS LIMITED Ticker: 983 Security ID: G8114W108 Meeting Date: JUN 28, 2010 Meeting Type: Special Record Date: JUN 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Disposal by New Rainbow For For Management Investments Ltd. of Shares in Shui On Land Ltd. to Shui On Properties Ltd. SINA CORPORATION Ticker: Security ID: G81477104 Meeting Date: DEC 7, 2009 Meeting Type: Annual Record Date: OCT 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Yan Wang as Class I Director For Did Not Vote Management 2 Elect Song-yi Zhang as Class I Director For Did Not Vote Management 3 Ratify PricewaterhouseCoopers Zhong For Did Not Vote Management Tian CPAs Limited Company as Auditors 4 Amend Articles of Association Re: For Did Not Vote Management Corporate Governance Provisions 5 Amend Articles of Association Re: Board For Did Not Vote Management Procedures and Governance 6 Amend Articles of Association Re: For Did Not Vote Management Increase of Requisite Paid Up Capital to 25% for Convening of EGM 7 Adopt New Articles of Association For Did Not Vote Management Pursuant to Proposals 3 to 6 SRE GROUP LTD. Ticker: Security ID: 6201830 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Final Dividend For Did Not Vote Management 3a Reelect Shi Jian as Executive Director For Did Not Vote Management 3b Reelect Yu Hai Sheng as Executive For Did Not Vote Management Director 3c Reelect Jiang Xu Dong as Executive For Did Not Vote Management Director 3d Reelect Yue Wai Leung, Stan as For Did Not Vote Management Executive Director 3e Reelect E Hock Yap as Independent For Did Not Vote Management Non-Executive Director 3f Reelect Pan Long Qing as Independent For Did Not Vote Management Non-Executive Director 3g Authorize Board to Fix Remuneration of For Did Not Vote Management Directors 4 Reappoint Auditors and Authorize Board For Did Not Vote Management to Fix Their Remuneration 5a Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 5b Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 5c Authorize Reissuance of Repurchased For Did Not Vote Management Shares SREI INFRASTRUCTURE FINANCE LTD (FORMERLY SREI INTERNATIONAL Ticker: 523756 Security ID: Y8133H116 Meeting Date: MAY 31, 2010 Meeting Type: Court Record Date: MAY 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Amalgamation of For For Management Quippo Infrastructure Equipment Ltd. with Srei Infrastructure Finance Ltd. SUNNY OPTICAL TECHNOLOGY GROUP CO., LTD. Ticker: Security ID: B1YBT08 Meeting Date: MAY 17, 2010 Meeting Type: Annual Record Date: MAY 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Final Dividend For Did Not Vote Management 3a1 Reelect Wang Wenjian as Director For Did Not Vote Management 3a2 Reelect Ye Liaoning as Director For Did Not Vote Management 3a3 Reelect Chang Mei Dick as Director For Did Not Vote Management 3a4 Reelect Michael David Ricks as Director For Did Not Vote Management 3b Authorize Board to Fix the Remuneration For Did Not Vote Management of Directors 4 Reappoint Deloitte Touche Tohmatsu as For Did Not Vote Management Auditors and Authorize the Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Did Not Vote Management Shares SUNTECH POWER HOLDINGS CO LTD Ticker: Security ID: 86800C104 Meeting Date: AUG 14, 2009 Meeting Type: Annual Record Date: JUL 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Chairman and CEO Reports None Did Not Vote Management 2 Amend Equity Incentive Plan Re: Shares For Did Not Vote Management Limit 3 Amend Equity Incentive Plan Re: Term For Did Not Vote Management Limit 4 Transact Other Business (Non-Voting) None Did Not Vote Management SUZLON ENERGY LTD. Ticker: Security ID: B0DX8R8 Meeting Date: AUG 13, 2009 Meeting Type: Annual Record Date: AUG 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Reappoint A. Relan as Director For Did Not Vote Management 3 Reappoint V. Raghuraman as Director For Did Not Vote Management 4 Approve SNK & Co. and S.R. Batliboi & For Did Not Vote Management Co. as Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights up to an Aggregate Amount of INR 50 Billion 6 Approve Increase in Limit on Foreign For Did Not Vote Management Shareholdings to 49 Percent 7 Approve Employee Stock Option For Did Not Vote Management Plan-Perpetual-I (ESOP-Perpetual-I) 8 Approve Grant of Stock Options to For Did Not Vote Management Employees of the Subsidiary Companies Under the ESOP-Perpetual-I SUZLON ENERGY LTD. Ticker: Security ID: B0DX8R8 Meeting Date: APR 29, 2010 Meeting Type: Bondholder Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Trust Deed and Terms and For Did Not Vote Management Conditions of the Bonds Re: Removal of Condition 6.7 and Amendment of Fixed Exchange Rate TATA MOTORS LTD. Ticker: Security ID: 6101509 Meeting Date: AUG 25, 2009 Meeting Type: Annual Record Date: AUG 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Dividend of INR 6.00 Per For Did Not Vote Management Ordinary Share and INR 6.50 Per 'A' Ordinary Share 3 Reappoint N.N. Wadia as Director For Did Not Vote Management 4 Reappoint S.M. Palia as Director For Did Not Vote Management 5 Appoint Auditors and Authorize Board to For Did Not Vote Management Fix Their Remuneration 6 Appoint N. Munjee as Director For Did Not Vote Management 7 Appoint S. Bhargava as Director For Did Not Vote Management 8 Appoint V.K. Jairath as Director For Did Not Vote Management 9 Appoint R. Kant as Director For Did Not Vote Management 10 Approve Appointment and Remuneration of For Did Not Vote Management P.M. Telang, Managing Director - India Operations 11 Appoint R.L. Choudhary as Director Against Did Not Vote Management TRAVELSKY TECHNOLOGY LIMITED Ticker: Security ID: 6321954 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Airline Services Agreement and For Did Not Vote Management Related Annual Caps 2 Approve Transfer of Rights and For Did Not Vote Management Obligations under the Airline Services Agreement, Revenue Accounting an d Settlement Agreement and/or the Interline Data Exchange Agreement from Shanghai Airlines Co. Ltd. to New Shanghai Airlines 3 Amend Articles of Association For Did Not Vote Management UNITECH LIMITED Ticker: Security ID: Y9164M149 Meeting Date: AUG 20, 2009 Meeting Type: Annual Record Date: AUG 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Dividend of INR 0.10 Per Share For Did Not Vote Management 3 Reappoint A. Harish as Director For Did Not Vote Management 4 Reappoint M. Bahri as Director For Did Not Vote Management 5 Reappoint R. Singhania as Director For Did Not Vote Management 6a Approve Goel Garg & Co. as Auditors and For Did Not Vote Management Authorize Board to Fix Their Remuneration 6b Approve A. Zalmet as Branch Auditors For Did Not Vote Management and Authorize Board to Fix Their Remuneration 7 Approve Reappointment and Remuneration For Did Not Vote Management of R. Chandra, Executive Chairman 8 Approve Reappointment and Remuneration For Did Not Vote Management of A. Chandra, Managing Director 9 Approve Reappointment and Remuneration For Did Not Vote Management of S. Chandra, Managing Director 10 Approve Appointment and Remuneration of For Did Not Vote Management A.S. Johar, Executive Director VISIONCHINA MEDIA INC. Ticker: Security ID: 92833U103 Meeting Date: DEC 29, 2009 Meeting Type: Annual Record Date: DEC 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Deloitte Touche Tohmatsu CPA For Did Not Vote Management Ltd. as Auditors XL TELECOM& ENERGY LIMITED Ticker: Security ID: B1LGGY9 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Considered & Adopted the Audited For Did Not Vote Management Accounts of the Company for the 18 months period ended 31st December, 2009 and the report of the Board of Directors and Auditor's thereon. 2 Re-appointment of Mr.Aneesh Mittal as For Did Not Vote Management Director of the Company 3 Re-appointment of Mrs.Ritu Lal Kumar as For Did Not Vote Management Director of the Company 4 Re-appointment of Mr.V.Visweswara Rao For Did Not Vote Management as Director of the Company 5 Re-appointment of M/s.Satyanarayana & For Did Not Vote Management Company., Chartered accountants, as Auditors of the Company to hold office until the conclusion of the next Annual General Meeting & Board of Directors is authorized to fix their remuneration. 6 Approved for increase in Authorised For Did Not Vote Management share capital of the company from Rs.30 Crore to Rs.150 Crore and alteration of Memorandum of Association. 7 Approved for Alteration of Article 3 of For Did Not Vote Management Articles of Association consequent to the increase in authorized share capital. 8 Approved to the Board to issue and For Did Not Vote Management allotment of FCCBs/ADRs/GDRs/Shares on preferential basis/other convertible instruments up to USD 100 million or its equivalent currency. 9 Approved for issue and allotment of For Did Not Vote Management 50,00,000 convertible warrants on preferential basis to promoters. 10 Approved for issue of preference share For Did Not Vote Management s up to Rs.100 Crore to lender banks as per the letter of approval issued Corporate Debt Restructuring Cell. 11 Re-appointment of Mr.Dinesh Kumar as For Did Not Vote Management Managing Director of the Company for a period of 3 years w.e.f.1st June, 2010 and payment of remuneration to him. 12 Re-appointment of Mr.V.Visweswara Rao For Did Not Vote Management as Director (Finance) for a period of 3 years w.e.f. 28th April, 2010 and payment of remuneration to him. 13 Approved for ratification of allotment For Did Not Vote Management of equity shares on conversion of warrants issued on preferential basis. 14 Members considered the erosion of more For Did Not Vote Management than 50% of its peak net worth during immediately preceding four financial years and approved the report on the same under Section 23 of Sick Industrial Companies (Special Provisions) Act, 1985. ZHUZHOU CSR TIMES ELECTRIC CO LTD Ticker: Security ID: B1L3XL6 Meeting Date: DEC 18, 2009 Meeting Type: Special Record Date: NOV 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Short-Term Debt For Did Not Vote Management Financing Instruments in the Aggregate Principal Amount of Up to RMB 1 Billion for the Two Years Ending Dec. 31, 2011 (Short-Term Debt Financing Instruments Issuance) 2 Approve, Ratify and Confirm the Actions For Did Not Vote Management and Steps Taken by the Board with Respect to the Short-Term Debt Financing Instruments Issuance DREYFUS GLOBAL REAL ESTATE SECURITIES FUND AGILE PROPERTY HOLDINGS LTD. Ticker: 3383 Security ID: G01198103 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: MAY 28, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Reelect Chan Cheuk Hung as Director For For Management 2b Reelect Chan Cheuk Nam as Director For For Management 2c Reelect Cheung Wing Yui as Director For For Management 2d Authorize Remuneration Committee to Fix For For Management Remuneration of Directors 3 Approve Remuneration of Independent For For Management Non-Executive Directors 4 Approve Final Dividend For For Management 5 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6c Authorize Reissuance of Repurchased For Against Management Shares AGILE PROPERTY HOLDINGS LTD. Ticker: 3383 Security ID: G01198103 Meeting Date: JUN 3, 2010 Meeting Type: Special Record Date: MAY 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Provision of Market For For Management Customary Indemnities in Relation to the Issue of the 8.875 Percent Senior Notes Due 2017 and to the Solicitation of Consents from Holders of the 10 Percent Senior Notes Due 2016 ALLGREEN PROPERTIES LTD Ticker: A16 Security ID: Y00398100 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Directors' and Auditors' Reports 2 Declare Final Dividend of SGD 0.04 Per For For Management Share 3 Approve Directors' Fees of SGD 490,400 For For Management for the Year Ended Dec. 31, 2009 (2008 : SGD 404,000) 4 Reelect Khor Thong Meng as Director For For Management 5 Reelect Ang Keng Lam as Director For For Management 6 Reelect Wan Fook Kong as Director For For Management 7 Reelect Jimmy Seet Keong Huat as For For Management Director 8 Reappoint Foo Kon Tan Grant Thornton as For For Management Auditors and Authorize Board to Fix Their Remuneration 9 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 10 Approve Issuance of Shares Pursuant to For Against Management the Allgreen Share Option Scheme ALLIED PROPERTIES REAL ESTATE INVESTMENT TRUST Ticker: AP.U Security ID: 019456102 Meeting Date: MAY 11, 2010 Meeting Type: Annual/Special Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Gerald R. Connor, Gordon R. For Withhold Management Cunningham, Michael R. Emory, James Griffiths, Robert W. Martin, Ralph T. Neville, and Daniel F. Sullivan as Trustees 2 Approve BDO Canada LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Amend Declaration of Trust For For Management 4 Amend Long Term Incentive Plan For Against Management 5 Amend Unit Option Plan For Against Management 6 Approve Unitholder Rights Plan For Against Management ASCOTT RESIDENCE TRUST Ticker: A68U Security ID: Y0261Y102 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Auditors' Reports 2 Reappoint KPMG LLP as Auditors and For For Management Authorize the Manager to Fix Their Remuneration 3 Authorize Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 4 Approve Issuance of Units without For For Management Preemptive Rights at a Discount Exceeding 10 Percent but not Exceeding 20 Percent of the Weighted Average Price Per Unit BIG YELLOW GROUP PLC Ticker: BYG Security ID: G1093E108 Meeting Date: JUL 3, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect James Gibson as Director For For Management 4 Re-elect Philip Burks as Director For Against Management 5 Elect Tim Clark as Director For For Management 6 Reappoint Deloitte LLP as Auditors and For For Management Authorise the Board to Determine Their Remuneration 7 Approve Big Yellow Long Term Bonus For Against Management Performance Plan 8 Authorise Issue of Equity with For For Management Pre-emptive Rights Under a General Authority up to Aggregate Nominal Amount of GBP 4,238,051 and an Additional Amount Pursuant to a Rights Issue of up to GBP 4,238,051 9 Subject to the Passing of Resolution 8, For For Management Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 635,708 10 Authorise 12,704,154 Ordinary Shares For For Management for Market Purchase 11 Approve That a General Meeting Other For For Management Than an Annual General Meeting May be Called on Not Less Than 14 Clear Days' Notice BRITISH LAND COMPANY PLC, THE Ticker: BLND Security ID: G15540118 Meeting Date: JUL 10, 2009 Meeting Type: Annual Record Date: JUN 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect Chris Gibson-Smith as Director For For Management 3 Elect Chris Grigg as Director For For Management 4 Re-elect Andrew Jones as Director For For Management 5 Re-elect Tim Roberts as Director For For Management 6 Elect John Gildersleeve as Director For For Management 7 Elect Aubrey Adams as Director For For Management 8 Re-elect Robert Swannell as Director For For Management 9 Re-elect Lord Turnbull as Director For For Management 10 Reappoint Deloitte LLP as Auditors of For For Management the Company 11 Authorise Board to Fix Remuneration of For For Management Auditors 12 Approve Remuneration Report For Abstain Management 13 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights Under a General Authority up to Aggregate Nominal Amount of GBP 71,016,144 and an Additional Amount Pursuant to a Rights Issue of up to GBP 71,016,144 14 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 10,652,422 15 Authorise 85,219,373 Ordinary Shares For For Management for Market Purchase 16 Authorise the Company to Hold General For For Management Meetings Other Than Annual General Meetings on Not Less Than 14 Days' Clear Notice 17 Authorise the Company and its For For Management Subsidiaries to Make EU Donations to Political Parties, Independent Candidates and Political Organisations up to GBP 20,000 BRITISH LAND COMPANY PLC, THE Ticker: BLND Security ID: G15540118 Meeting Date: JUL 10, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorised Share For For Management Capital from GBP 221,750,000 to GBP 360,000,000 BRITISH LAND COMPANY PLC, THE Ticker: BLND Security ID: G15540118 Meeting Date: OCT 8, 2009 Meeting Type: Special Record Date: OCT 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Proposed Transaction For For Management BROOKFIELD PROPERTIES CORP. Ticker: BPO Security ID: 112900105 Meeting Date: MAY 5, 2010 Meeting Type: Annual/Special Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Ten For For Management 2.1 Elect Gordon E. Arnell as Director For For Management 2.2 Elect William T. Cahill as Director For For Management 2.3 Elect Richard B. Clark as Director For For Management 2.4 Elect Jack L. Cockwell as Director For For Management 2.5 Elect Roderick D. Fraser as Director For For Management 2.6 Elect Paul D. McFarlane as Director For Withhold Management 2.7 Elect Allan S. Olson as Director For For Management 2.8 Elect Robert L. Stelzl as Director For For Management 2.9 Elect Diana L. Taylor as Director For For Management 2.10 Elect John E. Zuccotti as Director For For Management 3 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration CALLOWAY REAL ESTATE INVESTMENT TRUST Ticker: CWT.U Security ID: 131253205 Meeting Date: MAY 6, 2010 Meeting Type: Annual/Special Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Nine For For Management 2.1 Elect Simon Nyilassy as Trustee For Withhold Management 2.2 Elect David M. Calnan as Trustee For Withhold Management 2.3 Elect Jamie M. McVicar as Trustee For For Management 2.4 Elect Kevin B. Pshebniski as Trustee For Withhold Management 2.5 Elect Al Mawani as Trustee For For Management 2.6 Elect J. Michael Storey as Trustee For Withhold Management 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Trustees to Fix Their Remuneration 4 Amend Declaration of Trust Re: Adoption For For Management of IFRS CAPITALAND LIMITED Ticker: C31 Security ID: Y10923103 Meeting Date: OCT 30, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Public Offering of Issued For For Management Ordinary Shares Held by the Company in the Share Capital of CapitaLand Retail Ltd. CAPITALAND LIMITED Ticker: C31 Security ID: Y10923103 Meeting Date: APR 16, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Share Repurchase Program For For Management 2 Approve CapitaLand Performance Share For For Management Plan 2010 3 Approve CapitaLand Restricted Share For For Management Plan 2010 CAPITALAND LIMITED Ticker: C31 Security ID: Y10923103 Meeting Date: APR 16, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Directors' and Auditors' Reports 2 Declare Final One-Tier Dividend of SGD For For Management 0.055 Per Share and a Special One-Tier Dividend of SGD 0.05 Per Share for the Year Ended December 31, 2009 3 Approve Directors' Fees of SGD 1.2 For For Management Million for the Year Ended December 31, 2009 (2008: SGD 1.1 Million) 4a Reappoint Hu Tsu Tau as Director For For Management 4b Reappoint Richard Edward Hale as For For Management Director 5a Reelect Peter Seah Lim Huat as Director For For Management 5b Reelect Liew Mun Leong as Director For For Management 6a Reelect Fu Yuning as Director For For Management 6b Reelect John Powell Morschel as For For Management Director 7 Reappoint KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 8 Other Business For Against Management 9 Elect Ng Kee Choe as Director For For Management 10 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights CASTELLUM AB Ticker: CAST Security ID: W2084X107 Meeting Date: MAR 25, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Ragnar Lindqvist as Chairman of For Did Not Vote Management Meeting 2 Prepare and Approve List of For Did Not Vote Management Shareholders 3 Approve Agenda of Meeting For Did Not Vote Management 4 Designate Inspector(s) of Minutes of For Did Not Vote Management Meeting 5 Acknowledge Proper Convening of Meeting For Did Not Vote Management 6a Receive Financial Statements and None Did Not Vote Management Statutory Reports; Receive Auditor's Report 6b Receive Auditor's Report Regarding None Did Not Vote Management Compliance of the Guidelines for Executive Remuneration; Receive Chairman's and Managing Director's Review 7 Approve Financial Statements and For Did Not Vote Management Statutory Reports 8 Approve Allocation of Income and For Did Not Vote Management Dividends of SEK 3.50 per Share 9 Approve Discharge of Board and For Did Not Vote Management President 10 Receive Election Committee's Report on None Did Not Vote Management Activities and Statement Concerning the Proposal Regarding the Board of Directors 11 Determine Number of Members (7) and For Did Not Vote Management Deputy Members(0) of Board 12 Approve Remuneration of Directors in For Did Not Vote Management the Amount of SEK 475,000 for Chairman and SEK 225,000 for Other Directors 13 Reelect Jan Kvarnstrom (Chair), Per For Did Not Vote Management Berggren, Marianne Alexandersson, Ulla-Britt Frajdin-Hellqvist, Christer Jacobson, and Goran Linden as Directors; Elect Johan Skoglund as New Director 14 Authorize Chairman of Board and For Did Not Vote Management Representatives of Three of Company's Largest Shareholders to Serve on Nominating Committee 15 Approve Remuneration Policy And Other For Did Not Vote Management Terms of Employment For Executive Management 16 Approve Executive Incentive Bonus Plan For Did Not Vote Management 17 Authorize Repurchase of up to 10 For Did Not Vote Management Percent of Issued Share Capital and Reissuance of Repurchased Shares CHARTWELL SENIORS HOUSING REIT Ticker: CSH.U Security ID: 16140U100 Meeting Date: MAY 20, 2010 Meeting Type: Annual/Special Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Lise Bastarache as Trustee of For For Management Chartwell 1.2 Elect Charles R. Moses as Trustee of For For Management Chartwell 1.3 Elect Sidney P.H. Robinson as Trustee For For Management of Chartwell 2.1 Elect Mike Harris as Trustee of CSH For For Management Trust 2.2 Elect Andre Kuzmicki as Trustee of CSH For For Management Trust 2.3 Elect Thomas Schwartz as Trustee of CSH For For Management Trust 3.1 Elect Lise Bastarache as Director of For For Management CMCC 3.2 Elect W. Brent Binions as Director of For For Management CMCC 3.3 Elect Mike Harris as Director of CMCC For For Management 3.4 Elect Andre Kuzmicki as Director of For For Management CMCC 3.5 Elect Charles R. Moses as Director of For For Management CMCC 3.6 Elect Sidney P.H. Robinson as Director For For Management of CMCC 3.7 Elect Thomas Schwartz as Director of For For Management CMCC 4 Approve KPMG LLP as Auditors and For For Management Authorize Trustees to Fix Their Remuneration 5.1 Amend Declaration of Trust Re: Quorum For For Management for Meetings of Unitholders 5.2 Amend Declaration of Trust Re: For For Management Authority of Investment Committee 5.3 Amend Declaration of Trust Re: For For Management Guaranteeing of Third Party Indebtedness 5.4 Amend Declaration of Trust Re: For For Management Indebtedness 6 Amend Long Term Incentive Plan For For Management CHINA OVERSEAS LAND & INVESTMENT LTD. Ticker: 688 Security ID: Y15004107 Meeting Date: NOV 3, 2009 Meeting Type: Special Record Date: OCT 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve JV Agreement Among China For For Management Overseas Development (Shanghai) Co., Ltd.; China State Construction and Engineering Co., Ltd.; and China State Construction No.8 Engineering Co., Ltd. in Relation to the Development of a Joint Venure Company CHINA OVERSEAS LAND & INVESTMENT LTD. Ticker: 688 Security ID: Y15004107 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: JUN 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Reelect Kong Quingping as Director For For Management 2b Reelect Xiao Xiao as Director For For Management 2c Reelect Dong Daping as Director For For Management 2d Reelect Nip Yun Wing as Director For For Management 2e Reelect Lin Xiaofeng as Director For Against Management 2f Reelect Lam Kwong Siu as Director For For Management 2g Reelect Wong Ying Ho, Kennedy as For For Management Director 3 Authorize the Board to Fix Remuneration For For Management of Directors 4 Approve Final Dividend of HK$0.13 Per For For Management Share 5 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize the Board to Fix Their Remuneration 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Reissuance of Repurchased For Against Management Shares CHINA OVERSEAS LAND & INVESTMENT LTD. Ticker: 688 Security ID: Y15004107 Meeting Date: JUN 9, 2010 Meeting Type: Special Record Date: JUN 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Connected Transaction with a For For Management Related Party and New Caps CHINA RESOURCES LAND LTD. (FRMRLY. CHINA RESOURCES BEIJING L Ticker: 1109 Security ID: G2108Y105 Meeting Date: AUG 28, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition by the Company of For For Management the Entire Issued Share Capital of Day Rejoice Ltd. from Central New Investments Ltd. CHINA RESOURCES LAND LTD. (FRMRLY. CHINA RESOURCES BEIJING L Ticker: 1109 Security ID: G2108Y105 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: MAY 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Wu Xiangdong as Director For For Management 3b Reelect Jiang Wei as Director For Against Management 3c Reelect Li Fuzuo as Director For For Management 3d Reelect Du Wenmin as Director For For Management 3e Reelect Wang Shi as Director For Against Management 3f Reelect Ma Si Hang Frederick as For For Management Director 3g Authorize the Board to Fix Remuneration For For Management of Directors 4 Reappoint Auditors and Authorize the For For Management Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CITYCON OYJ Ticker: CTY1S Security ID: X1422T116 Meeting Date: DEC 1, 2009 Meeting Type: Special Record Date: NOV 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Prepare and Approve List of For For Management Shareholders 6 Elect Ronen Ashkenazi as Director For For Management 7 Close Meeting None None Management CITYCON OYJ Ticker: CTY1S Security ID: X1422T116 Meeting Date: MAR 11, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Calling the Meeting to Order None None Management 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Prepare and Approve List of For For Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports; Receive Board's Report; Receive CEO's Report 7 Receive Auditor's Report None None Management 8 Accept Financial Statements and For For Management Statutory Reports 9 Approve Allocation of Income and For For Management Dividends of EUR 0.04 Per Share; Approve Distribution of EUR 0.10 Per Share from Unrestricted Equity 10 Approve Discharge of Board and For For Management President 11 Approve Remuneration of Directors in For For Management the Amount of EUR 160,000 for Chairman, EUR 60,000 for Vice Chair, and EUR 40,000 for Other Directors; Approve Meeting Fees 12 Fix Number of Directors at Nine For For Management 13 Reelect Ronen Ashkenazi, Gideon For For Management Bolotowsky, Raimo Korpinen, Tuomo Lahdesmaki, Claes Ottosson, Dor Segal, Thomas Wernink, Per-Hakan Westin, and Ariella Zochovitzky as Directors 14 Approve Remuneration of Auditors For For Management 15 Ratify Ernst and Young Oy as Auditors For For Management 16 Amend Articles Re: Amend Method of For For Management Convening General Meetings 17 Authorize Repurchase of up to 20 For For Management Million Issued Shares 18 Approve Issuance of up to 150 Million For Against Management Shares without Preemptive Rights 19 Close Meeting None None Management CITYCON OYJ Ticker: CTY1S Security ID: X1422T116 Meeting Date: MAY 17, 2010 Meeting Type: Special Record Date: MAY 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Call Meeting to Order None None Management 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Prepare and Approve List of For For Management Shareholders 6 Fix Number of Directors at Ten For For Management 7 Elect Chaim Katzman as New Director For For Management 8 Amend Articles Re: Appointment of One For For Management or Several Deputy Board Chairmen 9 Approve Remuneration of Directors in For For Management the Amount of EUR 60,000 per Deputy Chairman 10 Close Meeting None None Management COMMONWEALTH PROPERTY OFFICE FUND Ticker: CPA Security ID: Q27075102 Meeting Date: MAR 16, 2010 Meeting Type: Special Record Date: MAR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify the Past Issuance of 109.9 For For Management Million Ordinary Units at a Price of A$0.91 Each Via an Equity Placement to Institutional Investors Made on Nov. 30, 2009 2 Ratify the Past Issuance of For For Management Unconditional Convertible Notes with a Face Value of A$192.5 Million to Institutions and Other Clients of Citigroup Global Markets Australia Pty Ltd Made on Dec. 11, 2009 and the Issue of Units on Conversion of the Notes 3 Approve the Issuance of Up to 6.59 For For Management Million Units to Institutions and Other Clients of Citigroup Global Markets Australia Pty Ltd Upon the Conversion of Conditional Convertible Notes 4 Approve the Issuance of 15.9 Million For For Management Ordinary Units to Commonwealth Managed Investments Ltd (CMIL) as Payment for Accrued Performance Fees in Respect of Previous Periods and Those Performance Fees Earned During the Period of Jan. 1, 2010 to Dec. 31, 2012 CONWERT IMMOBILIEN INVEST SE Ticker: CWI Security ID: A1359Y109 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2 Approve Allocation of Income For For Management 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify Auditors For For Management 6 Elect Supervisory Board Members For For Management (Bundled) 7 Authorize Issuance of Convertible Bonds For For Management without Preemptive Rights Up To Aggregate Nominal Amount of EUR 128 Million 8 Approve Creation of EUR 128 Million For For Management Pool of Conditional Capital to Guarantee Conversion Rigths of Convertible Bonds DERWENT LONDON PLC Ticker: DLN Security ID: G27300105 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAY 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Robert Rayne as Director For For Management 5 Re-elect Nigel George as Director For For Management 6 Re-elect Stuart Corbyn as Director For For Management 7 Re-elect Donald Newell as Director For For Management 8 Elect Damian Wisniewski as Director For For Management 9 Re-elect Simon Neathercoat as Director For For Management 10 Re-elect John Ivey as Director For For Management 11 Reappoint BDO LLP as Auditors For For Management 12 Authorise Board to Fix Remuneration of For For Management Auditors 13 Authorise Issue of Equity with For For Management Pre-emptive Rights 14 Authorise Issue of Equity without For For Management Pre-emptive Rights 15 Authorise Market Purchase For For Management 16 Adopt New Articles of Association For For Management 17 Authorise the Company to Call EGM with For For Management Two Weeks' Notice DIC ASSET AG Ticker: DAZ Security ID: D2837E100 Meeting Date: JUL 7, 2009 Meeting Type: Annual Record Date: JUN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2008 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.30 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2008 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2008 5 Ratify Roedl & Partner GmbH as Auditors For For Management for Fiscal 2009 6 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 7.1 Amend Articles Re: Convocation of For For Management Annual Meeting due to New German Legislation (Law on Transposition of EU Shareholder's Rights Directive) 7.2 Amend Articles Re: Registration for For For Management Annual Meeting due to New German Legislation (Law on Transposition of EU Shareholder's Rights Directive) GECINA Ticker: GFC Security ID: F4268U171 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAY 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For Against Management Statutory Reports 2 Accept Consolidated Financial For Against Management Statements and Statutory Reports 3 Approve Standard Accounting Transfers For For Management 4 Approve Treatment of Losses For For Management 5 Approve Allocation of Income and For For Management Dividends of EUR 4.40 per Share 6 Approve Transaction with Bami Newco For Against Management 7 Approve Auditors' Special Report For Against Management Regarding Related-Party Transactions 8 Approve Transaction with Antonio Truan For Against Management 9 Approve Transaction with Christophe For Against Management Clamageran 10 Ratify Appointment of Antonio Trueba For Against Management Bustamante as Director 11 Ratify Appointment of Arcadi Calzada For Against Management Salavedra as Director 12 Ratify Appointment of Philippe Donnet For For Management as Director 13 Ratify Appointment of Jacques Yves For For Management Nicol as Director 14 Ratify Appointment of Helena Rivero as For Against Management Director 15 Ratify Appointment of Bernard Michel as For Against Management Director 16 Approve Remuneration of Directors in For Against Management the Aggregate Amount of EUR 1,921,400 for fiscal year 2009 17 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 1. 75 Million for fiscal year 2010 18 Renew Appointment of For For Management PricewaterhouseCoopers Audit as Auditor 19 Renew Appointment of Mazars as Auditor For For Management 20 Appoint Philippe Castagnac as Alternate For For Management Auditor 21 Appoint Yves Nicolas as Alternate For For Management Auditor 22 Authorize Repurchase of Up to 10 For Against Management Percent of Issued Share Capital 23 Authorize Filing of Required For For Management Documents/Other Formalities GOLDCREST CO. LTD. Ticker: 8871 Security ID: J17451105 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Hidetoshi Yasukawa For For Management 1.2 Elect Director Keiko Umeda For For Management 1.3 Elect Director Takeaki Yamaguchi For For Management GOODMAN GROUP (FRMRLY MACQUARIE GOODMAN GROUP LTD.) Ticker: GMG Security ID: Q4229W108 Meeting Date: NOV 30, 2009 Meeting Type: Annual Record Date: NOV 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Ian Ferrier as a Director For Against Management 2 Elect Jim Sloman as a Director For Against Management 3 Adopt the Remuneration Report for the For For Management Financial Year Ended June 30, 2009 4 Ratify the Past Issuance of 416.95 For For Management Million Stapled Securities Made on Aug. 26, 2009 and 9.46 Million Stapled Securities Made on Sep. 16, 2009 at the Issue Price of A$0.40 Each to Institutional and Other Sophisticated Investors 5 Approve the Issuance Stapled Securities For For Management at an Issue Price Based on a 2.5 Percent Discount to the 15 Day Volume Weighted Average Market Price to China Investment Corporation in Lieu of Payment of a Cash Distribution Under the Exchangeable Hybrid Securities 6 Approve the Company's Long Term For For Management Incentive Plan 7 Approve the Grant of Up to 8 Million For Against Management Performance Rights to Gregory Goodman Under the Company's Long Term Incentive Plan GREAT PORTLAND ESTATES PLC Ticker: GPOR Security ID: G40712179 Meeting Date: JUL 9, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of 8 Pence Per For For Management Share 3 Approve Remuneration Report For For Management 4 Re-elect Toby Courtauld as Director For For Management 5 Elect Martin Scicluna as Director For For Management 6 Reappoint Deloitte LLP as Auditors of For For Management the Company 7 Authorise Board to Fix Remuneration of For For Management Auditors 8 Approve Increase in Authorised Ordinary For For Management Share Capital from GBP 68,762,594 to GBP 75,000,000 9 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights Under a General Authority up to Aggregate Nominal Amount of GBP 12,897,891 and an Additional Amount Pursuant to a Rights Issue of up to GBP 12,897,891 10 Subject to Resolution 9 Being Passed, For For Management Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 1,954,225 11 Authorise 46,870,154 Shares for Market For For Management Purchase 12 Approve That a General Meeting Other For For Management Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice HAMMERSON PLC Ticker: HMSO Security ID: G4273Q107 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: APR 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect David Atkins as Director For For Management 4 Re-elect David Edmonds as Director For For Management 5 Re-elect Jacques Espinasse as Director For For Management 6 Re-elect John Hirst as Director For For Management 7 Re-elect Simon Melliss as Director For For Management 8 Elect Terry Duddy as Director For For Management 9 Reappoint Deloitte LLP as Auditors of For For Management the Company 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Authorise Issue of Equity with For For Management Pre-emptive Rights 12 Authorise Issue of Equity without For For Management Pre-emptive Rights 13 Authorise Market Purchase For For Management 14 Authorise the Company to Call EGM with For For Management Two Weeks Notice 15 Adopt New Articles of Association For For Management HANG LUNG PROPERTIES LTD Ticker: 101 Security ID: Y30166105 Meeting Date: OCT 20, 2009 Meeting Type: Annual Record Date: OCT 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Ronald Joseph Arculli as For For Management Director 3b Reelect Laura Lok Yee Chen as Director For Against Management 3c Reelect Pak Wai Liu as Director For For Management 3d Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares HELICAL BAR PLC Ticker: HLCL Security ID: G43904195 Meeting Date: JUL 22, 2009 Meeting Type: Annual Record Date: JUL 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of 2.75 Pence For For Management Per Ordinary Share 3 Re-elect Giles Weaver as Director For Against Management 4 Re-elect Antony Beevor as Director For For Management 5 Re-elect Andrew Gulliford as Director For For Management 6 Re-elect Michael Slade as Director For For Management 7 Re-elect Nigel McNair Scott as Director For For Management 8 Reappoint Grant Thornton UK LLP as For For Management Auditors of the Company 9 Authorise Board to Fix the Remuneration For For Management of Auditors 10 Approve Remuneration Report For Against Management 11 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 356,956 12 Subject to the Passing of Resolution For For Management 11, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 53,543 13 Authorise 10,697,992 Ordinary Shares For For Management for Market Purchase 14 Amend Articles of Association For For Management HENDERSON LAND DEVELOPMENT CO. LTD. Ticker: 12 Security ID: Y31476107 Meeting Date: DEC 3, 2009 Meeting Type: Annual Record Date: NOV 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Lee Shau Kee as Director For For Management 1b Reelect Colin Lam Ko Yin as Director For For Management 1c Reelect John Yip Ying Chee as Director For Against Management 1d Reelect Alexander Au Siu Kee as For For Management Director 1e Reelect Fung Lee Woon King as Director For For Management 1f Reelect Eddie Lau Yum Chuen as Director For For Management 1g Reelect Leung Hay Man as Director For For Management 1h Approve Directors' Fees and Audit For For Management Committee Members' Remuneration 2 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 3a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 3b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 3c Authorize Reissuance of Repurchased For Against Management Shares HENDERSON LAND DEVELOPMENT CO. LTD. Ticker: 12 Security ID: Y31476107 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Lee King Yue as Director For For Management 3b Reelect Li Ning as Director For Against Management 3c Reelect Lee Tat Man as Director For Against Management 3d Reelect Po-shing Woo as Director For For Management 3e Reelect Gordon Kwong Che Keung as For For Management Director 3f Reelect Ko Ping Keung as Director For For Management 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5c Authorize Reissuance of Repurchased For Against Management Shares 5d Approve Increase in Authorized Share For Against Management Capital from HK$5.2 Billion to HK$10 Billion by the Creation of 2.4 Billion New Shares HENDERSON LAND DEVELOPMENT CO. LTD. Ticker: 12 Security ID: Y31476107 Meeting Date: JUN 1, 2010 Meeting Type: Special Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Bonus Warrants Issue For For Management HONGKONG LAND HOLDINGS LTD. Ticker: HKHGY Security ID: G4587L109 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: APR 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For Against Management Directors' and Auditors' Reports and Declare a Final Dividend 2 Reelect Lord Leach of Fairford as For Against Management Director 3 Reelect Dr Richard Lee as Director For Against Management 4 Reelect Y K Pang as Director For For Management 5 Reelect James Watkins as Director For Against Management 6 Reelect John R Witt as Director For Against Management 7 Reaapoint Auditors and Authorize Board For Against Management to Fix Their Remuneration 8 Approve Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Nominal Amount of $75 Million and without Preemptive Rights up to Nominal Amount of $11.2 Million 9 Authorize Share Repurchase Program For For Management KLEPIERRE Ticker: LI Security ID: F5396X102 Meeting Date: APR 8, 2010 Meeting Type: Annual/Special Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions 4 Approve Allocation of Income and For For Management Dividends of EUR 1.25 per Share 5 Approve Stock Dividend Program (Cash or For For Management Shares) 6 Reelect Bertrand de Feydeau as For For Management Supervisory Board Member 7 Reelect Dominique Hoenn as Supervisory For For Management Board Member 8 Reelect Vivien Levy-Garboua as For For Management Supervisory Board Member 9 Ratify Appointment of Dominique For Against Management Aubernon as Supervisory Board Member 10 Renew Appointments of Mazars as Auditor For For Management and of Patrick de Cambourg as Alternate Auditor 11 Renew Appointments of Deloitte et For For Management Associes as Auditor and of BEAS as Alternate Auditor 12 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 13 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 14 Authorize Filing of Required For For Management Documents/Other Formalities LAND SECURITIES GROUP PLC Ticker: LSGBF Security ID: G5375M118 Meeting Date: DEC 14, 2009 Meeting Type: Special Record Date: DEC 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scrip Dividend Program; For For Management Capitalise the Aggregate Nominal Value of New Ord. Shares in Company Out of Amount Standing to Credit of Reserves (Including Any Share Premium Account or Cap. Redemption Reserve) or Profit and Loss Account (Scrip Dividends) LINK REAL ESTATE INVESTMENT TRUST, THE Ticker: 823 Security ID: Y5281M111 Meeting Date: JUL 29, 2009 Meeting Type: Annual Record Date: JUL 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Note Financial Statements and Auditors' None None Management Reports 2 Note Appointment of Auditors and Fixing None None Management of Their Remuneration 3 Reelect George Kwok Lung Hongchoy as For For Management Director of the Manager 4a Reelect Michael Ian Arnold as Director For For Management of the Manager 4b Reelect Anthony Chow Wing Kin as For For Management Director of the Manager 4c Reeect Allan Zeman as Director of the For For Management Manager 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital MERCIALYS Ticker: MERY Security ID: F61573105 Meeting Date: MAY 6, 2010 Meeting Type: Annual/Special Record Date: MAY 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1 per Share 4 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions 5 Reelect Generali Vie as Director For For Management 6 Appoint Ernst and Young et Autres as For For Management Auditor 7 Appoint KPMG SA as Auditor For For Management 8 Appoint Auditex as Alternate Auditor For For Management 9 Appoint Malcolm McLarty as Alternate For For Management Auditor 10 Authorize Repurchase of Up to 10 For Against Management Percent of Issued Share Capital 11 Amend Article 25-IV of Bylaws Re: For For Management Attendance to General Meetings Through Videoconference and Telecommunication 12 Approve Issuance of Shares up to 20 For For Management Percent of Issued Capital Per Year Reserved for Qualified Investors or Restricted Number of Investors 13 Approve Employee Stock Purchase Plan For For Management 14 Authorize Filing of Required For For Management Documents/Other Formalities MIRVAC GROUP LTD. Ticker: MGR Security ID: Q62377108 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: NOV 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive the Financial Statements and None None Management Statutory Reports for the Financial Year Ended June 30, 2009 2.1 Elect Paul Biancardi as a Director For For Management 2.2 Elect Adrian Fini as a Director For For Management 3 Approve the Remuneration Report for the For For Management Financial Year Ended June 30, 2009 4 Approve the Increase in the Maximum None For Management Aggregate Remuneration of Non-Executive Directors from A$1.45 Million to A$1.95 Million per Annum 5 Approve the Grant of Performance Rights For For Management to Nicholas Collishaw, Managing Director, Pursuant to the Company's Long-Term Performance Plan 6 Ratify Past Issuance of 80 Million For For Management Stapled Securities at A$0.90 Each under the Placement Made on Dec. 2008 and 152.52 Million Stapled Securities at A$1.00 Each under the Placement Made on June 2009 to Allottees Identified by Underwriters of the Placements MITSUBISHI ESTATE CO. LTD. Ticker: 8802 Security ID: J43916113 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 6 2.1 Elect Director Keiji Kimura For For Management 2.2 Elect Director Nobuyuki Iizuka For For Management 2.3 Elect Director Toshio Nagashima For For Management 2.4 Elect Director Hiroshi Danno For For Management 2.5 Elect Director Masaaki Kouno For For Management 2.6 Elect Director Hiroyoshi Itou For For Management 2.7 Elect Director Yutaka Yanagisawa For For Management 2.8 Elect Director Hirotaka Sugiyama For For Management 2.9 Elect Director Masamichi Ono For For Management 2.10 Elect Director Isao Matsuhashi For For Management 2.11 Elect Director Fumikatsu Tokiwa For For Management 2.12 Elect Director Yasumasa Gomi For For Management 2.13 Elect Director Shuu Tomioka For For Management 3 Approve Takeover Defense Plan (Poison For Against Management Pill) MITSUI FUDOSAN CO. LTD. Ticker: 8801 Security ID: J4509L101 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 11 2 Approve Annual Bonus Payment to For For Management Directors NEW WORLD DEVELOPMENT CO. LTD. Ticker: 17 Security ID: Y63084126 Meeting Date: DEC 9, 2009 Meeting Type: Annual Record Date: DEC 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Cheng Kar-Shun, Henry as For For Management Director 3b Reelect Cha Mou-Sing, Payson as For Against Management Director 3c Reelect Cheng Kar-Shing, Peter as For For Management Director 3d Reelect Leung Chi-Kin, Stewart as For Against Management Director 3e Reelect Chow Kwai-Cheung as Director For For Management 3f Reelect Ki Man-Fung, Leonie as Director For For Management 3g Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint Joint Auditors and Authorize For For Management Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares PROLOGIS EUROPEAN PROPERTIES Ticker: PEPR Security ID: L7762X107 Meeting Date: SEP 30, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Change of Corporate Form From For For Management Undertakings for Collective Investments to Investment Company with Variable Share Capital Under Form of Public Limited Company 2 Adopt New By-Laws For For Management 3.1 Elect ProLogis European, Represented by For For Management peter Cassells, as Management Board Member 3.2 Elect Peter Cassells as Management For For Management Board Member 3.3 Elect Simon Nelson as Managment Board For For Management Member 3.4 Elect Gerrit-Jan Meerkerk as Management For For Management Board Member 3.5 Elect Gilles Suzanne as Management For For Management Board Member 4.1 Elect Geoffrey Bell to Supervisory For For Management Board as Class II Independent Board Member 4.2 Elect Sylvia Toth to Supervisory Board For For Management as Class II Independent Board Member 4.3 Elect Pierre Rodocanachi to Supervisory For For Management Board as Class I Independent Board Member 4.4 Elect Didier Cherpitel to Supervisory For For Management Board as Class III Independent Board Member 4.5 Elect Robert J. Watson to Supervisory For For Management Board as Class II ProLogis Board Member 4.6 Elect Ted R. Antenucci to Supervisory For For Management Board as Class III ProLogis Board Member 5 Ratify Ernst and Young as Auditors For For Management 6 Approve Location of Registered Office For For Management 7 Approve End of First Fiscal Year of For For Management PEPR as Dec. 31, 2009 8 Change of Corporate Form from For For Management Investment Company With Variable Share Capital Under Form of Public Limited Company Into Investment Company with Fixed Share Capital Under Form of Partnership Limited By Shares 9 Adopt New By-Laws For For Management 10 Appoint ProLogis European as General For For Management Partner and Manager 11.1 Elect Geoffrey Bell to Supervisory For For Management Board as Class II Independent Board Member 11.2 Elect Sylvia Toth to Supervisory Board For For Management as Class II Independent Board Member 11.3 Elect Pierre Rodocanachi to Supervisory For For Management Board as Class I Independent Board Member 11.4 Elect Didier Cherpitel to Supervisory For For Management Board as Class III Independent Board Member 11.5 Elect Robert J. Watson to Supervisory For For Management Board as Class II ProLogis Board Member 11.6 Elect Ted R. Antenucci to Supervisory For For Management Board as Class III ProLogis Board Member 12 Ratify Ernst and Young as Auditors For For Management 13 Approve Location of Registered Office For For Management 14 Approve End of First Fiscal Year of For For Management PEPR as Dec. 31, 2009 RIOCAN REAL ESTATE INVESTMENT TRUST Ticker: REI.UN Security ID: 766910103 Meeting Date: JUN 4, 2010 Meeting Type: Annual/Special Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Clare R. Copeland For For Management 1.2 Elect Trustee Raymond M. Gelgoot For For Management 1.3 Elect Trustee Paul Godfrey For For Management 1.4 Elect Trustee Frank W. King For For Management 1.5 Elect Trustee Dale H. Lastman For For Management 1.6 Elect Trustee Ronald W. Osborne For For Management 1.7 Elect Trustee Sharon Sallows For For Management 1.8 Elect Trustee Edward Sonshine For For Management 1.9 Elect Trustee Charles Winograd For For Management 2 Approve Ernst & Young LLP as Auditors For For Management of the Trust and Authorize Trustees to Fix Their Remuneration 3 Amend Restated Unit Option Plan For For Management 4 Approve Creation and Issuance of New For For Management Class of Preferred Units 5 Amend Declaration of Trust For For Management SEGRO PLC Ticker: SGRO Security ID: G80277117 Meeting Date: JUL 28, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consolidation of Each of the For For Management Issued and Unissued Ordinary Shares of One Penny Each Into New Ordinary Shares of 10 Pence Each 2 Subject to and Conditional on Passing For For Management of Resolutions 1 and 3 and Placing and Underwriting Agreement, Issue Equity with Rights up to GBP 11,904,761.90; Issue Equity without Rights up to GBP 11,904,761.90 Pursuant to Placing Agreement or Open Offer 3 Approve Acquisition by the Company of For For Management the Entire Issued and to be Issued Share Capital of Brixton plc 4 Subject to and Conditional on Admission For For Management of Placing and Open Offer Shares and of Ord. Shares Proposed to be Issued and Credited as Fully Paid to Brixton Shareholders, Issue Equity or Equity-Linked Securities with Pre-emptive Rights up to GBP 24,477,784 5 Subject to and Conditional on the For For Management Passing of Resolution 4, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 3,671,667.60 6 Subject to and Conditional on Full For For Management Admission, in Addition and Without Prejudice to the Authority Renewed in Resolution 4, Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to GBP 24,477,784 Pursuant to Rights Issue 7 Subject to and Conditional on Passing For For Management of Resolution 6, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to GBP 24,477,784 Pursuant to Rights Issue 8 Subject to and Conditional on Full For For Management Admission, Authorise up to GBP 7,343,335.20 of the Issued Ordinary Shares for Market Purchase SEGRO PLC Ticker: SGRO Security ID: G80277158 Meeting Date: JUL 28, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consolidation of Each of the For For Management Issued and Unissued Ordinary Shares of One Penny Each Into New Ordinary Shares of 10 Pence Each 2 Subject to and Conditional on Passing For For Management of Resolutions 1 and 3 and Placing and Underwriting Agreement, Issue Equity with Rights up to GBP 11,904,761.90; Issue Equity without Rights up to GBP 11,904,761.90 Pursuant to Placing Agreement or Open Offer 3 Approve Acquisition by the Company of For For Management the Entire Issued and to be Issued Share Capital of Brixton plc 4 Subject to and Conditional on Admission For For Management of Placing and Open Offer Shares and of Ord. Shares Proposed to be Issued and Credited as Fully Paid to Brixton Shareholders, Issue Equity or Equity-Linked Securities with Pre-emptive Rights up to GBP 24,477,784 5 Subject to and Conditional on the For For Management Passing of Resolution 4, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 3,671,667.60 6 Subject to and Conditional on Full For For Management Admission, in Addition and Without Prejudice to the Authority Renewed in Resolution 4, Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to GBP 24,477,784 Pursuant to Rights Issue 7 Subject to and Conditional on Passing For For Management of Resolution 6, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to GBP 24,477,784 Pursuant to Rights Issue 8 Subject to and Conditional on Full For For Management Admission, Authorise up to GBP 7,343,335.20 of the Issued Ordinary Shares for Market Purchase SEGRO PLC Ticker: SGRO Security ID: G80277141 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: APR 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Ian Coull as Director For For Management 5 Re-elect David Sleath as Director For For Management 6 Re-elect Thom Wernink as Director For For Management 7 Reappoint Deloitte LLP as Auditors of For For Management the Company 8 Authorise Board to Fix Remuneration of For For Management Auditors 9 Authorise EU Political Donations and For For Management Expenditure 10 Authorise Issue of Equity with For For Management Pre-emptive Rights 11 Authorise Issue of Equity without For For Management Pre-emptive Rights 12 Authorise Issue of Equity with For For Management Pre-emptive Rights 13 Authorise Issue of Equity without For For Management Pre-emptive Rights 14 Authorise Market Purchase For For Management 15 Authorise the Company to Call EGM with For For Management Two Weeks Notice 16 Adopt New Articles of Association For For Management 17 Approve Scrip Dividend Program For For Management SHIMAO PROPERTY HOLDINGS LTD. Ticker: 813 Security ID: G81043104 Meeting Date: MAY 31, 2010 Meeting Type: Annual Record Date: MAY 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Liu Sai Fei as an Executive For For Management Director 3b Reelect Hui Wing Mau as an Executive For For Management Director 3c Reelect Ip Wai Shing as an Executive For For Management Director 3d Reelect Lu Hong Bing as an Independent For For Management Director 3e Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint PricewaterhouseCoopers as For Against Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares SHUI ON LAND LIMITED Ticker: 272 Security ID: G81151113 Meeting Date: AUG 26, 2009 Meeting Type: Special Record Date: AUG 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Connected Transaction with a For For Management Related Party and Related Annual Caps 2 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights SINO LAND COMPANY LTD Ticker: 83 Security ID: Y80267126 Meeting Date: NOV 5, 2009 Meeting Type: Annual Record Date: OCT 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of HK$0.3 Per For For Management Ordinary Share with Scrip Option 3a Reelect Robert Ng Chee Siong as For For Management Director 3b Reelect Allan Zeman as Director For For Management 3c Reelect Yu Wai Wai as Director For Against Management 3d Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5c Authorize Reissuance of Repurchased For Against Management Shares 6 Amend Articles of Association and Adopt For For Management New Articles of Association STOCKLAND Ticker: SGP Security ID: Q8773B105 Meeting Date: OCT 20, 2009 Meeting Type: Annual Record Date: OCT 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive the Financial Statements and None None Management Statutory Reports for the Financial Year Ended June 30, 2009 2 Elect Carolyn Hewson as a Director For For Management 3 Elect Terry Williamson as a Director For For Management 4 Approve the Remuneration Report for the For For Management Financial Year Ended June 30, 2009 5 Approve the Grant of 1.26 Million For For Management Performance Rights to Matthew Quinn, Managing Director, Pursuant to the Stockland Performance Rights Plan 6 Ratify the Past Issuance of 42 Million For For Management Stapled Securities at an Issue Price of A$3.63 Each to Deutsche Bank AG Made on Feb. 27, 2009 7 Ratify the Past Issuance of 75 Million For For Management Stapled Securities at an Issue Price of A$2.70 Each to Professional Investors Made on May 28, 2009 SUMITOMO REALTY & DEVELOPMENT CO. LTD. Ticker: 8830 Security ID: J77841112 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 10 2 Appoint Statutory Auditor Naoto Enda For Against Management 3 Approve Takeover Defense Plan (Poison For Against Management Pill) SUN HUNG KAI PROPERTIES LTD. Ticker: 16 Security ID: Y82594121 Meeting Date: DEC 3, 2009 Meeting Type: Annual Record Date: NOV 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a1 Reelect Chan Kwok-wai, Patrick as For Against Management Director 3a2 Reelect Yip Dicky Peter as Director For Against Management 3a3 Reelect Wong Yue-chim, Richard as For For Management Director 3a4 Reelect Cheung Kin-tung, Marvin as For For Management Director 3a5 Reelect Li Ka-cheung, Eric as Director For For Management 3a6 Reelect Po-shing Woo as Director For For Management 3a7 Reelect Kwan Cheuk-yin, William as For For Management Director 3a8 Reelect Lo Chiu-chun, Clement as For For Management Director 3a9 Reelect Kwok Ping-kwong, Thomas as For For Management Director 3b Authorize Board to Fix Directors' Fees For For Management 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares SUNTEC REAL ESTATE INVESTMENT TRUST Ticker: LF7 Security ID: Y82954101 Meeting Date: APR 15, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Trust Deed Re: Management Fee For For Management Supplement and Authorize ARA Trust Management (Suntec) Ltd and HSBC Institutional Trust Services (Singapore) Ltd to Do All Acts Necessary to Implement the Management Fee Supplement SUNTEC REAL ESTATE INVESTMENT TRUST Ticker: LF7 Security ID: Y82954101 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Directors' and Auditors' Reports 2 Reappoint KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Authorize Issuance of Equity or For For Management Equity-Linked Securities With or Without Preemptive Rights 4 Approve Issuance of Shares without For For Management Preemptive Rights at a Discount Exceeding 10 Percent but not Exceeding 20 Percent of the Market Price of Shares UNIBAIL RODAMCO SE Ticker: UL Security ID: F95094110 Meeting Date: APR 28, 2010 Meeting Type: Annual/Special Record Date: APR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Treatment of Losses For For Management 4 Approve Transfer from Issuance Premium For For Management Account to Shareholders for an Amount of EUR 8 per Share 5 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions 6 Reelect Frans J.G.M Cremers as For For Management Supervisory Board Member 7 Reelect Francois Jaclot as Supervisory For For Management Board Member 8 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 9 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 10 Authorize Filing of Required For For Management Documents/Other Formalities WESTFIELD GROUP Ticker: WDC Security ID: Q97062105 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAY 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for the Year Ended Dec. 31, 2009 2 Approve the Adoption of the For For Management Remuneration Report for the Year Ended Dec. 31, 2009 3 Elect Frederick G Hilmer as Director For For Management 4 Elect John McFarlane as Director For For Management 5 Elect Judith Sloan as Director For For Management 6 Elect Mark Johnson as Director For For Management 7 Elect Frank P Lowy as Director For For Management WHARF (HOLDINGS) LTD. Ticker: 4 Security ID: Y8800U127 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: JUN 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Edward K. Y. Chen as Director For For Management 3b Reelect Raymond K. F. Ch'ien as For Against Management Director 3c Reelect T. Y. Ng as Director For For Management 4 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares YANLORD LAND GROUP LTD Ticker: Z25 Security ID: Y9729A101 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Directors' and Auditors' Reports 2 Declare Final Dividend of SGD 0.0168 For For Management Per Share 3 Approve Directors' Fees SGD 400,000 for For For Management the Year Ended Dec. 31, 2009 (2008: SGD 400,000) 4a Reelect Zhong Sheng Jian as Director For For Management 4b Reelect Hong Zhi Hua as Director For For Management 4c Reelect Ng Jui Ping as Director For For Management 5 Reappoint Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 7 Approve Issuance of Shares without For For Management Preemptive Rights at a Discount of Up to 20 Percent of the Weighted Average Price Per Share 8 Approve Issuance of Shares and Grant of For Against Management Options Pursuant to the Yanlord Land Group Share Option Scheme 2006 9 Authorize Share Repurchase Program For For Management DREYFUS GREATER CHINA FUND AVICHINA INDUSTRY & TECHNOLOGY CO., LTD. Ticker: Security ID: 6707899 Meeting Date: SEP 28, 2009 Meeting Type: Special Record Date: SEP 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Subscription of 10.5 Million For Did Not Vote Management New Shares in Jiangxi Hongdu Aviation Industry Co., Ltd. (Hongdu Aviation) Under the Subcription Agreement I 2 Approve Subscription By Jiangxi Hongdu For Did Not Vote Management Aviation Industrial Group Corporation (Hongdu Group) of 23.1 Million New Shares in Hongdu Aviation Under the Subscritpion Agreement II 3 Approve Placing of Not More Than 106 For Did Not Vote Management Million New Shares in Hongdu Aviation to the Company, Hongdu Group and Eight Other Independent Qualified Investors 4 Approve Acquisition by Hongdu Aviation For Did Not Vote Management of the Aircraft Business Assets from Hongdu Group for a Consideration of RMB 574 Million Under the Assets Acquisition Agreement AVICHINA INDUSTRY & TECHNOLOGY CO., LTD. Ticker: Security ID: 6707899 Meeting Date: DEC 29, 2009 Meeting Type: Special Record Date: DEC 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Equity Swap Agreement With For Did Not Vote Management Aviation Industry Corporation of China and the Related Transactions 2 Amend Articles Re: Deputy General For Did Not Vote Management Manager AVICHINA INDUSTRY & TECHNOLOGY CO., LTD. Ticker: Security ID: 6707899 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: APR 28, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For Did Not Vote Management 2 Accept Report of the Supervisory For Did Not Vote Management Committee 3 Accept Financial Statements and For Did Not Vote Management Statutory Reports 4 Approve Profit Distribution Plan For Did Not Vote Management 5 Appoint PricewaterhouseCoopers and For Did Not Vote Management PricewaterhouseCoopers Zhong Tian CPAs Ltd. Co. as International and Domestic Auditors, Respectively, and Authorize the Board to Fix Their Remuneration 6 Other Business (Voting) For Did Not Vote Management 7 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 8 Other Business (Voting For Did Not Vote Management BANK OF CHINA LIMITED Ticker: Security ID: Y0698A107 Meeting Date: MAR 19, 2010 Meeting Type: Special Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 2a Approve Issuance of Convertible For Did Not Vote Management Corporate Bonds (Convertible Bonds) 2b Approve Issue Size of Convertible Bonds For Did Not Vote Management 2c Approve Par Value and Issue Price of For Did Not Vote Management Convertible Bonds 2d Approve Term of Convertible Bonds For Did Not Vote Management 2e Approve Interest Rate of Convertible For Did Not Vote Management Bonds 2f Approve Method and Timing of Interest For Did Not Vote Management Payment of Convertible Bonds 2g Approve Conversion Period of For Did Not Vote Management Convertible Bonds 2h Approve Conversion Price and Adjustment For Did Not Vote Management of Convertible Bonds 2i Approve Downward Adjustment to For Did Not Vote Management Convertible Bonds' Conversion Price 2j Approve Conversion Method of Fractional For Did Not Vote Management Share of the Convertible Bonds 2k Approve Terms of Redemption of the For Did Not Vote Management Convertible Bonds 2l Approve Redemption at the Option of For Did Not Vote Management Holders of Convertible Bonds 2m Approve Dividend Rights of the Year of For Did Not Vote Management Conversion 2n Approve Method of Issuance and Target For Did Not Vote Management Subscribers 2o Approve Subscription Arrangement for For Did Not Vote Management Existing A Shareholders 2p Approve Convertible Bonds' Holders and For Did Not Vote Management Meetings 2q Approve Use of Proceeds from Fund For Did Not Vote Management Raising Activities 2r Approve Special Provisions in Relation For Did Not Vote Management to Supplementary Capital 2s Approve Guarantee and Security of the For Did Not Vote Management Convertible Bonds 2t Approve Validity Period of the For Did Not Vote Management Resolution of the Convertible Bonds' Issue 2u Approve Matters Relating to For Did Not Vote Management Authorization in Connection with the Convertible Bonds' Issue 3 Approve Capital Management Plan (2010 For Did Not Vote Management to 2012) 4 Approve Feasibility Analysis Report on For Did Not Vote Management the Use of Proceeds of the Public Issuance of A Share Convertible Corporate Bonds by the Bank 5 Approve Utilization Report on the For Did Not Vote Management Bank's Use of Proceeds from the Previous Issuance of Securities by the Bank 6 Elect Li Jun as Supervisor For Did Not Vote Management BANK OF CHINA LIMITED Ticker: Security ID: Y0698A107 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2009 Working Report of the Board For Did Not Vote Management of Directors 2 Accept 2009 Working Report of the For Did Not Vote Management Supervisors 3 Accept Financial Statements and For Did Not Vote Management Statutory Reports 4 Approve the 2009 Profit Distribution For Did Not Vote Management Plan 5 Aprove the 2010 Annual Budget For Did Not Vote Management 6 Approve PricewaterhouseCoopers Zhong For Did Not Vote Management Tian CPAs Limited Company and PricewaterhouseCoopers Hong Kong as Auditors 7a Reelect Xiao Gang as an Executive For Did Not Vote Management Director 7b Reelect Li Lihui as an Executive For Did Not Vote Management Director 7c Reelect Li Zaohang as an Executive For Did Not Vote Management Director 7d Reelect Zhou Zaiqun as an Executive For Did Not Vote Management Director 7e Reelect Anthony Francis Neoh as an For Did Not Vote Management Independent Non-Executive Directo 7f Reelect Huang Shizhong as an For Did Not Vote Management Independent Non-Executive Director 7g Reelect Huang Danhan as an Independent For Did Not Vote Management Non-Executive Director 8a Elect Qin Rongsheng as an External For Did Not Vote Management Supervisor 8b Elect Bai Jingming as an External For Did Not Vote Management Supervisor 8c1 Reelect Wang Xueqiang as a None Did Not Vote Shareholder Shareholders Representative Supervisor of the Bank 8c2 Reelect Liu Wanming as a Shareholders None Did Not Vote Shareholder Representative Supervisor of the Bank 9 Approve Remuneration Scheme for the For Did Not Vote Management External Supervisors 10 Amend Articles of Association For Did Not Vote Management 11 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 12 Approve Adjustments of Several Items of None Did Not Vote Shareholder the Delegation of Authorities by the Shareholders Meeting to the Board of Directors BANK OF EAST ASIA, LIMITED Ticker: Security ID: Y06942109 Meeting Date: DEC 5, 2009 Meeting Type: Special Record Date: DEC 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorized Share For Did Not Vote Management Capital by $500 Million by Creation of 500,000 Substitute Preference Shares of $1,000 Each; Amend Articles of Association; and Approve Issuance of Substitute Preference Shares 2 Reelect Isidro Faine Casas as Director For Did Not Vote Management BEIJING CAPITAL LAND LTD. Ticker: Security ID: 6623360 Meeting Date: SEP 25, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Up to 1.4 Billion A For Did Not Vote Management Shares of RMB 1.0 Each Pursuant to the A Share Issue 2 Approve Private Placing Agreement with For Did Not Vote Management the Capital Group 3a Amend Articles of Association For Did Not Vote Management 3b Approve Authorization of Executive For Did Not Vote Management Directors in Relation to the Amendment of Articles 4a Amend Articles of Association For Did Not Vote Management 4b Approve Authorization of Executive For Did Not Vote Management Directors in Relation to the Amendment of Articles 5a Approve Amendments to the Rules and For Did Not Vote Management Procedures of the Shareholders' General Meetings 5b Approve Authorization of Executive For Did Not Vote Management Directors in Relation to the Amendments to the Rules and Procedures of the Shareholders' General Meetings 6a Approve Amendments to the Rules and For Did Not Vote Management Procedures of the Board 6b Approve Authorization of Executive For Did Not Vote Management Directors in Relation to the Amendments to the Rules and Procedures of the Board 7a Approve Utilization of Proceeds from For Did Not Vote Management the A Share Issue 7b Authorize Board to Make Adjustments on For Did Not Vote Management the Utilization of Proceeds from the A Share Issue 8 Approve Sharing of Undistributed For Did Not Vote Management Profits 9 Authorize Board to Deal with the A For Did Not Vote Management Share Issue 10a Approve Amendments to the Connected For Did Not Vote Management Transaction Decision Making System 10b Approve Authorization of Executive For Did Not Vote Management Directors in Relation to the Amendments to the Connected Transaction Decision Making System 11a Approve Amendments to the Proceeds For Did Not Vote Management Administration Measures 11b Approve Authorization of Executive For Did Not Vote Management Directors in Relation to the Amendments to the Proceeds Administration Measures BEIJING CAPITAL LAND LTD. Ticker: Security ID: 6623360 Meeting Date: DEC 22, 2009 Meeting Type: Special Record Date: DEC 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association (Draft) For Did Not Vote Management 2 Authorize Executive Directors for the For Did Not Vote Management Application, Registration, Filing and Other Related Matters in Relation to the Draft BEIJING CAPITAL LAND LTD. Ticker: Security ID: 6623360 Meeting Date: MAR 29, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For Did Not Vote Management 2 Accept Report of the Supervisory For Did Not Vote Management Committee 3 Accept Financial Statements and For Did Not Vote Management Auditor's Report 4 Approve Scheme of Profit Distribution For Did Not Vote Management 5 Approve Allocation Proposal of the Long For Did Not Vote Management Term Incentive Fund for the Years 2008 and 2009 6 Reappoint PricewaterhouseCoopers Zhong For Did Not Vote Management Tian CPAs Co. Ltd. and PricewaterhouseCoopers as PRC and Hong Kong Auditors Respectively, and Authorize Board to Fix Their Remuneration 7 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights BENGANG STEEL PLATES CO. LTD. Ticker: Security ID: 6008291 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: MAY 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Directors' Report For Did Not Vote Management 2 Approve Supervisors' Report For Did Not Vote Management 3 Approve 2009 Annual Report and Annual For Did Not Vote Management Report Summary 4 Approve 2009 Financial Statements For Did Not Vote Management 5 Approve 2009 Allocation of Income and For Did Not Vote Management Dividends 6 Approve to Re-Appoint Company's 2010 For Did Not Vote Management Audit Firm 7 Approve 2010 Investment Framework Plan For Did Not Vote Management 8 Approve Daily Continuing Connected For Did Not Vote Management Transactions 9 Elect Yu Tianchen as Director For Did Not Vote Management 10 Elect Zhang Xiaofang as Director For Did Not Vote Management 11 Elect Cao Aimin as Director For Did Not Vote Management 12 Elect Zhang Jichen as Director For Did Not Vote Management 13 Elect Tian Bingfu as Independent For Did Not Vote Management Director 14 Elect Li Kai as Independent Director For Did Not Vote Management 15 Elect Wang Yiqiu as Independent For Did Not Vote Management Director 16 Elect Liu Junyou as Supervisor For Did Not Vote Management 17 Elect Zhao Wei as Supervisor For Did Not Vote Management 18 Elect Liu Enquan as Supervisor For Did Not Vote Management 19 Elect Wang Pu as Supervisor For Did Not Vote Management 20 Elect Zhang Chuang as Supervisor For Did Not Vote Management 21 Approve Asset Impairment Provision For Did Not Vote Management CHINA AGRI-INDUSTRIES HOLDINGS LTD Ticker: Security ID: Y1375F104 Meeting Date: DEC 3, 2009 Meeting Type: Special Record Date: DEC 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Services Agreement For Did Not Vote Management Among COFCO Agricultural Industries Management Services Co., Ltd., COFCO Finance Co., Ltd. and the Company; and the Relevant Caps 2 Approve Entrustment Loan Framework For Did Not Vote Management Agreement Among COFCO Agricultural Industries Management Services Co., Ltd., COFCO Finance Co., Ltd. and the Company; and the Relevant Caps 3 Authorize the Board to Do All Such For Did Not Vote Management Things and Take All Such Actions They May Consider Necessary or Desirable for the Purpose of Giving Effect to the Financial Services Agreement and the Entrustment Loan Framework Agreement CHINA AGRI-INDUSTRIES HOLDINGS LTD Ticker: Security ID: Y1375F104 Meeting Date: DEC 4, 2009 Meeting Type: Special Record Date: DEC 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Services Agreement For Did Not Vote Management Among COFCO Agricultural Industries Management Services Co., Ltd., COFCO Finance Co., Ltd. and the Company; and the Relevant Caps 2 Approve Entrustment Loan Framework For Did Not Vote Management Agreement Among COFCO Agricultural Industries Management Services Co., Ltd., COFCO Finance Co., Ltd. and the Company; and the Relevant Caps 3 Authorize the Board to Do All Such For Did Not Vote Management Things and Take All Such Actions They May Consider Necessary or Desirable for the Purpose of Giving Effect to the Financial Services Agreement and the Entrustment Loan Framework Agreement CHINA AGRI-INDUSTRIES HOLDINGS LTD. Ticker: Security ID: Y1375F104 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAY 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Final Dividend of HK$0.059 Per For Did Not Vote Management Share 3 Amend Share Option Scheme For Did Not Vote Management 4a1 Reelect Yu Xubo as Executive and For Did Not Vote Management Managing Director 4a2 Reelect Chi Jingtao as Non-Executive For Did Not Vote Management Director 4a3 Reelect Lam Wai Hon, Ambrose as For Did Not Vote Management Independent Non-Executive Director 4b Authorize the Board to Fix the Above For Did Not Vote Management Executive Director's and Non-Executive Directors' Remuneration 5 Reappoint Auditors and Authorize Board For Did Not Vote Management to Fix Their Remuneration 6 Approve Authorize Increase in Share For Did Not Vote Management Capital from HK$400 Million to HK$1 Billion by the Creation of 6 Billion New Shares 7a Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 7b Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 7c Authorize Reissuance of Repurchased For Did Not Vote Management Shares CHINA AUTOMATION GROUP LTD. Ticker: Security ID: B1Z98B5 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAY 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2a Reelect Xuan Rui Guo as Director For Did Not Vote Management 2b Reelect Wang Tai-wen as Director For Did Not Vote Management 2c Authorize Board to Fix the Remuneration For Did Not Vote Management of Directors 3 Reappoint Auditors and Authorize Board For Did Not Vote Management to Fix Their Remuneration 4 Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 5 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 6 Authorize Reissuance of Repurchased For Did Not Vote Management Shares 7 Approve Issuance of Shares and Grant of For Did Not Vote Management Options Pursuant to the Share Option Scheme 8 Approve Final Dividend of HK$0.05 Per For Did Not Vote Management Share CHINA CITIC BANK CORPORATION LTD. Ticker: Security ID: B1W0JF2 Meeting Date: FEB 5, 2010 Meeting Type: Special Record Date: JAN 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Appoint Angel Cano Fernandez as a For Did Not Vote Management Non-Executive Director 2 Approve Issuance of Subordinated Bonds For Did Not Vote Management and/or Hybrid Capital Bonds CHINA COMMUNICATIONS SERVICES CORP.LTD Ticker: Security ID: B1HVJ16 Meeting Date: JUL 31, 2009 Meeting Type: Annual Record Date: JUN 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consolidated Financial For Did Not Vote Management Statements, Report of the Directors, Report of the Supervisory Committee, and Report of the International Auditors; and Authorize Board to Fix the Company's 2009 Budget 2 Approve Profit Distribution Proposal For Did Not Vote Management and Declare Final Dividend for the Year Ended Dec. 31, 2008 3 Reappoint KPMG and KPMG Huazhen as For Did Not Vote Management International and Domestic Auditors, Respectively, and Authorize the Board to Fix Their Remuneration 4 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 5 Approve Increase in Registered Capital For Did Not Vote Management to Reflect the Issuance of Shares Without Preemptive Rights and Reflect Such Increase in the Articles of Association of the Company CHINA COMMUNICATIONS SERVICES CORP.LTD Ticker: Security ID: B1HVJ16 Meeting Date: DEC 29, 2009 Meeting Type: Special Record Date: NOV 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Supplies Procurement Services For Did Not Vote Management Framework Agreement 2 Approve 2009 Supplemental Strategic For Did Not Vote Management Agreement CHINA EVERBRIGHT LIMITED Ticker: Security ID: Y1421G106 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Final Dividend For Did Not Vote Management 3a Reelect Tang Chi Chun, Richard as For Did Not Vote Management Director 3b Reelect Ng Ming Wah, Charles as For Did Not Vote Management Director 3c Authorize Board to Fix the Remuneration For Did Not Vote Management of Directors 4 Reappoint Auditors and Authorize Board For Did Not Vote Management to Fix Their Remuneration 5 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Did Not Vote Management Shares 8 Amend Articles of Association For Did Not Vote Management CHINA FOODS LTD. (FORMERLYCOFCO INTERNATIONAL LTD. Ticker: Security ID: 6105738 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: JUN 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Final Dividend of HK$0.0345 Per For Did Not Vote Management Share 3 Reelect Qu Zhe as Executive Director For Did Not Vote Management 4 Reelect Zhang Zhentao as Executive For Did Not Vote Management Director 5 Reelect Luan Xiuju as Executive For Did Not Vote Management Director 6 Reelect Ma Jianping as Non-Executive For Did Not Vote Management Director 7 Reelect Wu Wenting as Non-Executive For Did Not Vote Management Director 8 Reelect Wang Zhiying as Executive For Did Not Vote Management Director 9 Authorize the Board to Fix Remuneration For Did Not Vote Management of Directors 10 Reappoint Ernst and Young as Auditors For Did Not Vote Management and Authorize the Board to Fix Their Remuneration 11 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 12 Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 13 Authorize Reissuance of Repurchased For Did Not Vote Management Shares 14 Amend Bylaws For Did Not Vote Management CHINA INTERNATIONAL MARINE CONTAINERS (GROUP) CO., LTD. Ticker: Security ID: 6191351 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Directors' Report For Did Not Vote Management 2 Approve 2009 Supervisors' Report For Did Not Vote Management 3 Approve 2009 Annual Report For Did Not Vote Management 4 Approve Provision of Guarantee for Bank For Did Not Vote Management Credit Line for the Company's Subsidiaries 5 Approve Provision of Guarantee for Bank For Did Not Vote Management Credit Line by a Company and Its Subsidiary 6 Approve Provision of Guarantee for Bank For Did Not Vote Management Credit Line by the Company's Subsidiary 7 Approve 2009 Allocation of Income and For Did Not Vote Management Dividends 8 Approve to Re-Appoint Company's Audit For Did Not Vote Management Firm 9 Elect Directors For Did Not Vote Management 10 Elect Independent Directors For Did Not Vote Management 11 Elect Supervisors For Did Not Vote Management CHINA MERCHANTS PROPERTY DEVELOPMENT CO., LTD. ( FORMERLY CHINA MERCHANTS Ticker: Security ID: 6205865 Meeting Date: AUG 17, 2009 Meeting Type: Special Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Company's Eligibility for For Did Not Vote Management Issuance of Shares via a Private Placement 2 Approve Proposal on the Issuance of For Did Not Vote Management Shares to Specific Paties via a Private Placement 2.1 Approve Issue Type and Par Value For Did Not Vote Management 2.2 Approve Manner of Issuance and Time of For Did Not Vote Management Issuance 2.3 Approve Number of Shares and Scale For Did Not Vote Management ofIssuance 2.4 Approve Parties of Issuance For Did Not Vote Management 2.5 Approve Maaner of Subscription For Did Not Vote Management 2.6 Approve Issue Price, Basis of Fix Price For Did Not Vote Management and Date 2.7 Approve Arrangement on the Period of For Did Not Vote Management Issuance 2.8 Approve Arrangement of Undistributed For Did Not Vote Management Profits before Issuance 2.9 Approve Listing Location For Did Not Vote Management 2.1 Approve Usage of Funds For Did Not Vote Management 2.11 Approve Resolution Validity Period For Did Not Vote Management 3 Approve Preliminary Proposal on the For Did Not Vote Management Issuance of Shares via a Private Placement 4 Approve Report on the Usage of Funds For Did Not Vote Management from Previous Share Issuance 5 Approve Proposal on Entering the Share For Did Not Vote Management Purchase Agreement with Supplementary Conditions with Shekou Industrial Zone 6 Approve Proposal on Related For Did Not Vote Management Transactions Involved in Issuance of Shares via Private Placement 6.1 Approve Issuance of Shares to Shekou For Did Not Vote Management Industrial Zone 6.2 Approve Purchasing of Land Using Right For Did Not Vote Management of Jingshan Phase IX from Shekou Industrial Zone 7 Approve Feasibility Report on Using the For Did Not Vote Management Proceeds from Issuance of Shares via Private Placement 8 Approve Authorization to the Board to For Did Not Vote Management Handle Matters in Relation to the Issuance of Shares via a Private Placement 9 Approve Guidelines on Appointment of For Did Not Vote Management Audit Firm CHINA MERCHANTS PROPERTY DEVELOPMENT CO., LTD. ( FORMERLY CHINA MERCHANTS Ticker: Security ID: 6205865 Meeting Date: OCT 31, 2009 Meeting Type: Special Record Date: OCT 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Provision of Guarantee to the For Did Not Vote Management Company's Subsidiary, Zhuhai Yuanfeng Real Estate Co., Ltd. CHINA MERCHANTS PROPERTY DEVELOPMENT CO., LTD. ( FORMERLY CHINA MERCHANTS Ticker: Security ID: 6205865 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Loan Guarantee for Subsidiary For Did Not Vote Management CHINA MERCHANTS PROPERTY DEVELOPMENT CO., LTD. ( FORMERLY CHINA MERCHANTS Ticker: Security ID: 6205865 Meeting Date: JUN 7, 2010 Meeting Type: Annual Record Date: MAY 28, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Financial Statements For Did Not Vote Management 2 Approve 2009 Annual Report and Annual For Did Not Vote Management Report Summary 3 Approve 2009 Allocation of Income and For Did Not Vote Management Dividends 4 Approve Report on the Allocation and For Did Not Vote Management Usage of Previously Raised Funds 5 Approve to Re-Appoint Company's Audit For Did Not Vote Management Firm 6 Amend Articles of Association For Did Not Vote Management 7 Approve to Amend Rules and Procedures For Did Not Vote Management Regarding Board of Directors' Meeting 8 Approve to Cancel 2009 Issuance of For Did Not Vote Management Shares via a Private Placement to Specific Objects CHINA NATIONAL MATERIALS CO., LTD. Ticker: Security ID: B29MX56 Meeting Date: NOV 13, 2009 Meeting Type: Special Record Date: OCT 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance by Sinoma Science & For Did Not Vote Management Technology Co. Ltd. (SST) of 50 Million New A Shares at a Subscription Price of RMB 25.08 Per Share By Way of Private Placement 2 Approve Subscription of 37.1 Million A For Did Not Vote Management Shares of SST at a Subscription Price of RMB 25.08 Per Share Pursuant to the Subscription Agreement 3 Approve Subscription by Beijing Huaming For Did Not Vote Management Lightning Co. Ltd. of 4.3 Million A Shares of SST at a Subscription Price of RMB 25.08 Per Share Pursuant to the Huaming Share Subscription Agreement 4 Approve Subscription by China Water For Did Not Vote Management Investment Group Corp. of 8.6 Million A Shares of SST at a Subscription Price of RMB 25.08 Per Share Pursuant to the CWI Share Subscription Agreement CHINA NATIONAL MATERIALS CO., LTD. Ticker: Security ID: B29MX56 Meeting Date: DEC 24, 2009 Meeting Type: Special Record Date: NOV 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For Did Not Vote Management 1a Amend Articles Re: Corporate For Did Not Vote Management Information 1b Amend Articles Re: Registered Address For Did Not Vote Management 1c Amend Articles Re: Authorized For Did Not Vote Management Operational Projects 1d Amend Articles Re: Role of Chairman in For Did Not Vote Management Convening and Presiding Over a General Meeting 1e Amend Articles Re: Board Composition For Did Not Vote Management 1f Amend Articles Re:Functions and Powers For Did Not Vote Management of the Chairman of the Board 1g Amend Articles Re: Notice of Meetings For Did Not Vote Management 1h Amend Articles Re: Applicable Exchange For Did Not Vote Management Rates for Payment of Cash Dividends CHINA NATIONAL MATERIALS CO., LTD. Ticker: Security ID: B29MX56 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: APR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For Did Not Vote Management 2 Accept Report of the Supervisory For Did Not Vote Management Committee 3 Accept Financial Statements and For Did Not Vote Management Statutory Reports 4 Approve Profit Distribution Proposal For Did Not Vote Management and Final Dividend of RMB 0.025 Per Share 5 Amend Articles of Association For Did Not Vote Management 6 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights CHINA OILFIELD SERVICES LTD. Ticker: Security ID: 6560995 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: MAY 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Proposed Profit Distribution For Did Not Vote Management and Annual Dividend 3 Accept Report of the Board of Directors For Did Not Vote Management 4 Accept Report of the Supervisory For Did Not Vote Management Committee 5 Approve the Performance Evaluation of For Did Not Vote Management 2008 and 2009 of 6 Reappoint Ernst & Young Hua Ming and For Did Not Vote Management Ernst & Young as Domestic and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration 7 Reelect Wu Mengei as a Non-Executive For Did Not Vote Management Director 8 Elect Fong Wo, Felix as Independent For Did Not Vote Management Non-Executive Director 9 Elect Chen Quansheng as Independent For Did Not Vote Management Non-Executive Director 10 Elect An Xuefen as Supervisor For Did Not Vote Management 11 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights CHINA SHIPPING CONTAINER LINES CO. LTD. Ticker: Security ID: B018L76 Meeting Date: DEC 15, 2009 Meeting Type: Special Record Date: NOV 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Renewed Non-Exempt For Did Not Vote Management Continuing Connected Transactions and Related Annual Caps 2 Approve the Financial Services For Did Not Vote Management Framework Agreement 3 Amend Articles Re: Change of Registered For Did Not Vote Management Address 4 Elect Wu Daqi as Independent For Did Not Vote Management Non-Executive Director and Authorize Board to Fix His Remuneration 5 Approve the Resignation of Wang Zongxi For Did Not Vote Management as Independent Non-Executive Director CHINA TRAVEL INTERNATIONAL INVESTMENT HK LTD. Ticker: Security ID: 6197285 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2a Reelect Lo Sui On as Director For Did Not Vote Management 2b Reelect Fang Xiaorong as Director For Did Not Vote Management 2c Reelect Wong Man Kong, Peter as For Did Not Vote Management Director 2d Reelect Chan Wing Kee as Director For Did Not Vote Management 2e Authorize the Board to Fix Remuneration For Did Not Vote Management of Directors 3 Reappoint Ernst & Young as Auditors and For Did Not Vote Management Authorize the Board to Fix Their Remuneration 4 Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 5 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 6 Authorize Reissuance of Repurchased For Did Not Vote Management Shares CHINASOFT INTERNATIONAL LTD. Ticker: Security ID: 6632407 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: MAY 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2a Reelect Wang Hui as Director For Did Not Vote Management 2b Reelect Duncan Chiu as Director For Did Not Vote Management 2c Reelect Zeng Zhijie as Director For Did Not Vote Management 2d Reelect Cui Hui as Director For Did Not Vote Management 3 Authorize Board to Fix Remuneration of For Did Not Vote Management Directors 4 Reappoint Auditors and Authorize Board For Did Not Vote Management to Fix Their Remuneration 5 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Did Not Vote Management Shares 8 Approve Refreshment of Scheme Mandate For Did Not Vote Management Limit CHONGQING CHANGAN AUTOMOBILE CO. LTD. Ticker: Security ID: 6159478 Meeting Date: DEC 15, 2009 Meeting Type: Special Record Date: DEC 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Expected Amount of For Did Not Vote Management 2009 Continuing Connected Transactions CHONGQING CHANGAN AUTOMOBILE CO. LTD. Ticker: Security ID: 6159478 Meeting Date: MAR 8, 2010 Meeting Type: Special Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Company's Eligibility for For Did Not Vote Management Issuance of A Shares via a Public Placement 2 Approve the Issuance of A Shares via a For Did Not Vote Management Public Placement 2.1 Approve Issue Type For Did Not Vote Management 2.2 Approve Par Value For Did Not Vote Management 2.3 Approve Number of Shares and Scope For Did Not Vote Management 2.4 Approve Parties For Did Not Vote Management 2.5 Approve the Arrangement of Rights For Did Not Vote Management Issuance 2.6 Approve Manner of Issuance For Did Not Vote Management 2.7 Approve Issue Price and Pricing Basis For Did Not Vote Management 2.8 Approve Resolution Validity Period For Did Not Vote Management 2.9 Approve Usage of Funds For Did Not Vote Management 2.1 Approve Arrangement of Undistributed For Did Not Vote Management Profits after Issuance 2.11 Approve Authorization to the Board to For Did Not Vote Management Handle Matters in Relation to the Issuance of Shares via a Public Placement 3 Approve the Report of Feasibility of A For Did Not Vote Management Shares Public Issuance 4 Amend Articles of Association (Special) For Did Not Vote Management 5 Approve the Chongqing Vehicle Testing For Did Not Vote Management Plant Project 6.1 Elect Lian Gang as Director For Did Not Vote Management 6.2 Elect Ma Junpo as Director For Did Not Vote Management 7 Elect Yang Jian as Supervisor For Did Not Vote Management CHONGQING CHANGAN AUTOMOBILE CO. LTD. Ticker: Security ID: 6159478 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Directors' Report For Did Not Vote Management 2 Approve 2009 Supervisors' Report For Did Not Vote Management 3 Approve 2009 Annual Report and Annual For Did Not Vote Management Report Summary 4 Approve 2009 Financial Statements For Did Not Vote Management 5 Approve 2009 Allocation of Income and For Did Not Vote Management Dividends 6 Approve Related Parties to Use Changan For Did Not Vote Management Trademark 7 Approve Estimated Amount of 2010 For Did Not Vote Management Continuing Connected Transactions 8 Approve to Re-Appoint Company's 2010 For Did Not Vote Management Audit Firm 9 Authorize Board Chairman to Handle All For Did Not Vote Management Matters in Relation to Financing CHONGQING MACHINERY & ELECTRIC CO., LTD. Ticker: Security ID: B2QKB60 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: MAY 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors Did Not Vote Management 2 Accept Report of the Supervisory Did Not Vote Management Committee 3 Accept Financial Statements and Did Not Vote Management Statutory Reports 4 Approve Proft Appropriation Proposal Did Not Vote Management 5 Reappoint PricewaterhouseCoopers Zhong For Did Not Vote Management Tian CPAs Ltd. Co. and PricewaterhouseCoopers as the PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration 6 Approve Renewal of Guarantee for a Loan For Did Not Vote Management of RMB 37 million of Chongqing Pigeon Electric Wires & Cables Co., Ltd. 7 Approve Renewal of Guarantee for a Loan For Did Not Vote Management of RMB 50.44 million of Chongqing CAFF Automotive Braking & Steering System Co., Ltd. 8a Elect Xie Hua Jun as Executive Director For Did Not Vote Management and Authorize Board to Fix Director's Remuneration 8b Elect He Yong as Executive Director and For Did Not Vote Management Authorize Board to Fix Director's Remuneration 8c Elect Liao Shaohua as Executive For Did Not Vote Management Director and Authorize Board to Fix Director's Remuneration 8d Elect Chen Xianzheng as Executive For Did Not Vote Management Director and Authorize Board to Fix Director's Remuneration 8e Elect Huang Yong as Non-Executive For Did Not Vote Management Director and Authorize Board to Fix Director's Remuneration 8f Elect Yu Gang as Non-Executive Director For Did Not Vote Management and Authorize Board to Fix Director's Remuneration 8g Elect Yang Jingpu as Non-Executive For Did Not Vote Management Director and Authorize Board to Fix Director's Remuneration 8h Elect Liu Liangcai as Non-Executive For Did Not Vote Management Director and Authorize Board to Fix Director's Remuneration 8i Elect Lo Wah Wai as Independent For Did Not Vote Management Non-Executive Director and Authorize Board to Fix Director's Remuneration 8j Elect Ren Xiaochang as Independent For Did Not Vote Management Non-Executive Director and Authorize Board to Fix Director's Remuneration 8k Elect Kong Weiliang as Independent For Did Not Vote Management Non-Executive Director and Authorize Board to Fix Director's Remuneration 9a Elect Duan Rongsheng as Supervisor and For Did Not Vote Management Authorize Board to Fix Supervisor's Remuneration 9b Elect Liao Rong as Supervisor and For Did Not Vote Management Authorize Board to Fix Supervisor's Remuneration 9c Elect Wang Rongxue as Supervisor and For Did Not Vote Management Authorize Board to Fix Supervisor's Remuneration 9d Elect Liu Xing as Supervisor and For Did Not Vote Management Authorize Board to Fix Supervisor's Remuneration 9e Elect Wang Xuqi as Supervisor and For Did Not Vote Management Authorize Board to Fix Supervisor's Remuneration 9f Elect Chen Qing as Supervisor and For Did Not Vote Management Authorize Board to Fix Supervisor's Remuneration 10 Approve Remuneration Standards of Board For Did Not Vote Management and Supervisory Committee 11 Approve Master Agreement For Did Not Vote Management 12 Approve Annual Caps Under the Master For Did Not Vote Management Supplies Agreement Be Revised From RMB 140 Million to RMB 220 Million 13 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights CIMC ENRIC HOLDINGS LTD Ticker: Security ID: B0M6DX9 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2a Reelect Gao Xiang as Director For Did Not Vote Management 2b Reelect Petrus Gerardus Maria Van Der For Did Not Vote Management Burg as Director 2c Reelect Jin Yongsheng as Director For Did Not Vote Management 2d Relect Wong Chun Ho as Director For Did Not Vote Management 2e Reelect Gao Zhengping as Director For Did Not Vote Management 2f Authorize Board to Fix the Remuneration For Did Not Vote Management of Directors 3 Reappoint the Auditor and Authorize For Did Not Vote Management Board to Fix Their Remuneration 4 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 5 Authorize Repurchase of Up to Ten For Did Not Vote Management Percent of Issued Share Capital 6 Authorize Reissuance of Repurchased For Did Not Vote Management Shares CORETRONIC CORP(FRMLY OPTOMA CORP) Ticker: Security ID: 6141806 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For Did Not Vote Management and Financial Statements 2 Approve 2009 Allocation of Income and For Did Not Vote Management Dividends 3 Approve Increase of Cash Capital and For Did Not Vote Management Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 4 Amend Articles of Association For Did Not Vote Management 5 Amend Election Rules of Directors and For Did Not Vote Management Supervisors 6 Amend Operating Procedures for Loan of For Did Not Vote Management Funds to Other Parties and Endorsement and Guarantee 7.1 Elect Wade Chang with ID Number 5 as For Did Not Vote Management Director 7.2 Elect Frank Juang with ID Number 168 as For Did Not Vote Management Director 7.3 Elect Representative of Hsun Chieh For Did Not Vote Management Investment Co., Ltd. with ID Number 29798/70761592 as Director 7.4 Elect Robert Hung with ID Number For Did Not Vote Management C100504640 as Director 7.5 Elect Ted T.C.Tu with ID Number For Did Not Vote Management A110391091 as Independent Director 7.6 Elect Yen-Chun Wang with ID Number For Did Not Vote Management F100264199 as Independent Director 7.7 Elect Han-Ping D. Shieh with ID Number For Did Not Vote Management B100613081 as Independent Director 8 Approve Release of Restrictions of For Did Not Vote Management Competitive Activities of New Elected Directors 9 Transact Other Business None Did Not Vote Management CSG HOLDING CO., LTD. (FRMRLY CSG TECHNOLOGY CO LTD) Ticker: Security ID: 6196174 Meeting Date: SEP 4, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Decrease in Registered Capital For Did Not Vote Management 2 Amend Articles of Association (Special) For Did Not Vote Management 3 Approve to Confirm 2009 Audit Fee For Did Not Vote Management 4 Approve Provision of Guarantee to For Did Not Vote Management Subsidiaries 5 Approve Formulation of System for the For Did Not Vote Management Appointment of Audit Firm CSG HOLDING CO., LTD. (FRMRLY CSG TECHNOLOGY CO LTD) Ticker: Security ID: 6196174 Meeting Date: NOV 23, 2009 Meeting Type: Special Record Date: NOV 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Corporate Bonds For Did Not Vote Management 1.1 Approve Scale of Issuance For Did Not Vote Management 1.2 Approve Not to Give Pre-emptive Rights For Did Not Vote Management to Current Shareholders 1.3 Approve Bond Period For Did Not Vote Management 1.4 Approve Usage of Funds For Did Not Vote Management 1.5 Approve Bond Interest Rate For Did Not Vote Management 1.6 Approve Unsecured Bonds For Did Not Vote Management 1.7 Approve Bond Listing For Did Not Vote Management 1.8 Approve Resolution Validity Period For Did Not Vote Management 1.9 Approve Arrangement on the For Did Not Vote Management Authorization of Bond Issuance CSG HOLDING CO., LTD. (FRMRLY CSG TECHNOLOGY CO LTD) Ticker: Security ID: 6196174 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Directors' Report For Did Not Vote Management 2 Accept Supervisors' Report For Did Not Vote Management 3 Accept 2006 Annual Report and Its For Did Not Vote Management Abstract 4 Approve Allocation of Income and For Did Not Vote Management Payment of Cash Dividend of RMB 2 and Stock Dividend at the Ratio of 2.5 New Shares For Every 10 Shares Held 5 Elect Directors For Did Not Vote Management 6 Appoint Legal Consultant For Did Not Vote Management 7 Approve Auditors and Authorize Board to For Did Not Vote Management Fix Their Remuneration 8 Amend Rules and Procedures Regarding For Did Not Vote Management Shareholder Meeting 9 Amend Rules and Procedures Regarding For Did Not Vote Management Board Meeting 10 Amend Rules and Procedures Regarding For Did Not Vote Management Supervisory Committee Meeting 11 Accept Financial Statements and For Did Not Vote Management Statutory Reports 12 Approve Guidelines for the Management For Did Not Vote Management of External Guarantees 13 Approve Guidelines for the Usage and For Did Not Vote Management Management of Raised Proceeds 14 Approve Guidelines for Investor For Did Not Vote Management Relationship Management DALIAN REFRIGERATION CO. LTD. Ticker: Security ID: 6106979 Meeting Date: JUL 27, 2009 Meeting Type: Special Record Date: JUL 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Wang Hui Quan as Independent For Did Not Vote Management Director 2 Elect Xing Tian Cai as Independent For Did Not Vote Management Director DALIAN REFRIGERATION CO. LTD. Ticker: Security ID: 6106979 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAY 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Directors' Report For Did Not Vote Management 2 Approve 2009 Supervisors' Report For Did Not Vote Management 3 Approve 2009 Financial Statements For Did Not Vote Management 4 Approve 2009 Allocation of Income and For Did Not Vote Management Dividends 5 Approve Estimated Amount of 2010 For Did Not Vote Management Continuing Connected Transactions 6 Approve to Re-Appoint Company's 2010 For Did Not Vote Management Audit Firm 7 Approve 2009 Independent Directors' For Did Not Vote Management Report 8 Approve to Authorize the Management For Did Not Vote Management Group to Apply Bank Credit Line and Loan Quota DIGITAL CHINA HOLDINGS LIMITED Ticker: Security ID: 6351865 Meeting Date: NOV 24, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Equity Interest Transfer For Did Not Vote Management Agreement, DCITS Share Pledge Agreement, Beijing DCITACL Share Pledge Agreement, Beijing DCITACL Equity Interest Transfer and Pre-emptive Right Agreement DYNASTY FINE WINES GROUP LTD. Ticker: Security ID: B05M185 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAY 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Final Dividend For Did Not Vote Management 3a Reelect Huang Yaqiang as Director For Did Not Vote Management 3b Reelect Heriard-Dubreuil Francois as For Did Not Vote Management Director 3c Reelect Zhang Wenlin as Director For Did Not Vote Management 3d Reelect Wong Ching Chung as Director For Did Not Vote Management 3e Reelect Lai Ming, Joseph as Director For Did Not Vote Management 4 Authorize Board to Fix Remuneration of For Did Not Vote Management Directors 5 Reappoint Auditors and Authorize Board For Did Not Vote Management to Fix Their Remuneration 6 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 7 Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 8 Authorize Reissuance of Repurchased For Did Not Vote Management Shares EPISTAR CORP. Ticker: Security ID: 6354154 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For Did Not Vote Management and Financial Statements 2 Approve 2009 Allocation of Income and For Did Not Vote Management Dividends 3 Approve Issuance of Shares for a For Did Not Vote Management Private Placement 4 Amend Articles of Association For Did Not Vote Management 5 Amend Procedures Governing the For Did Not Vote Management Acquisition or Disposal of Assets 6 Approve Amendments on the Procedures For Did Not Vote Management for Endorsement and Guarantees 7 Approve Amendments on the Procedures For Did Not Vote Management for Loans to Other Parties 8 Approve Release of New Added For Did Not Vote Management Restrictions of Competitive Activities of Sixth Directors 9.1 Elect Biing-Jye Lee with ID Number 10 For Did Not Vote Management as Director 9.2 Elect Yin-Fu Yeh from Everlight For Did Not Vote Management Electronics Co., Ltd. with ID Number 7 as Director 9.3 Elect Pang Yen Liu from Everlight For Did Not Vote Management Electronics Co., Ltd. with ID Number 7 as Director 9.4 Elect Representative of Yi Te For Did Not Vote Management Optoelectronics Co., Ltd. with ID Number 48160 as Director 9.5 Elect Representative of Fon Tain Belon For Did Not Vote Management Co., Ltd. with ID Number 48189 as Director 9.6 Elect Stan Hung from United For Did Not Vote Management Microelectronics Corp. with ID Number 35031 as Director 9.7 Elect Shih Wei Sun from United For Did Not Vote Management Microelectronics Corp. with ID Number 35031 as Director 9.8 Elect Kwang Chung Tang from Lite-On For Did Not Vote Management Technology Corp. with ID Number 5974 as Director 9.9 Elect Ming-Jiunn Jou with ID Number 15 For Did Not Vote Management as Director 9.1 Elect Representative of Evervaliant For Did Not Vote Management Corp. with ID Number 48166 as Supervisor 9.11 Elect Li Yu Hwang from Chuan Investment For Did Not Vote Management Corp. with ID Number 120 as Supervisor 9.12 Elect Hui-Jong Jiang with ID Number 352 For Did Not Vote Management as Supervisor 10 Approve Release of Restrictions of For Did Not Vote Management Competitive Activities of Seventh Directors FOCUS MEDIA HOLDING LTD. Ticker: Security ID: 34415V109 Meeting Date: DEC 21, 2009 Meeting Type: Annual Record Date: NOV 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1(a) Reelect Daqing Qi as Director For Did Not Vote Management 1(b) Reelect Charles Chao as Director For Did Not Vote Management 2 Reelect Alex Deyi Yang as Director For Did Not Vote Management 3 Approve 2010 Employee Share Option Plan For Did Not Vote Management 4 Ratify Deloitte Touche Tohmatsu CPA For Did Not Vote Management Ltd. as Auditors GIANT INTERACTIVE GROUP INC. Ticker: Security ID: 374511103 Meeting Date: SEP 11, 2009 Meeting Type: Annual Record Date: AUG 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Jason Nanchun Jiang as a For Did Not Vote Management Director 2 Reelect Peter Andrew Schloss as For Did Not Vote Management Director 3 Ratify Ernst & Young Hua Ming as For Did Not Vote Management Auditors 4 Transact Other Business (Non-Voting) None Did Not Vote Management HON HAI PRECISION INDUSTRY CO., LTD. Ticker: Security ID: Y36861105 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For Did Not Vote Management and Financial Statements 2 Approve 2009 Allocation of Income and For Did Not Vote Management Dividends 3 Approve Capitalization of 2009 For Did Not Vote Management Dividends and Issuance of New Shares 4 Approve Increase of Cash Capital and For Did Not Vote Management Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 5 Approve Amendments on the Procedures For Did Not Vote Management for Loans to Other Parties 6 Approve Amendments on the Procedures For Did Not Vote Management for Endorsement and Guarantees 7 Amend Articles of Association For Did Not Vote Management 8.2 Elect Tai, Jeng-Wu from Hon-Hsiao For Did Not Vote Management International Investment Co. with ID Number 16662 as Director 8.1 Elect Gou, Terry with ID Number 1 as For Did Not Vote Management Director 8.3 Elect Lu, Sidney from Hon-Hsiao For Did Not Vote Management International Investment Co. with ID Number 16662 as Director 8.4 Elect Chien, Mark from Hon-Jin For Did Not Vote Management International Investment Co. with ID Number 57132 as Director 8.5 Elect Wu Yu-Chi with ID Number For Did Not Vote Management N120745520 as Independent Director 8.6 Elect Liu, Cheng Yu with ID Number For Did Not Vote Management E121186813 as Independent Director 8.7 Elect Huang, Chin-Yuan with ID Number For Did Not Vote Management R101807553 as Supervisor 8.8 Elect Chen Wan, Jui-Hsia from Fu rui For Did Not Vote Management International Investment Co., Ltd. with ID Number 18953 as Supervisor 9 Approve Release of Restrictions of For Did Not Vote Management Competitive Activities of Directors 10 Transact Other Business None Did Not Vote Management INNER MONGOLIA YITAI COAL CO., LTD. Ticker: Security ID: 6019011 Meeting Date: AUG 12, 2009 Meeting Type: Special Record Date: AUG 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Song Jian Zhong as Independent For Did Not Vote Management Director 2 Approve Beijing Shulun Pan Certified For Did Not Vote Management Public Accountants Co., Ltd. As Auditor 3 Approve Provision of Loan Guarantee for For Did Not Vote Management Inner Mongolia Yitai Zhundong Railroad Co., Ltd. 4 Approve Provision of Loan Guarantee for For Did Not Vote Management Inner Mongolia Huzhun Railroad Co., Ltd. INNER MONGOLIA YITAI COAL CO., LTD. Ticker: Security ID: 6019011 Meeting Date: MAR 19, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Directors' Report For Did Not Vote Management 2 Approve 2009 Supervisors' Report For Did Not Vote Management 3 Approve 2009 Annual Report and Annual For Did Not Vote Management Report Summary 4 Approve Allocation of 2009 Income For Did Not Vote Management 5 Approve to Confirm the Difference For Did Not Vote Management between the Actual and the Forecasted 2009 Related Party Transactions and 2010 Related Party Transactions 6 Approve Guarantee for Company's For Did Not Vote Management Subsidiaries, Inner Mongolia Yitai quasi-Eastern Railway Co., Ltd. INNER MONGOLIA YITAI COAL CO., LTD. Ticker: Security ID: 6019011 Meeting Date: MAY 11, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Issuance of H Shares with For Did Not Vote Management Preemptive Rights 1.1 Approve Issue Qualifications and For Did Not Vote Management Conditions 1.2 Approve Overview of Issuance For Did Not Vote Management 1.3 Approve Scale of Issuance For Did Not Vote Management 1.4 Approve Scale of Issuance For Did Not Vote Management 1.5 Approve Parties For Did Not Vote Management 1.6 Approve Principle of Issurance For Did Not Vote Management 1.7 Company's Conversion to Offering Shares For Did Not Vote Management Offshore 2 Approve Authorization to the Board to For Did Not Vote Management Handle Matters in Relation to the Issuance of H Shares 3 Approve Plan for Usage of Funds Raised For Did Not Vote Management by H Share Offering 4 Approve to Sign Conditional Equity For Did Not Vote Management Transfer Contract and other Related Party Transactions 4.1 Approve Main Provisions of Conditional For Did Not Vote Management Equity Transfer Contract with Yitai Group 4.2 Approve Main Provisions of Trademark For Did Not Vote Management License Agreement with Yitai Group 4.3 Approve Main Provisions of Products, For Did Not Vote Management Technologies and Services Purchasing Framework Agreement with Yitai Group 4.4 Approve Main Provisions of For Did Not Vote Management Asset-Acquisition Related Products and Services Buying and Selling Framework Agreement with Yitai Group 4.5 Approve Main Provisions of Agreement of For Did Not Vote Management Plan on Using of Rail Transport License with Yitai Group 4.6 Approve Main Provisions of Lease For Did Not Vote Management Contract with Inner Mongolia Yitai Investment Co., Ltd. and Yitai Group 4.7 Approve Main Provisions of Framework For Did Not Vote Management Agreement for Mutual Supply of Products with Inner Mongolia Yitai Coal Oil Co., Ltd. 4.8 Approve Main Provisions of Integrated For Did Not Vote Management Transport and Maintenance Services Supply Framework Agreement with Hohhot Railway Bureau 4.9 Approve Main Provisions of Coal Product For Did Not Vote Management Supply Framework Agreement with Inner Mongolia Ruyi Industry Co., Ltd. 4.1 Approve Main Provisions of Coal Product For Did Not Vote Management Supply Framework Agreement with Guangdong Electric Power Fuel Co., Ltd. 4.11 Approve Main Provisions of Coal Product For Did Not Vote Management Supply Framework Agreement with Inner Mongolia Jing Tai Power Co., Ltd. 5 Approve to Sign Agreement to Avoid For Did Not Vote Management Industry Competition with Inner Mongolia Yitai Investment Co., Ltd. and Yitai Group 6 Approve Resolution Validity Period of H For Did Not Vote Management Share Issurance 7 Amend Articles of Association For Did Not Vote Management 8 Approve Arrangement of Undistributed For Did Not Vote Management Profits before Issuance 9 Approve to Sign Executive Directors For Did Not Vote Management Service Contracts, Non-Executive Directors Service Contracts, Independent Non-Executive Directors Service Contracts, Supervisor Services Contract with Directors and Supervisors 10 Approve Provision of Loan Guarantee on For Did Not Vote Management a Project for Call Quasi-MTR Co., Ltd. of Inner Mongolia as Company's Subsidiary and Change Matters in Relation to Loan Guarantee for the Company 11 Approve to Change Matters in Relation For Did Not Vote Management to Loan Guarantee for the Company's Subsidiary Inner Mongolia Yitai Quasi-East Railway Co., Ltd. 12 Approve to Change Matters in Relation For Did Not Vote Management to Loan Guarantee for the Company's Subsidiary Inner Mongolia Yitai Jingyue Acid Barbed Ditch Mining Co., Ltd. 13 Approve to Re-Appoint Company's Audit For Did Not Vote Management Firm INSPUR INTERNATIONAL LTD. Ticker: Security ID: B00LQ37 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAY 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Declare Final Dividend of HK0.01 Per For Did Not Vote Management Share 3a Reelect Sun Pishu as Executive Director For Did Not Vote Management 3b Reelect Wang Xingshan as Executive For Did Not Vote Management Director 3c Reelect Chen Dongfeng as Executive For Did Not Vote Management Director 3d Authorize Board to Fix Remuneration of For Did Not Vote Management Directors 4 Reappoint Deloitte Touche Tohmatsu as For Did Not Vote Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Did Not Vote Management Shares JU TENG INTERNATIONAL HOLDINGS LTD. Ticker: Security ID: B0N6Y91 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAY 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Final Dividend For Did Not Vote Management 3a Reelect Hsieh Wan-Fu as Executive For Did Not Vote Management Director 3b Reelect Tsui Yung Kwok as Executive For Did Not Vote Management Director 3c Reelect Tsai Wen-Yu as Independent For Did Not Vote Management Non-Executive Director 3d Authorize Board to Fix Remuneration of For Did Not Vote Management Directors 4 Reappoint Ernst & Young as Auditors and For Did Not Vote Management Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Did Not Vote Management Shares KGI SECURITIES CO. LTD. Ticker: Security ID: 6219435 Meeting Date: JUL 23, 2009 Meeting Type: Special Record Date: JUN 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger with Taishin Securities For Did Not Vote Management Co., Ltd. 2 Approve Issuance of New Shares Not For Did Not Vote Management Exceeding 300 Million Shares via a Private Placement or Participation in the Issuance of Global Depository Receipt and Authorize the Board to Handle Matters Dealing with the Abovementioned Issuance KGI SECURITIES CO. LTD. Ticker: Security ID: 6219435 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Amend Articles of Association For For Management 4 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 5 Approve to Amend Trading Procedures For For Management Governing Derivatives Products 6 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 7 Amend Procedures Governing the For For Management Acquisition of Real Estate 8 Amend Procedures Governing the Merger, For For Management Division, Acquisition or Transferee of Shares 9 Approve Increase of Cash Capital and For For Management Issuance of Shares for a Private Placement to Participate in the Issuance of Global Depository Receipt or Increase of Cash Capital and Issuance of Shares for a Private Placement KINGSOFT CORPORATION LTD. Ticker: Security ID: B27WRM3 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: MAY 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Final Dividend For Did Not Vote Management 3a Reelect Kau Pak Kwan as Director For Did Not Vote Management 3b Reelect Lei Jun as Director For Did Not Vote Management 3c Reelect Zou Tao as Director For Did Not Vote Management 3d Reelect Cheung Shuen Lung as Director For Did Not Vote Management 3e Authorize the Board to Fix Remuneration For Did Not Vote Management of Directors 4 Reappoint Auditors and Authorize the For Did Not Vote Management Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Did Not Vote Management Shares L.K. TECHNOLOGY HOLDINGS LTD Ticker: Security ID: B1FQ7Y2 Meeting Date: SEP 3, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports (Voting) 2Ai Reelect Cao Yang as Director For Did Not Vote Management 2Aii Reelect Tsang Yiu Keung, Paul as For Did Not Vote Management Director 2Aiii Reelect Chan Wah Tip, Michael as For Did Not Vote Management Director 2Aiv Reelect Wong Pui Chun as Director For Did Not Vote Management 2B Approve Remuneration of Directors For Did Not Vote Management 3 Approve BDO Limited as Auditors and For Did Not Vote Management Authorize Board to Fix Their Remuneration 4A Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 4B Authorize Share Repurchase Program For Did Not Vote Management 4C Authorize Reissuance of Repurchased For Did Not Vote Management Shares LDK SOLAR CO., LTD. Ticker: Security ID: 50183L107 Meeting Date: AUG 28, 2009 Meeting Type: Annual Record Date: JUL 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports (Voting) 2 Reelect Xingxue Tong as Director For Did Not Vote Management 3 Reelect Bing Xiang as Director For Did Not Vote Management 4 Reelect Wang Gang as Director For Did Not Vote Management 5 Ratify KPMG as Auditors For Did Not Vote Management LIANHUA SUPERMARKET HOLDINGS CO., LTD. Ticker: Security ID: 6633563 Meeting Date: SEP 2, 2009 Meeting Type: Special Record Date: JUL 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of a Total of 100 For Did Not Vote Management Percent Interest in Hualian Supermarket Holdings Co. Ltd. from Bailian Group Co., Ltd and Bailian Group Real Estate Co., Ltd. 2 Elect Kazuyasu Misu as Non-Executive None Did Not Vote Shareholder Director 3 Amend Articles of Association For Did Not Vote Shareholder LIFESTYLE INTERNATIONAL HOLDINGS LTD. Ticker: Security ID: G54856128 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Final Dividend For Did Not Vote Management 3a Reelect Cheng Kar-shun, Henry as For Did Not Vote Management Non-Executive Director 3b Reelect Lau Yuk-wai, Amy as For Did Not Vote Management Non-Executive Director 3c Reelect Lam Siu-lun, Simon as For Did Not Vote Management Independent Non-Executive Director 3d Authorize the Board to Fix the For Did Not Vote Management Remuneration of Directors 4 Reappoint Deloitte Touche Tohmatsu as For Did Not Vote Management Auditors and Authorize Board to Fix Their Remuneration 5a Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 5b Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 5c Authorize Reissuance of Repurchased For Did Not Vote Management Shares MAANSHAN IRON & STEEL COMPANY LTD. Ticker: Security ID: 6600879 Meeting Date: DEC 15, 2009 Meeting Type: Special Record Date: NOV 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Connected Transaction with a For Did Not Vote Management Related Party and Related Annual Caps MAANSHAN IRON & STEEL COMPANY LTD. Ticker: Security ID: Y5361G109 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For Did Not Vote Management 2 Accept Report of the Supervisory For Did Not Vote Management Committee 3 Accept Financial Statements and For Did Not Vote Management Statutory Reports 4 Approve Profit Distribution Plan For Did Not Vote Management 5 Appoint Ernst & Young Hua Ming and For Did Not Vote Management Ernst & Young as Domestic and International Auditors, Respectively, and Authorize the Board to Fix Their Remuneration MINDRAY MEDICAL INTERNATIONAL LTD. Ticker: Security ID: 602675100 Meeting Date: DEC 15, 2009 Meeting Type: Annual Record Date: NOV 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Xu Hang as Director For Did Not Vote Management 2 Reelect Chen Qingtai as Director For Did Not Vote Management 3 Reelect Ronald Ede as Director For Did Not Vote Management 4 Ratify PricewaterhouseCoopers as For Did Not Vote Management Auditors for December 31, 2008 5 Ratify PricewaterhouseCoopers as For Did Not Vote Management Auditors for December 31, 2009 6 Amend Omnibus Stock Plan For Did Not Vote Management MOTECH INDUSTRIES CO., LTD. Ticker: Security ID: 6609445 Meeting Date: JAN 26, 2010 Meeting Type: Special Record Date: DEC 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For Did Not Vote Management 2 Approve Issuance of Shares for a For Did Not Vote Management Private Placement 3 Transact Other Business (Non-Voting) None Did Not Vote Management NEO-CHINA LAND GROUP (HOLDINGS) LTD. Ticker: Security ID: G6419E146 Meeting Date: SEP 10, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For Did Not Vote Management Statements and Statutory Reports 2a Reelect Niu Xiao Rong as Executive For Did Not Vote Management Director 2b Reelect Yuan Kun as Executive Director For Did Not Vote Management 2c Reelect Gao Ling as Independent For Did Not Vote Management Non-Executive Director 2d Reelect Zhang Qing Lin as Independent For Did Not Vote Management Non-Executive Director 2e Authorize Board to Fix Remuneration of For Did Not Vote Management Directors 3 Reappoint CCIF CPA Ltd. as Auditors and For Did Not Vote Management Authorize Board to Fix Their Remuneration 4 Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 5 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 6 Authorize Reissuance of Repurchased For Did Not Vote Management Shares 7 Amend Bylaws For Did Not Vote Management NETEASE COM INC Ticker: Security ID: 64110W102 Meeting Date: SEP 4, 2009 Meeting Type: Annual Record Date: JUL 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-election Of Director: William Ding For Did Not Vote Management 2 Re-election Of Director: Alice Cheng For Did Not Vote Management 3 Re-election Of Director: Denny Lee For Did Not Vote Management 4 Re-election Of Director: Joseph Tong For Did Not Vote Management 5 Re-election Of Director: Lun Feng For Did Not Vote Management 6 Re-election Of Director: Michael Leung For Did Not Vote Management 7 Re-election Of Director: Michael Tong For Did Not Vote Management 8 Appoint Pricewaterhousecoopers Zhong For Did Not Vote Management Tian CPAs Limited Company as Independent Auditors Of Netease.com, Inc. For The Fiscal Year Ending December 31, 2009. PIXART IMAGING INC. Ticker: Security ID: 6673365 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For Did Not Vote Management and Financial Statements 2 Approve 2009 Allocation of Income and For Did Not Vote Management Dividends 3 Approve the Exemption from Income Tax For Did Not Vote Management of Issuance of 1,500,000 Shares for a Private Placement 4 Approve Amendments on the Procedures For Did Not Vote Management for Endorsement and Guarantees 5 Approve Amendments on the Procedures For Did Not Vote Management for Loans to Other Parties 6 Elect a Supervisor For Did Not Vote Management POWERTECH TECHNOLOGY INC. Ticker: Security ID: Y7083Y103 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For Did Not Vote Management and Financial Statements 2 Approve 2009 Allocation of Income and For Did Not Vote Management Dividends 3 Amend Articles of Association For Did Not Vote Management 4 Approve Release of Restrictions of For Did Not Vote Management Competitive Activities of Directors SHANDONG CHENMING PAPER HOLDINGS LTD Ticker: Security ID: Y7682V120 Meeting Date: JUL 27, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Investment in a Copper Plate For Did Not Vote Management Paper Project 2 Approve Investment in a Coated For Did Not Vote Management Paperboard Project 3 Approve Investment in a Logistics For Did Not Vote Management Project SHANGHAI BAOSIGHT SOFTWARE CO., LTD. (FRMLY SHANGHAI STEEL TUB Ticker: Security ID: 6835422 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Directors' Report For Did Not Vote Management 2 Approve 2009 Supervisors' Report For Did Not Vote Management 3 Approve 2009 Annual Report and Annual For Did Not Vote Management Report Summary 4 Approve 2009 Financial Statements For Did Not Vote Management 5 Approve 2009 Allocation of Income and For Did Not Vote Management Dividends 6 Approve 2010 Financial Budget Report For Did Not Vote Management 7 Approve to Re-Appoint Company's 2010 For Did Not Vote Management Audit Firm 8 Approve 2010 Daily Continuing Connected For Did Not Vote Management Transactions 9 Approve to Defer Payment of Core For Did Not Vote Management Professional Staff Incentives 10 Elect Directors, Independent Directors For Did Not Vote Management and Supervisors 11 Approve Allowance of Independent For Did Not Vote Management Directors SHANGHAI FORTE LAND CO., LTD. Ticker: Security ID: 6589525 Meeting Date: AUG 18, 2009 Meeting Type: Special Record Date: JUL 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles Re: Shareholding For Did Not Vote Management Structure and Number of Members of the Board 2 Elect Zhang Hua as Executive Director For Did Not Vote Management and Authorize Board to Fix His Remuneration SHANGHAI FORTE LAND CO., LTD. Ticker: Security ID: 6589525 Meeting Date: SEP 29, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Issuance of 285 Million A For Did Not Vote Management Shares Under the Proposed A Share Issue 1b Approve Use of Proceeds from the For Did Not Vote Management Proposed A Share Issue 1c Authorize Board to Implement All For Did Not Vote Management Matters Relating to the Proposed A Share Issue 1d Approve Validity Period of the Proposed For Did Not Vote Management A Share Issue for a Period of One Year from the Date of its Approval 2 Amend Articles of Association For Did Not Vote Management 3 Approve and Adopt Rules and Procedures For Did Not Vote Management of Shareholders' General Meetings 4 Approve and Adopt Rules and Procedures For Did Not Vote Management of the Board 5 Approve and Adopt Rules and Procedures For Did Not Vote Management of the Supervisory Commitee 6 Approve and Adopt the Independent For Did Not Vote Management Directors Rules SHANGHAI FORTE LAND CO., LTD. Ticker: Security ID: 6589525 Meeting Date: FEB 5, 2010 Meeting Type: Special Record Date: JAN 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Scope of the Company's Core For Did Not Vote Management Business Under the Non-Competition Agreement 2 Approve Disposal of a 67.1 Percent For Did Not Vote Management Interest in Shanghai Resource Property Consultancy Co. Ltd. by Shanghai Forte Investment Ltd. Under the Equity Transfer Agreement 3 Amend Articles Re: Shareholding For Did Not Vote Management Structure and Scope of Business SHANGHAI FORTE LAND CO., LTD. Ticker: Security ID: 6589525 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For Did Not Vote Management 2 Accept Report of the Supervisory For Did Not Vote Management Committee 3 Accept Financial Statements and For Did Not Vote Management Statutory Reports 4 Approve Profit Distribution Proposal For Did Not Vote Management and Final Dividend of RMB 0.06 Per Share 5 Authorize Board to Decide on Matters For Did Not Vote Management Relating to the Payment of Interim Dividend for the Six Months Ending June 30, 2010 6 Reappoing Ernst & Young and Ernst & For Did Not Vote Management Young Hua Ming as the International and PRC Auditors, Respectively, and Authorize Board to Fix Their Remuneration 7 Authorize Board to Decide on Matters For Did Not Vote Management Relating to External Guarantees 8 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights SINA CORPORATION Ticker: Security ID: G81477104 Meeting Date: DEC 7, 2009 Meeting Type: Annual Record Date: OCT 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Yan Wang as Class I Director For Did Not Vote Management 2 Elect Song-yi Zhang as Class I Director For Did Not Vote Management 3 Ratify PricewaterhouseCoopers Zhong For Did Not Vote Management Tian CPAs Limited Company as Auditors 4 Amend Articles of Association Re: For Did Not Vote Management Corporate Governance Provisions 5 Amend Articles of Association Re: Board For Did Not Vote Management Procedures and Governance 6 Amend Articles of Association Re: For Did Not Vote Management Increase of Requisite Paid Up Capital to 25% for Convening of EGM 7 Adopt New Articles of Association For Did Not Vote Management Pursuant to Proposals 3 to 6 SINOTRUK (HONG KONG) LTD Ticker: Security ID: B296ZH4 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Final Dividend of HK$0.06 Per For Did Not Vote Management Share 3a Reelect Pan Qing as Director For Did Not Vote Management 3b Reelect Georg Pachta-Reyhofen as For Did Not Vote Management Director 3c Reelect J rg Schwitalla as Director For Did Not Vote Management 3d Reelect Lars Wrebo as Director For Did Not Vote Management 3e Reelect Lin Zhijun as Director For Did Not Vote Management 3f Reelect Hu Zhenghuan as Director For Did Not Vote Management 3g Reelect Li Xianyun as Director For Did Not Vote Management 3h Authorize Board to Fix the Remuneration For Did Not Vote Management of Directors 4 Reappoint PricewaterhouseCoopers as For Did Not Vote Management Auditors and Authorize Board to Fix Their Remuneration SPREADTRUM COMMUNICATIONS, INC. Ticker: Security ID: 849415203 Meeting Date: OCT 21, 2009 Meeting Type: Annual Record Date: SEP 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Carol Yu as Director For Did Not Vote Management 2 Elect Leo Li as Director For Did Not Vote Management 3 Elect Zhongrui Xia as Director For Did Not Vote Management 4 Amend 2007 Incentive Equity Plan For Did Not Vote Management SUNTECH POWER HOLDINGS CO LTD Ticker: Security ID: 86800C104 Meeting Date: AUG 14, 2009 Meeting Type: Annual Record Date: JUL 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Chairman and CEO Reports None Did Not Vote Management 2 Amend Equity Incentive Plan Re: Shares For Did Not Vote Management Limit 3 Amend Equity Incentive Plan Re: Term For Did Not Vote Management Limit 4 Transact Other Business (Non-Voting) None Did Not Vote Management TCC INTERNATIONAL HOLDINGS LTD. (FRMLY TCC HONG KONG CEMENT HOLDINGS Ticker: Security ID: 6072434 Meeting Date: JUL 27, 2009 Meeting Type: Special Record Date: JUL 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition By TCC For Did Not Vote Management International (Hong Kong) Co., Ltd. of Entire Issued Share Capital of TCC International (Guangxi) Ltd. from TCC International Ltd.; and Related Transactions TCC INTERNATIONAL HOLDINGS LTD. (FRMLY TCC HONG KONG CEMENT HOLDINGS Ticker: Security ID: 6072434 Meeting Date: JAN 21, 2010 Meeting Type: Special Record Date: JAN 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Hong Kong Cement Supply For Did Not Vote Management Agreement and Related Annual Caps 2 Approve PRC Cement Supply Agreement and For Did Not Vote Management Related Annual Caps 3 Approve Chia Hsin Cement Agreement and For Did Not Vote Management Related Annual Caps 4 Approve Conch International Trading For Did Not Vote Management Clinker Agreement and Related Annual Caps 5 Approve TCC Guigang Cement/Clinker For Did Not Vote Management Transportation and Management Service Agreement, TCC Guigang Gypsum/Coal Transportation and Management Service Agreement and Related Annual Caps 6 Approve TCC Yingde Cement/Clinker For Did Not Vote Management Transportation and Management Service Agreement and TCC Yingde Coal Transportation and Management Service Agreement and Related Annual Caps 7 Approve TCC Fuzhou Transportation and For Did Not Vote Management Management Service Agreement and Related Annual Caps TCC INTERNATIONAL HOLDINGS LTD. (FRMLY TCC HONG KONG CEMENT HOLDINGS Ticker: Security ID: 6072434 Meeting Date: FEB 23, 2010 Meeting Type: Special Record Date: FEB 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of the Entire For Did Not Vote Management Issued Share Capital of Upper Value Investments Ltd. and Related Shareholder's Loan from Pro-Rise Business Ltd. Pursuant to the Acquisition Agreement 2 Approve Increase in Authorized Share For Did Not Vote Management Capital from HK$300.0 Million to HK$565.1 Million by the Creation of an Additional 2.6 Billion New Ordinary Shares of HK$0.10 Each TCC INTERNATIONAL HOLDINGS LTD. (FRMLY TCC HONG KONG CEMENT HOLDINGS Ticker: Security ID: 6072434 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAY 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Final Dividend For Did Not Vote Management 3a Reelect Koo, Cheng-Yun, Leslie as For Did Not Vote Management Director 3b Reelect Chang, An-Ping, Nelson as For Did Not Vote Management Director 3c Reelect Chang, Kang-Lung, Jason as For Did Not Vote Management Director 4 Authorize Board to Fix the Remuneration For Did Not Vote Management of Directors 5 Reappoint Auditors and Authorize Board For Did Not Vote Management to Fix Their Remuneration 6a Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 6b Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 6c Authorize Reissuance of Repurchased For Did Not Vote Management Shares 7 Amend Memorandum and Articles of For Did Not Vote Management Association TCL MULTIMEDIA TECHNOLOGY HOLDINGS LTD (FORMERLY TCL INTERNA Ticker: Security ID: 6193788 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAY 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Reappoint Ernst and Young as Auditors For Did Not Vote Management and Authorize Board to Fix Their Remuneration 3 Approve Final Dividend of HK$0.12 Per For Did Not Vote Management Share 4 Elect Xu Fang as Executive Director For Did Not Vote Management 5a Reelect Li Dongsheng as Executive For Did Not Vote Management Director 5b Reelect Huang Xubin as Non-Executive For Did Not Vote Management Director 5c Reelect Robert Maarten Westerhof as For Did Not Vote Management Independent Non-Executive Director 5d Reelect Wu ShiHong as Independent For Did Not Vote Management Non-Executive Director 6a Reelect Albert Thomas da Rosa Junior as For Did Not Vote Management Non-Executive Director 6b Reelect Leong Yue Wing as Non-Executive For Did Not Vote Management Director 6c Reelect Tang Guliang as Non-Executive For Did Not Vote Management Director 7 Authorize Board to Fix the Remuneration For Did Not Vote Management of Directors 8 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 9 Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 10 Authorize Reissuance of Repurchased For Did Not Vote Management Shares 11 Approve Refreshment of the Mandate For Did Not Vote Management Limit Under the Share Option Scheme TECHTRONIC INDUSTRIES CO., LTD. Ticker: Security ID: B0190C7 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: MAY 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Final Dividend of HK$0.045 Per For Did Not Vote Management Share 3a Reelect Roy Chi Ping Chung as Group For Did Not Vote Management Executive Director 3b Reelect Patrick Kin Wah Chan as Group For Did Not Vote Management Executive Director 3c Reelect Vincent Ting Kau Cheung For Did Not Vote Management Non-Executive Director 3d Reelect Joel Arthur Schleicher as For Did Not Vote Management Independent Non-Executive Director 3e Authorize the Board to Fix Remuneration For Did Not Vote Management of Directors 4 Reappoint Deloitte Touche Tohmatsu as For Did Not Vote Management Auditors and Authorize the Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Did Not Vote Management Shares TRULY INTERNATIONAL HOLDINGS LTD. Ticker: Security ID: 6905745 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: MAY 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Final Dividend For Did Not Vote Management 3a1 Reelect Heung Kai Sing as Director For Did Not Vote Management 3a2 Reelect Lam Wai Wah, Steven as Director For Did Not Vote Management 3a3 Reelect Ip Cho Ting, Spencer as For Did Not Vote Management Director 3b Authorize Board to Fix Remuneration of For Did Not Vote Management Directors 4 Appoint Auditors and Authorize Board to For Did Not Vote Management Fix Their Remuneration 5a Authorize Repurchase of Up to 10 For Did Not Vote Management Percent of Issued Share Capital 5b Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 5c Authorize Reissuance of Repurchased For Did Not Vote Management Shares VISIONCHINA MEDIA INC. Ticker: Security ID: 92833U103 Meeting Date: DEC 29, 2009 Meeting Type: Annual Record Date: DEC 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Deloitte Touche Tohmatsu CPA For Did Not Vote Management Ltd. as Auditors XINJIANG XINXIN MINING INDUSTRY CO., LTD. Ticker: Security ID: B24FHB4 Meeting Date: AUG 21, 2009 Meeting Type: Special Record Date: JUL 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Revision of the Revised Annual For Did Not Vote Management Caps for the Construction Services Under the Existing Mutual Supply Agreement 2 Approve Renewed Mutual Supply Agreement For Did Not Vote Management 3 Approve Renewed Annual Caps Under the For Did Not Vote Management Renewed Mutual Supply Agreement XINJIANG XINXIN MINING INDUSTRY CO., LTD. Ticker: Security ID: B24FHB4 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: APR 28, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of the For Did Not Vote Management Directors 2 Accept Report of Supervisory Committee For Did Not Vote Management 3 Accept Financial Statements For Did Not Vote Management 4 Approve Accumulated Profit Distribution For Did Not Vote Management Plan and Declare Final Dividend of RMB 0.05 Per Share 5 Reappoint PricewaterhouseCoopers as For Did Not Vote Management International Auditors and 6 Approve Revision of Annual Caps Under For Did Not Vote Management the Renewed Mutual Supply Agreement 7 Approve Increase of the Registered For Did Not Vote Management Capital of Xinjiang Wuxin Copper Company Limited from RMB 100 Million to RMB 600 Million Pursuant to the Registered Capital Increase Agreement 8 Approve Change in Use of Net Proceeds For Did Not Vote Management from Global Offering 9 Amend Articles of Association For Did Not Vote Management ZHUZHOU CSR TIMES ELECTRIC CO LTD Ticker: Security ID: B1L3XL6 Meeting Date: DEC 18, 2009 Meeting Type: Special Record Date: NOV 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Short-Term Debt For Did Not Vote Management Financing Instruments in the Aggregate Principal Amount of Up to RMB 1 Billion for the Two Years Ending Dec. 31, 2011 (Short-Term Debt Financing Instruments Issuance) 2 Approve, Ratify and Confirm the Actions For Did Not Vote Management and Steps Taken by the Board with Respect to the Short-Term Debt Financing Instruments Issuance DREYFUS INTERNATIONAL GROWTH FUND Dreyfus International Growth Fund liquidated on August 12, 2009. 3I GROUP PLC Ticker: III Security ID: G88473148 Meeting Date: JUL 8, 2009 Meeting Type: Annual Record Date: JUN 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Michael Queen as Director For For Management 4 Elect Richard Meddings as Director For For Management 5 Re-elect Christine Morin-Postel as For For Management Director 6 Re-elect Oliver Stocken as Director For For Management 7 Elect Julia Wilson as Director For For Management 8 Reappoint Ernst & Young LLP as Auditors For For Management of the Company 9 Authorise Board to Fix Remuneration of For For Management Auditors 10 Authorise Company and Subsidiaries to For For Management Make EU Political Donations to Political Parties or Independent Election Candidates up to GBP 20,000, to Political Org. Other Than Political Parties up to GBP 20,000 and Incur EU Political Expenditure up to GBP 20,000 11 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 102,800,000 12 Subject to the Passing of Resolution For For Management 11, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 35,500,000 13 Authorise 96,000,000 Ordinary Shares For For Management for Market Purchase 14 Authorise 9,305,hares for Market For For Management Purchase 15 Approve That a General Meeting Other For For Management Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice BARCLAYS PLC Ticker: NU.P Security ID: G08036124 Meeting Date: AUG 6, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Disposal by Barclays plc of the For For Management Barclays Global Investors Business and Ancillary Arrangements DREYFUS INSTITUTIONAL PREFERED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy - Lending INDUSTRIA DE DISENO TEXTIL (INDITEX) Ticker: ITX Security ID: E6282J109 Meeting Date: JUL 14, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Individual Financial Statements For For Management and Statutory Reports and Discharge Directors for Fiscal Year Ended January 31, 2009 2 Approve Consolidated Financial For For Management Statements and Statutory Reports and Discharge Directors for Fiscal Year Ended January 31, 2009 3 Approve Allocation of Income and For For Management Dividends 4.1 Reelect Carlos Espinosa de los Monteros For Against Management as Director 4.2 Reelect Francisco Luzon Lopez as For Against Management Director 5 Reelect Auditors For For Management 6 Authorize Repurchase of Shares For Against Management 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions RESEARCH IN MOTION LTD Ticker: RIM Security ID: 760975102 Meeting Date: JUL 14, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Mike Lazaridis As A Director For For Management 2 Elect James Estill As A Director For For Management 3 Elect David Kerr As A Director For For Management 4 Elect Roger Martin As A Director For For Management 5 Elect John Richardson As A Director For For Management 6 Elect Barbara Stymiest As A Director For For Management 7 Elect John Wetmore As A Director For For Management 8 Re-appoint Ernst & Young Llp As The For For Management Independent Auditors Of The Company And Authorize The Directors To Fix Their Remuneration TESCO PLC Ticker: TSCO Security ID: G87621101 Meeting Date: JUL 3, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 8.39 Pence For For Management Per Ordinary Share 4 Re-elect Richard Brasher as Director For For Management 5 Re-elect Philip Clarke as Director For For Management 6 Re-elect Andrew Higginson as Director For For Management 7 Re-elect Charles Allen as Director For For Management 8 Re-elect Dr Harald Einsmann as Director For For Management 9 Elect Jacqueline Tammenoms Bakker as For For Management Director 10 Elect Patrick Cescau as Director For For Management 11 Elect Ken Hanna as Director For For Management 12 Elect Laurie Mcllwee as Director For For Management 13 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Approve Increase in Authorised Ordinary For For Management Share Capital from GBP 542,900,000 to GBP 667,900,000 16 Subject to the Passing of Resolution For For Management Numbered 15, Authorise Issue of Equity with Rights up to GBP 130,360,454 and an Additional Amount Pursuant to a Rights Issue of up to GBP 260,720,908 After Deducting Any Securities Issued Under the General Authority 17 Subject to the Passing of Resolution For For Management Numbered 16, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 19,751,583 18 Authorise 790,063,358 Ordinary Shares For For Management for Market Purchase 19 Auth. Company and Subsidiaries to Make For For Management EU Political Donations to Political Parties or Independent Election Candidates up to GBP 100,000, to Political Org. Other Than Political Parties up to GBP 100,000 and Incur EU Political Expenditure up to GBP 100,000 20 Approve Tesco plc Group Bonus Plan For For Management 21 Amend Tesco plc 2004 Discretionary For Against Management Share Option Plan 22 Approve That a General Meeting Other For For Management Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice 23 Resolve that the Directors Allocate a Against Against Shareholder NED to Tesco's Coprporate Responsibility Committee; Commit to Annual Reporting Publicly on Performance and Progress on Relevant Tesco Policies; Implement Improvements to Tesco's UK Meat and Poultry Supply Chain DREYFUS LARGE CAP EQUITY FUND ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R.J. Alpern For For Management 1.2 Elect Director R.S. Austin For For Management 1.3 Elect Director W.M. Daley For Withhold Management 1.4 Elect Director W.J. Farrell For Withhold Management 1.5 Elect Director H.L. Fuller For Withhold Management 1.6 Elect Director W.A. Osborn For Withhold Management 1.7 Elect Director D.A.L. Owen For For Management 1.8 Elect Director R.S. Roberts For For Management 1.9 Elect Director S.C. Scott, III For For Management 1.10 Elect Director W.D. Smithburg For Withhold Management 1.11 Elect Director G.F. Tilton For For Management 1.12 Elect Director M.D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings ACCENTURE PLC Ticker: ACN Security ID: G1150G111 Meeting Date: AUG 5, 2009 Meeting Type: Special Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve the Creation of Distributable For For Management Reserves for Accenture plc 2 Adjourn Meeting For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect William L. Kimsey as a Director For For Management 1.2 Reelect Robert I. Lipp as a Director For For Management 1.3 Reelect Wulf von Schimmelmann as a For For Management Director 2 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 3 Approve 2010 Share Incentive Plan For Against Management 4 Approve 2010 Employee Share Purchase For For Management Plan 5 Change Location of Annual Meeting For For Management 6 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 7 Authorize Board to Determine Price For For Management Range for the Issuance of Acquired Treasury Stock ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert Hernandez as Director For Against Management 1.2 Elect Peter Menikoff as Director For Against Management 1.3 Elect Robert Ripp as Director For Against Management 1.4 Elect Theodore Shasta as Director For For Management 2 Amend Articles Re: Treatment of For For Management Abstentions and Broker Non-Votes 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Omission of Dividends 5 Approve Discharge of Board and Senior For For Management Management 6 Approve Creation of CHF 4.4 Billion For For Management Pool of Capital without Preemptive Rights 7.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 7.2 Ratify PricewaterhouseCoopers LLC as For For Management Independent Registered Public Accounting Firm 7.3 Ratify BDO AG as Special Auditors For For Management 8 Amend 2004 Long-Term Incentive Plan For Against Management 9 Approve Reduction in Share Capital and For For Management Capital Repayment of $1.32 per Share AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel P. Amos For For Management 1.2 Elect Director John Shelby Amos II For For Management 1.3 Elect Director Paul S. Amos II For For Management 1.4 Elect Director Michael H. Armacost For For Management 1.5 Elect Director Kriss Cloninger III For For Management 1.6 Elect Director Joe Frank Harris For For Management 1.7 Elect Director Elizabeth J. Hudson For For Management 1.8 Elect Director Douglas W. Johnson For For Management 1.9 Elect Director Robert B. Johnson For For Management 1.10 Elect Director Charles B. Knapp For For Management 1.11 Elect Director E. Stephen Purdom, M.d. For For Management 1.12 Elect Director Barbara K. Rimer, PhD For For Management 1.13 Elect Director Marvin R. Schuster For For Management 1.14 Elect Director David Gary Thompson For For Management 1.15 Elect Director Robert L. Wright For For Management 1.16 Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management AIR PRODUCTS AND CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: NOV 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William L. Davis, III For For Management 1.2 Elect Director W. Douglas Ford For For Management 1.3 Elect Director Evert Henkes For For Management 1.4 Elect Director Margaret G. McGlynn For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael R. Gallagher For For Management 2 Elect Director Gavin S. Herbert For For Management 3 Elect Director Dawn Hudson For For Management 4 Elect Director Stephen J. Ryan, MD For For Management 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement For For Management Relating to the Removal of Directors 7 Reduce Supermajority Vote Requirement For For Management Relating to Business Combinations 8 Reduce Supermajority Vote Requirement For For Management Relating to Amendments to Certificate of Incorporation 9 Amend Articles of Incorporation to For For Management Update and Simplify Provisions AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel F. Akerson For For Management 1.2 Elect Director Charlene Barshefsky For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Kenneth I. Chenault For For Management 1.5 Elect Director Peter Chernin For For Management 1.6 Elect Director Jan Leschly For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Edward .D. Miller For For Management 1.10 Elect Director Steven S. Reinemund For For Management 1.11 Elect Director Robert D. Walter For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Provide for Cumulative Voting Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Stock Retention/Holding Period Against Against Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director Arthur D. Levinson For For Management 1.7 Elect Director Jerome B. York For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Ratify Auditors For For Management 6 Prepare Sustainability Report Against Against Shareholder 7 Establish Other Board Committee Against Against Shareholder AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect Director James H. Blanchard For For Management 5 Elect Director Jaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director Lynn M. Martin For For Management 9 Elect Director John B. McCoy For For Management 10 Elect Director Joyce M. Roche For For Management 11 Elect Director Laura D Andrea Tyson For For Management 12 Elect Director Patricia P. Upton For For Management 13 Ratify Auditors For For Management 14 Provide for Cumulative Voting Against Against Shareholder 15 Exclude Pension Credits from Against For Shareholder Calculations of Performance-Based Pay 16 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 17 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings AVON PRODUCTS, INC. Ticker: AVP Security ID: 054303102 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Don Cornwell For For Management 1.2 Elect Director V. Ann Hailey For For Management 1.3 Elect Director Fred Hassan For For Management 1.4 Elect Director Andrea Jung For For Management 1.5 Elect Director Maria Elena Lagomasino For For Management 1.6 Elect Director Ann S. Moore For For Management 1.7 Elect Director Paul S. Pressler For For Management 1.8 Elect Director Gary M. Rodkin For For Management 1.9 Elect Director Paula Stern For For Management 1.10 Elect Director Lawrence A. Weinbach For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 12, 2010 Meeting Type: Annual Record Date: FEB 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Renato DiPentima For For Management 2 Elect Director Alan Earhart For For Management 3 Elect Director Sanjay Vaswani For For Management 4 Ratify Auditors For For Management 5 Declassify the Board of Directors For For Management 6 Amend Supermajority Vote Requirement For For Management CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 4, 2009 Meeting Type: Annual Record Date: SEP 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Colleen F. Arnold For For Management 1.2 Elect Director George S. Barrett For For Management 1.3 Elect Director Glenn A. Britt For For Management 1.4 Elect Director Calvin Darden For For Management 1.5 Elect Director Bruce L. Downey For For Management 1.6 Elect Director John F. Finn For For Management 1.7 Elect Director Gregory B. Kenny For For Management 1.8 Elect Director Richard C. Notebaert For For Management 1.9 Elect Director David W. Raisbeck For For Management 1.10 Elect Director Jean G. Spaulding For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Performance-Based Equity Awards Against For Shareholder 5 Require Independent Board Chairman Against Against Shareholder CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Dillon For For Management 1.2 Elect Director Juan Gallardo For For Management 1.3 Elect Director William A. Osborn For For Management 1.4 Elect Director Edward B. Rust, Jr. For For Management 1.5 Elect Director Susan C. Schwab For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Declassify the Board of Directors For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Require Independent Board Chairman Against Against Shareholder 7 Amend Human Rights Policy Against Against Shareholder 8 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.H. Armacost For For Management 2 Elect Director L.F. Deily For For Management 3 Elect Director R.E. Denham For For Management 4 Elect Director R.J. Eaton For For Management 5 Elect Director C. Hagel For For Management 6 Elect Director E. Hernandez For For Management 7 Elect Director F.G. Jenifer For For Management 8 Elect Director G.L. Kirkland For For Management 9 Elect Director S. Nunn For For Management 10 Elect Director D.B. Rice For For Management 11 Elect Director K.W. Sharer For For Management 12 Elect Director C.R. Shoemate For For Management 13 Elect Director J.G. Stumpf For For Management 14 Elect Director R.D. Sugar For For Management 15 Elect Director C. Ware For For Management 16 Elect Director J.S. Watson For For Management 17 Ratify Auditors For For Management 18 Provide Right to Call Special Meeting For For Management 19 Request Director Nominee with Against Against Shareholder Environmental Qualifications 20 Stock Retention/Holding Period Against Against Shareholder 21 Disclose Payments To Host Governments Against Against Shareholder 22 Adopt Guidelines for Country Selection Against Against Shareholder 23 Report on Financial Risks From Climate Against Against Shareholder Change 24 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Arun Sarin For For Management 12 Elect Director Steven M. West For For Management 13 Elect Director Jerry Yang For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock Purchase For For Management Plan 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 19 Report on Internet Fragmentation Against Against Shareholder CITIGROUP INC. Ticker: C Security ID: 172967101 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alain J.P. Belda For For Management 2 Elect Director Timothy C. Collins For For Management 3 Elect Director Jerry A. Grundhofer For For Management 4 Elect Director Robert L. Joss For For Management 5 Elect Director Andrew N. Liveris For For Management 6 Elect Director Michael E. O'Neill For For Management 7 Elect Director Vikram S. Pandit For For Management 8 Elect Director Richard D. Parsons For For Management 9 Elect Director Lawrence R. Ricciardi For For Management 10 Elect Director Judith Rodin For For Management 11 Elect Director Robert L. Ryan For For Management 12 Elect Director Anthony M. Santomero For For Management 13 Elect Director Diana L. Taylor For For Management 14 Elect Director William S. Thompson, Jr. For For Management 15 Elect Director Ernesto Zedillo For For Management 16 Ratify Auditors For For Management 17 Amend Omnibus Stock Plan For For Management 18 Amend Omnibus Stock Plan For For Management 19 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 20 Amend NOL Rights Plan (NOL Pill) For For Management 21 Approve Reverse Stock Split For For Management 22 Affirm Political Non-Partisanship Against Against Shareholder 23 Report on Political Contributions Against Against Shareholder 24 Report on Collateral in Derivatives Against Against Shareholder Trading 25 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 26 Stock Retention/Holding Period Against Against Shareholder 27 Reimburse Expenses Incurred by Against For Shareholder Stockholder in Contested Election of Directors COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John T. Cahill For For Management 2 Elect Director Ian Cook For For Management 3 Elect Director Helene D. Gayle For For Management 4 Elect Director Ellen M. Hancock For For Management 5 Elect Director Joseph Jimenez For For Management 6 Elect Director David W. Johnson For For Management 7 Elect Director Richard J. Kogan For For Management 8 Elect Director Delano E. Lewis For For Management 9 Elect Director J. Pedro Reinhard For For Management 10 Elect Director Stephen I. Sadove For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Report on Charitable Contributions Against Against Shareholder 14 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S. Decker Anstrom For Withhold Management 1.2 Elect Director Kenneth J. Bacon For Withhold Management 1.3 Elect Director Sheldon M. Bonovitz For Withhold Management 1.4 Elect Director Edward D. Breen For Withhold Management 1.5 Elect Director Julian A. Brodsky For Withhold Management 1.6 Elect Director Joseph J. Collins For Withhold Management 1.7 Elect Director J. Michael Cook For Withhold Management 1.8 Elect Director Gerald L. Hassell For Withhold Management 1.9 Elect Director Jeffrey A. Honickman For Withhold Management 1.10 Elect Director Brian L. Roberts For Withhold Management 1.11 Elect Director Ralph J. Roberts For Withhold Management 1.12 Elect Director Judith Rodin For Withhold Management 1.13 Elect Director Michael I. Sovern For Withhold Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against Against Shareholder 5 Adopt Policy on Succession Planning Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: NOV 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director B.S. Carson, Sr., M.D. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director Jill S. Ruckelshaus For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management COVIDIEN PLC Ticker: COV Security ID: G2554F105 Meeting Date: MAR 16, 2010 Meeting Type: Annual Record Date: JAN 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Craig Arnold as Director For For Management 2b Elect Robert H. Brust as Director For For Management 2c Elect John M. Connors, Jr. as Director For For Management 2d Elect Christopher J. Coughlin as For For Management Director 2e Elect Timothy M. Donahue as Director For For Management 2f Elect Kathy J. Herbert as Director For For Management 2g Elect Randall J. Hogan, III as Director For For Management 2h Elect Richard J. Meelia as Director For Abstain Management 2i Elect Dennis H. Reilley as Director For For Management 2j Elect Tadataka Yamada as Director For For Management 2k Elect Joseph A. Zaccagnino as Director For For Management 3 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration Auditors 4 Authorize Share Repurchase Program For For Management 5 Authorize Reissuance of Treasury Shares For For Management DREYFUS INSTITUTIONAL PREFERED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy - Lending EATON CORPORATION Ticker: ETN Security ID: 278058102 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Todd M. Bluedorn For For Management 2 Elect Director Christopher M. Connor For For Management 3 Elect Director Michael J. Critelli For For Management 4 Elect Director Charles E. Golden For For Management 5 Elect Director Ernie Green For For Management 6 Ratify Auditors For For Management EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 2, 2010 Meeting Type: Annual Record Date: NOV 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. A. H. Boersig For For Management 1.2 Elect Director C. Fernandez G. For For Management 1.3 Elect Director W. J. Galvin For For Management 1.4 Elect Director R. L. Stephenson For For Management 1.5 Elect Director V. R. Loucks, Jr. For For Management 1.6 Elect Director R. L. Ridgway For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director K.C. Frazier For For Management 1.6 Elect Director W.W. George For For Management 1.7 Elect Director M.C. Nelson For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.C. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 4 Reincorporate in Another State [from Against Against Shareholder New Jersey to North Dakota] 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 7 Adopt Policy on Human Right to Water Against Against Shareholder 8 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 9 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada 10 Report on Environmental Impacts of Against Against Shareholder Natural Gas Fracturing 11 Report on Energy Technologies Against Against Shareholder Development 12 Adopt Quantitative GHG Goals from Against Against Shareholder Products and Operations 13 Report on Risks of Alternative Against Against Shareholder Long-term Fossil Fuel Demand Estimates FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B.M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Request Director Nominee with Against Against Shareholder Environmental Qualifications 5 Stock Retention/Holding Period Against Against Shareholder GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director William M. Castell For For Management 4 Elect Director Ann M. Fudge For For Management 5 Elect Director Susan Hockfield For For Management 6 Elect Director Jeffrey R. Immelt For For Management 7 Elect Director Andrea Jung For For Management 8 Elect Director Alan G. (A.G.) Lafley For For Management 9 Elect Director Robert W. Lane For For Management 10 Elect Director Ralph S. Larsen For For Management 11 Elect Director Rochelle B. Lazarus For For Management 12 Elect Director James J. Mulva For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director Roger S. Penske For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director Douglas A. Warner III For For Management 17 Ratify Auditors For For Management 18 Provide for Cumulative Voting Against Against Shareholder 19 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 20 Require Independent Board Chairman Against Against Shareholder 21 Report on Pay Disparity Against Against Shareholder 22 Adopt Policy Prohibiting Certain Against Against Shareholder Directors from Serving on Key Board Committees 23 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Berg For For Management 1.2 Elect Director John F. Cogan For For Management 1.3 Elect Director Etienne F. Davignon For For Management 1.4 Elect Director James M. Denny For For Management 1.5 Elect Director Carla A. Hills For For Management 1.6 Elect Director Kevin E. Lofton For For Management 1.7 Elect Director John W. Madigan For For Management 1.8 Elect Director John C. Martin For For Management 1.9 Elect Director Gordon E. Moore For For Management 1.10 Elect Director Nicholas G. Moore For For Management 1.11 Elect Director Richard J. Whitley For For Management 1.12 Elect Director Gayle E. Wilson For For Management 1.13 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Schmidt For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Larry Page For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director John L. Hennessy For For Management 1.6 Elect Director Ann Mather For For Management 1.7 Elect Director Paul S. Otellini For For Management 1.8 Elect Director K. Ram Shriram For For Management 1.9 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Prepare Sustainability Report Against Against Shareholder 5 Adopt Principles for Online Advertising Against Against Shareholder 6 Amend Human Rights Policies Regarding Against Against Shareholder Chinese Operations HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A.M. Bennett For For Management 2 Elect Director J.R. Boyd For For Management 3 Elect Director M. Carroll For For Management 4 Elect Director N.K. Dicciani For For Management 5 Elect Director S.M. Gillis For For Management 6 Elect Director J.T. Hackett For For Management 7 Elect Director D.J. Lesar For For Management 8 Elect Director R.A. Malone For For Management 9 Elect Director J.L. Martin For For Management 10 Elect Director D.L. Reed For For Management 11 Ratify Auditors For For Management 12 Review and Assess Human Rights Policies Against Against Shareholder 13 Report on Political Contributions Against Against Shareholder 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 15 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Lawrence T. Babbio, Jr. For For Management 1.3 Elect Director Sari M. Baldauf For For Management 1.4 Elect Director Rajiv L. Gupta For For Management 1.5 Elect Director John H. Hammergren For For Management 1.6 Elect Director Mark V. Hurd For For Management 1.7 Elect Director Joel Z. Hyatt For For Management 1.8 Elect Director John R. Joyce For For Management 1.9 Elect Director Robert L. Ryan For For Management 1.10 Elect Director Lucille S. Salhany For For Management 1.11 Elect Director G. Kennedy Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Company Request on Advisory Vote on For For Management Executive Compensation HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gordon M. Bethune For For Management 2 Elect Director Kevin Burke For For Management 3 Elect Director Jaime Chico Pardo For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director D. Scott Davis For For Management 6 Elect Director Linnet F. Deily For For Management 7 Elect Director Clive R. Hollick For For Management 8 Elect Director George Paz For For Management 9 Elect Director Bradley T. Sheares For For Management 10 Elect Director Michael W. Wright For For Management 11 Ratify Auditors For For Management 12 Provide Right to Call Special Meeting For For Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Provide Right to Act by Written Consent Against For Shareholder 15 Require Independent Board Chairman Against For Shareholder 16 Review and Amend Code of Conduct to Against Against Shareholder Include Human Rights HUDSON CITY BANCORP, INC. Ticker: HCBK Security ID: 443683107 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald O. Quest PhD For For Management 2 Elect Director Joseph G. Sponholz For For Management 3 Approve/Amend Executive Incentive Bonus For For Management Plan 4 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. J. P. Belda For For Management 2 Elect Director C. Black For For Management 3 Elect Director W. R. Brody For For Management 4 Elect Director K. I. Chenault For For Management 5 Elect Director M. L. Eskew For For Management 6 Elect Director S. A. Jackson For Against Management 7 Elect Director A. N. Liveris For For Management 8 Elect Director W. J. McNerney, Jr. For For Management 9 Elect Director T. Nishimuro For For Management 10 Elect Director J. W. Owens For For Management 11 Elect Director S. J. Palmisano For For Management 12 Elect Director J. E. Spero For For Management 13 Elect Director S. Taurel For For Management 14 Elect Director L. H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Adopt Policy on Bonus Banking Against Against Shareholder 17 Provide for Cumulative Voting Against Against Shareholder 18 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation INTERNATIONAL GAME TECHNOLOGY Ticker: IGT Security ID: 459902102 Meeting Date: MAR 2, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paget L. Alves For For Management 1.2 Elect Director Patti S. Hart For For Management 1.3 Elect Director Robert A. Mathewson For For Management 1.4 Elect Director Thomas J. Matthews For For Management 1.5 Elect Director Robert J. Miller For For Management 1.6 Elect Director Frederick B. Rentschler For For Management 1.7 Elect Director David E. Roberson For For Management 1.8 Elect Director Philip G. Satre For For Management 2 Ratify Auditors For For Management INVESCO LTD. (FORMERLY INVESCO PLC) Ticker: IVZ Security ID: G491BT108 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Joseph R. Canion as Director For For Management 1.2 Elect Edward P. Lawrence as Director For For Management 1.3 Elect James I. Robertson as Director For For Management 1.4 Elect Phoebe A. Wood as Director For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Culien For For Management 3 Elect Director Michael M. E. Johns For For Management 4 Elect Director Susan L. Lindquist For For Management 5 Elect Director Anne M. Mulcahy For For Management 6 Elect Director Lea F. Mullin For For Management 7 Elect Director William D. Perez For For Management 8 Elect Director Charles Prince For For Management 9 Elect Director David Satcher For For Management 10 Elect Director William C. Welcon For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 13 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings JOHNSON CONTROLS, INC. Ticker: JCI Security ID: 478366107 Meeting Date: JAN 27, 2010 Meeting Type: Annual Record Date: NOV 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David P. Abney For For Management 1.2 Elect Director Robert L. Barnett For For Management 1.3 Elect Director Eugenio Clariond For For Management Reyes-Retana 1.4 Elect Director Jeffrey A. Joerres For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crandall C. Bowles For For Management 1.2 Elect Director Stephen B. Burke For For Management 1.3 Elect Director David M. Cote For For Management 1.4 Elect Director James S. Crown For For Management 1.5 Elect Director James Dimon For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director William H. Gray, III For For Management 1.8 Elect Director Laban P. Jackson, Jr. For For Management 1.9 Elect Director David C. Novak For For Management 1.10 Elect Director Lee R. Raymond For For Management 1.11 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Affirm Political Non-Partisanship Against Against Shareholder 5 Amend Bylaws Call Special Meetings Against Against Shareholder 6 Report on Collateral in Derivatives Against Against Shareholder Trading 7 Provide Right to Act by Written Consent Against For Shareholder 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Pay Disparity Against Against Shareholder 10 Stock Retention/Holding Period Against Against Shareholder KELLOGG COMPANY Ticker: K Security ID: 487836108 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin Carson For For Management 1.2 Elect Director Gordon Gund For For Management 1.3 Elect Director Dorothy Johnson For For Management 1.4 Elect Director Ann McLaughlin Korologos For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder KRAFT FOODS INC Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ajaypal S. Banga For For Management 2 Elect Director Myra M. Hart For For Management 3 Elect Director Lois D. Juliber For For Management 4 Elect Director Mark D. Ketchum For For Management 5 Elect Director Richard A. Lerner For For Management 6 Elect Director Mackey J. McDonald For For Management 7 Elect Director John C. Pope For For Management 8 Elect Director Fredric G. Reynolds For For Management 9 Elect Director Irene B. Rosenfeld For For Management 10 Elect Director J.F. Van Boxmeer For For Management 11 Elect Director Deborah C. Wright For For Management 12 Elect Director Frank G. Zarb For For Management 13 Ratify Auditors For For Management 14 Provide Right to Act by Written Consent Against For Shareholder LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David W. Bernauer For For Management 1.2 Elect Director Leonard L. Berry For For Management 1.3 Elect Director Dawn E. Hudson For For Management 1.4 Elect Director Robert A. Niblock For For Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Report on Political Contributions Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder MARVELL TECHNOLOGY GROUP LTD Ticker: MRVL Security ID: G5876H105 Meeting Date: JUL 10, 2009 Meeting Type: Annual Record Date: MAY 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Sehat Sutardja as Director For For Management 1b Elect Pantas Sutardja as Director For For Management 2 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 27, 2009 Meeting Type: Annual Record Date: JUN 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Victor J. Dzau For For Management 1.3 Elect Director William A. Hawkins For For Management 1.4 Elect Director S. Ann Jackson For For Management 1.5 Elect Director Denise M. O'Leary For For Management 1.6 Elect Director Robert C. Pozen For For Management 1.7 Elect Director Jean-pierre Rosso For For Management 1.8 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Amend Omnibus Stock Plan For For Management MERCK & CO., INC. Ticker: MRK Security ID: 589331107 Meeting Date: AUG 7, 2009 Meeting Type: Special Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr. For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director C. Robert Kidder For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director Carlos E. Represas For For Management 12 Elect Director Patricia F. Russo For For Management 13 Elect Director Thomas E. Shenk For For Management 14 Elect Director Anne M. Tatlock For For Management 15 Elect Director Craig B. Thompson For For Management 16 Elect Director Wendell P. Weeks For For Management 17 Elect Director Peter C. Wendell For For Management 18 Ratify Auditors For For Management 19 Approve Omnibus Stock Plan For Against Management 20 Approve Non-Employee Director Omnibus For For Management Stock Plan MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder MONSANTO CO. Ticker: MON Security ID: 61166W101 Meeting Date: JAN 26, 2010 Meeting Type: Annual Record Date: NOV 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frank V. AtLee III For For Management 2 Elect Director David L. Chicoine For For Management 3 Elect Director Arthur H. Harper For For Management 4 Elect Director Gwendolyn S. King For For Management 5 Ratify Auditors For For Management 6 Amend Omnibus Stock Plan For For Management MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roy J. Bostock For For Management 2 Elect Director Erskine B. Bowles For For Management 3 Elect Director Howard J. Davies For For Management 4 Elect Director James P. Gorman For For Management 5 Elect Director James H. Hance, Jr. For For Management 6 Elect Director Nobuyuki Hirano For For Management 7 Elect Director C. Robert Kidder For For Management 8 Elect Director John J. Mack For For Management 9 Elect Director Donald T. Nicolaisen For For Management 10 Elect Director Charles H. Noski For For Management 11 Elect Director Hutham S. Olayan For For Management 12 Elect Director O. Griffith Sexton For For Management 13 Elect Director Laura D. Tyson For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Amend Omnibus Stock Plan For Against Management 17 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 18 Stock Retention/Holding Period Against Against Shareholder 19 Require Independent Board Chairman Against Against Shareholder 20 Report on Pay Disparity Against Against Shareholder 21 Claw-back of Payments under Against Against Shareholder Restatements OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Spencer Abraham For Against Management 2 Elect Director John S. Chalsty For Against Management 3 Elect Director Stephen I. Chazen For For Management 4 Elect Director Edward P. Djerejian For Against Management 5 Elect Director John E. Feick For Against Management 6 Elect Director Carlos M. Gutierrez For Against Management 7 Elect Director Ray R. Irani For Against Management 8 Elect Director Irvin W. Maloney For Against Management 9 Elect Director Avedick B. Poladian For Against Management 10 Elect Director Rodolfo Segovia For Against Management 11 Elect Director Aziz D. Syriani For Against Management 12 Elect Director Rosemary Tomich For Against Management 13 Elect Director Walter L. Weisman For Against Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 17 Limit Executive Compensation Against Against Shareholder 18 Require Independent Board Chairman Against Against Shareholder 19 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 20 Report on Host Country Social and Against Against Shareholder Environmental Laws 21 Require a Majority Vote for the Against For Shareholder Election of Directors 22 Report on Policy for Increasing Safety Against Against Shareholder by Reducing Hazardous Substance Usage and Re-locating Facilities 23 Double Trigger on Equity Plans Against For Shareholder ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 7, 2009 Meeting Type: Annual Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Donald L. Lucas For Withhold Management 1.11 Elect Director Charles E. Phillips, Jr. For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Stock Retention/Holding Period Against Against Shareholder PARTNERRE LTD (FRM. PARTNERRE HOLDINGS LTD. ) Ticker: PRE Security ID: G6852T105 Meeting Date: SEP 24, 2009 Meeting Type: Special Record Date: AUG 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition of PARIS RE Holdings Limited 2 Approve Increase in Size of Board from For For Management 11 to 12 3 Amend the 2005 Employee Equity Plan For For Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Arthur C. Martinez For Against Management 8 Elect Director Indra K. Nooyi For For Management 9 Elect Director Sharon P. Rockefeller For For Management 10 Elect Director James J. Schiro For For Management 11 Elect Director Lloyd G. Trotter For For Management 12 Elect Director Daniel Vasella For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For For Management 15 Report on Charitable Contributions Against Against Shareholder 16 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 17 Report on Public Policy Advocacy Against Against Shareholder Process PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director Robert N. Burt For For Management 5 Elect Director W. Don Cornwell For For Management 6 Elect Director Frances D. Fergusson For For Management 7 Elect Director William H. Gray III For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director James M. Kilts For For Management 10 Elect Director Jeffrey B. Kindler For For Management 11 Elect Director George A. Lorch For For Management 12 Elect Director John P. Mascotte For For Management 13 Elect Director Suzanne Nora Johnson For For Management 14 Elect Director Stephen W. Sanger For For Management 15 Elect Director William C. Steere, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 18 Provide Right to Call Special Meeting For For Management 19 Prohibit Executive Stock-Based Awards Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect Director Louis C. Camilleri For For Management 4 Elect Director J. Dudley Fishburn For For Management 5 Elect Director Jennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Lucio A. Noto For For Management 9 Elect Director Carlos Slim Helu For For Management 10 Elect Director Stephen M. Wolf For For Management 11 Ratify Auditors For For Management 12 Report on Effect of Marketing Practices Against Against Shareholder on the Poor 13 Establish Supplier Human Rights Against Against Shareholder Purchasing Protocols PLAINS EXPLORATION & PRODUCTION COMPANY Ticker: PXP Security ID: 726505100 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Flores For For Management 1.2 Elect Director Isaac Arnold, Jr. For For Management 1.3 Elect Director Alan R. Buckwalter, III For For Management 1.4 Elect Director Jerry L. Dees For For Management 1.5 Elect Director Tom H. Delimitros For For Management 1.6 Elect Director Thomas A. Fry, III For For Management 1.7 Elect Director Robert L. Gerry, III For For Management 1.8 Elect Director Charles G. Groat For For Management 1.9 Elect Director John H. Lollar For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management PNC FINANCIAL SERVICES GROUP, INC., THE Ticker: PNC Security ID: 693475105 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard O. Berndt For For Management 2 Elect Director Charles E. Bunch For Against Management 3 Elect Director Paul W. Chellgren For Against Management 4 Elect Director Robert N. Clay For For Management 5 Elect Director Kay Coles James For Against Management 6 Elect Director Richard B. Kelson For Against Management 7 Elect Director Bruce C. Lindsay For For Management 8 Elect Director Anthony A. Massaro For For Management 9 Elect Director Jane G. Pepper For For Management 10 Elect Director James E. Rohr For For Management 11 Elect Director Donald J. Shepard For For Management 12 Elect Director Lorene K. Steffes For For Management 13 Elect Director Dennis F. Strigl For Against Management 14 Elect Director Stephen G. Thieke For For Management 15 Elect Director Thomas J. Usher For Against Management 16 Elect Director George H. Walls, Jr. For For Management 17 Elect Director Helge H. Wehmeier For For Management 18 Ratify Auditors For For Management 19 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 20 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 21 TARP Related Compensation Against Against Shareholder PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: 742718109 Meeting Date: OCT 13, 2009 Meeting Type: Annual Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kenneth I. Chenault For For Management 2 Elect Director Scott D. Cook For For Management 3 Elect Director Rajat K. Gupta For For Management 4 Elect Director A.G. Lafley For For Management 5 Elect Director Charles R. Lee For For Management 6 Elect Director Lynn M. Martin For For Management 7 Elect Director Robert A. McDonald For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director Johnathan A. Rodgers For For Management 10 Elect Director Ralph Snyderman For For Management 11 Elect Director Mary Agnes Wilderotter For For Management 12 Elect Director Patricia A. Woertz For For Management 13 Elect Director Ernesto Zedillo For For Management 14 Ratify Auditors For For Management 15 Amend Code of Regulations For For Management 16 Approve Omnibus Stock Plan For Against Management 17 Provide for Cumulative Voting Against Against Shareholder 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation QUESTAR CORPORATION Ticker: STR Security ID: 748356102 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Teresa Beck For Withhold Management 1.2 Elect Director R.d. Cash For For Management 1.3 Elect Director James A. Harmon For Withhold Management 1.4 Elect Director Robert E. McKee For Withhold Management 1.5 Elect Director Gary G. Michael For Withhold Management 1.6 Elect Director Charles B. Stanley For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation SCHERING-PLOUGH CORP. Ticker: SGP Security ID: 806605101 Meeting Date: AUG 7, 2009 Meeting Type: Special Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management SCHLUMBERGER LTD. Ticker: SLB Security ID: 806857108 Meeting Date: APR 7, 2010 Meeting Type: Annual Record Date: FEB 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect P. Camus as Director For For Management 1.2 Elect P. Currie as Director For For Management 1.3 Elect J.S. Gorelick as Director For For Management 1.4 Elect A. Gould as Director For For Management 1.5 Elect T. Isaac as Director For For Management 1.6 Elect K.V. Kamath as Director For For Management 1.7 Elect N. Kudryavtsev as Director For For Management 1.8 Elect A. Lajous as Director For For Management 1.9 Elect M.E. Marks as Director For For Management 1.10 Elect L.R. Reif as Director For For Management 1.11 Elect T.I. Sandvold as Director For For Management 1.12 Elect H. Seydoux as Director For For Management 2 Adopt and Approve Financials and For For Management Dividends 3 Approve 2010 Omnibus Stock Incentive For For Management Plan 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SEMPRA ENERGY Ticker: SRE Security ID: 816851109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James G. Brocksmith Jr. For For Management 2 Elect Director Donald E. Felsinger For For Management 3 Elect Director Wilford D. Godbold Jr. For For Management 4 Elect Director William D. Jones For For Management 5 Elect Director William G. Ouchi For For Management 6 Elect Director Carlos Ruiz For For Management 7 Elect Director William C. Rusnack For For Management 8 Elect Director William P. Rutledge For For Management 9 Elect Director Lynn Schenk For For Management 10 Elect Director Neal E. Schmale For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation SOUTHWESTERN ENERGY COMPANY Ticker: SWN Security ID: 845467109 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lewis E. Epley, Jr. For For Management 1.2 Elect Director Robert L. Howard For For Management 1.3 Elect Director Harold M. Korell For For Management 1.4 Elect Director Vello A. Kuuskraa For For Management 1.5 Elect Director Kenneth R. Mourton For For Management 1.6 Elect Director Steven L. Mueller For For Management 1.7 Elect Director Charles E. Scharlau For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For Against Management 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Report on Political Contributions Against Against Shareholder STATE STREET CORPORATION Ticker: STT Security ID: 857477103 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Burnes For For Management 2 Elect Director P. Coym For For Management 3 Elect Director P. De Saint-Aignan For For Management 4 Elect Director A. Fawcett For Against Management 5 Elect Director D. Gruber For For Management 6 Elect Director L. Hill For Against Management 7 Elect Director J. Hooley For For Management 8 Elect Director R. Kaplan For Against Management 9 Elect Director C. LaMantia For For Management 10 Elect Director R. Logue For For Management 11 Elect Director R. Sergel For Against Management 12 Elect Director R. Skates For For Management 13 Elect Director G. Summe For For Management 14 Elect Director R. Weissman For Against Management 15 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 16 Ratify Auditors For For Management 17 Require Independent Board Chairman Against Against Shareholder 18 Report on Pay Disparity Against Against Shareholder TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Calvin Darden For For Management 2 Elect Director Anne M. Mulcahy For For Management 3 Elect Director Stephen W. Sanger For For Management 4 Elect Director Gregg W. Steinhafel For For Management 5 Ratify Auditors For For Management 6 Declassify the Board of Directors For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Amend Articles of Incorporation For For Management 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend of NIS 2.50 (USD For For Management 0.642) Per Share 2 Election Of Director: Mr. Abraham E. For For Management Cohen 3 Election Of Director: Mr. Amir Elstein For For Management 4 Election Of Director: Prof. Roger For For Management Kornberg 5 Election Of Director: Prof. Moshe Many For For Management 6 Election Of Director: Mr. Dan Propper For For Management 7 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 8 Approve Stock Option Plan For Against Management 9 Approve Compensation of Board Chairman For For Management 10 Approve Compensation of Director For For Management 11 Approve Compensation of Director For For Management 12 Increase Authorized Share Capital For For Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R.W. Babb, Jr. For For Management 2 Elect Director D.L. Boren For For Management 3 Elect Director D.A. Carp For For Management 4 Elect Director C.S. Cox For For Management 5 Elect Director D.R. Goode For For Management 6 Elect Director S.P. MacMillan For For Management 7 Elect Director P.H. Patsley For For Management 8 Elect Director W.R. Sanders For For Management 9 Elect Director R.J. Simmons For For Management 10 Elect Director R.K. Templeton For For Management 11 Elect Director C.T. Whitman For For Management 12 Ratify Auditors For For Management THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marc N. Casper For For Management 2 Elect Director Tyler Jacks For For Management 3 Ratify Auditors For For Management U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas M. Baker, Jr. For For Management 2 Elect Director Y. Marc Belton For For Management 3 Elect Director Victoria Buyniski For Against Management Gluckman 4 Elect Director Arthur D. Collins, Jr. For Against Management 5 Elect Director Richard K. Davis For For Management 6 Elect Director Joel W. Johnson For For Management 7 Elect Director Olivia F. Kirtley For For Management 8 Elect Director Jerry W. Levin For Against Management 9 Elect Director David B. O'Maley For For Management 10 Elect Director O'dell M. Owens, M.D., For For Management M.P.H. 11 Elect Director Richard G. Reiten For Against Management 12 Elect Director Craig D. Schnuck For For Management 13 Elect Director Patrick T. Stokes For Against Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andrew H. Card, Jr. For For Management 2 Elect Director Erroll B. Davis, Jr. For For Management 3 Elect Director Thomas J. Donohue For For Management 4 Elect Director Archie W. Dunham For For Management 5 Elect Director Judith Richards Hope For For Management 6 Elect Director Charles C. Krulak For For Management 7 Elect Director Michael R. McCarthy For For Management 8 Elect Director Michael W. McConnell For For Management 9 Elect Director Thomas F. McLarty III For For Management 10 Elect Director Steven R. Rogel For For Management 11 Elect Director Jose H. Villarreal For For Management 12 Elect Director James R. Young For For Management 13 Ratify Auditors For For Management 14 Require Independent Board Chairman Against Against Shareholder 15 Reduce Supermajority Vote Requirement Against For Shareholder UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis R. Chenevert For For Management 1.2 Elect Director John V. Faraci For For Management 1.3 Elect Director Jean-Pierre Garnier, For For Management Ph.D. 1.4 Elect Director Jamie S. Gorelick For For Management 1.5 Elect Director Carlos M. Gutierrez For For Management 1.6 Elect Director Edward A. Kangas For For Management 1.7 Elect Director Charles R. Lee For For Management 1.8 Elect Director Richard D. McCormick For For Management 1.9 Elect Director Harold McGraw, III For For Management 1.10 Elect Director Richard B. Myers For For Management 1.11 Elect Director H. Patrick Swygert For For Management 1.12 Elect Director Andre Villeneuve For For Management 1.13 Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ruben M. Escobedo For For Management 2 Elect Director Bob Marbut For Against Management 3 Elect Director Robert A. Profusek For Against Management 4 Ratify Auditors For For Management 5 Approve Omnibus Stock Plan For For Management 6 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 7 Report on Rainforest Sustainability Against Against Shareholder 8 Report on Political Contributions Against Against Shareholder 9 Stock Retention/Holding Period Against Against Shareholder VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Carrion For For Management 2 Elect Director M. Frances Keeth For For Management 3 Elect Director Robert W. Lane For For Management 4 Elect Director Sandra O. Moose For For Management 5 Elect Director Joseph Neubauer For For Management 6 Elect Director Donald T. Nicolaisen For For Management 7 Elect Director Thomas H. O'Brien For For Management 8 Elect Director Clarence Otis, Jr. For For Management 9 Elect Director Hugh B. Price For For Management 10 Elect Director Ivan G. Seidenberg For For Management 11 Elect Director Rodney E. Slater For For Management 12 Elect Director John W. Snow For For Management 13 Elect Director John R. Stafford For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Prohibit Executive Stock-Based Awards Against Against Shareholder 17 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Sexual Orientation and Gender Identity 18 Performance-Based Equity Awards Against Against Shareholder 19 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 20 Adopt Policy on Succession Planning Against Against Shareholder 21 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 22 Stock Retention/Holding Period Against Against Shareholder WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For Against Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Steven S. Reinemund For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For Against Management 16 Ratify Auditors For For Management 17 Approve Omnibus Stock Plan For Against Management 18 Amend Sharesave Plan For For Management 19 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 21 Report on Political Contributions Against Against Shareholder 22 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 23 Require Suppliers to Adopt CAK Against Against Shareholder 24 Report on Process for Identifying and Against Against Shareholder Prioritizing Public Policy Activities WALT DISNEY COMPANY, THE Ticker: DIS Security ID: 254687106 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: JAN 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Judith L. Estrin For For Management 5 Elect Director Robert A. Iger For For Management 6 Elect Director Steven P. Jobs For For Management 7 Elect Director Fred H. Langhammer For For Management 8 Elect Director Aylwin B. Lewis For For Management 9 Elect Director Monica C. Lozano For For Management 10 Elect Director Robert W. Matschullat For For Management 11 Elect Director John E. Pepper, Jr. For For Management 12 Elect Director Sheryl Sandberg For For Management 13 Elect Director Orin C. Smith For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For Against Management 16 Reduce Supermajority Vote Requirement For For Management 17 Reduce Supermajority Vote Requirement For For Management 18 Amend Articles of Incorporation to For For Management Delete Certain Tracking Stock Provisions 19 Amend Articles of Incorporation to For For Management Delete Classified Board Transition Provisions 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 21 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Ex-Gay Status YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David W. Dorman For For Management 2 Elect Director Massimo Ferragamo For For Management 3 Elect Director J. David Grissom For For Management 4 Elect Director Bonnie G. Hill For For Management 5 Elect Director Robert Holland, Jr. For For Management 6 Elect Director Kenneth G. Langone For For Management 7 Elect Director Jonathan S. Linen For For Management 8 Elect Director Thomas C. Nelson For For Management 9 Elect Director David C. Novak For For Management 10 Elect Director Thomas M. Ryan For For Management 11 Elect Director Jing-Shyh S. Su For For Management 12 Elect Director Robert D. Walter For For Management 13 Ratify Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings DREYFUS LARGE CAP GROWTH FUND ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R.J. Alpern For For Management 1.2 Elect Director R.S. Austin For For Management 1.3 Elect Director W.M. Daley For Withhold Management 1.4 Elect Director W.J. Farrell For Withhold Management 1.5 Elect Director H.L. Fuller For Withhold Management 1.6 Elect Director W.A. Osborn For Withhold Management 1.7 Elect Director D.A.L. Owen For For Management 1.8 Elect Director R.S. Roberts For For Management 1.9 Elect Director S.C. Scott, III For For Management 1.10 Elect Director W.D. Smithburg For Withhold Management 1.11 Elect Director G.F. Tilton For For Management 1.12 Elect Director M.D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings ACCENTURE PLC Ticker: ACN Security ID: G1150G111 Meeting Date: AUG 5, 2009 Meeting Type: Special Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve the Creation of Distributable For For Management Reserves for Accenture plc 2 Adjourn Meeting For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect William L. Kimsey as a Director For For Management 1.2 Reelect Robert I. Lipp as a Director For For Management 1.3 Reelect Wulf von Schimmelmann as a For For Management Director 2 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 3 Approve 2010 Share Incentive Plan For Against Management 4 Approve 2010 Employee Share Purchase For For Management Plan 5 Change Location of Annual Meeting For For Management 6 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 7 Authorize Board to Determine Price For For Management Range for the Issuance of Acquired Treasury Stock AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey P. Bezos For For Management 2 Elect Director Tom A. Alberg For For Management 3 Elect Director John Seely Brown For For Management 4 Elect Director William B. Gordon For For Management 5 Elect Director Alain Monie For For Management 6 Elect Director Thomas O. Ryder For For Management 7 Elect Director Patricia Q. Stonesifer For For Management 8 Ratify Auditors For For Management 9 Report on Political Contributions Against Against Shareholder AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel F. Akerson For For Management 1.2 Elect Director Charlene Barshefsky For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Kenneth I. Chenault For For Management 1.5 Elect Director Peter Chernin For For Management 1.6 Elect Director Jan Leschly For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Edward .D. Miller For For Management 1.10 Elect Director Steven S. Reinemund For For Management 1.11 Elect Director Robert D. Walter For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Provide for Cumulative Voting Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Stock Retention/Holding Period Against Against Shareholder AMGEN, INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dr. David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Francois De Carbonnel For For Management 4 Elect Director Jerry D. Choate For For Management 5 Elect Director Dr. Vance D. Coffman For For Management 6 Elect Director Frederick W. Gluck For For Management 7 Elect Director Dr. Rebecca M. Henderson For For Management 8 Elect Director Frank C. Herringer For For Management 9 Elect Director Dr. Gilbert S. Omenn For For Management 10 Elect Director Judith C. Pelham For For Management 11 Elect Director Adm. J. Paul Reason, USN For For Management (Retired) 12 Elect Director Leonard D. Schaeffer For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Ratify Auditors For For Management 15 Provide Right to Act by Written Consent Against For Shareholder 16 Stock Retention/Holding Period Against Against Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director Arthur D. Levinson For For Management 1.7 Elect Director Jerome B. York For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Ratify Auditors For For Management 6 Prepare Sustainability Report Against Against Shareholder 7 Establish Other Board Committee Against Against Shareholder AVON PRODUCTS, INC. Ticker: AVP Security ID: 054303102 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Don Cornwell For For Management 1.2 Elect Director V. Ann Hailey For For Management 1.3 Elect Director Fred Hassan For For Management 1.4 Elect Director Andrea Jung For For Management 1.5 Elect Director Maria Elena Lagomasino For For Management 1.6 Elect Director Ann S. Moore For For Management 1.7 Elect Director Paul S. Pressler For For Management 1.8 Elect Director Gary M. Rodkin For For Management 1.9 Elect Director Paula Stern For For Management 1.10 Elect Director Lawrence A. Weinbach For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management AXIS CAPITAL HOLDINGS LTD Ticker: AXS Security ID: G0692U109 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Geoffrey Bell as Director For For Management 1.2 Elect Christopher V. Greetham as For Withhold Management Director 1.3 Elect Maurice A. Keane as Director For For Management 1.4 Elect Henry B. Smith as Director For Withhold Management 2 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 3 Transact Other Business (Non-Voting) None None Management BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 12, 2010 Meeting Type: Annual Record Date: FEB 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Renato DiPentima For For Management 2 Elect Director Alan Earhart For For Management 3 Elect Director Sanjay Vaswani For For Management 4 Ratify Auditors For For Management 5 Declassify the Board of Directors For For Management 6 Amend Supermajority Vote Requirement For For Management C. R. BARD, INC. Ticker: BCR Security ID: 067383109 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Theodore E. Martin For Withhold Management 1.2 Elect Director Anthony Welters For Withhold Management 1.3 Elect Director Tony L. White For Withhold Management 1.4 Elect Director David M. Barrett, Ph.D. For For Management 1.5 Elect Director John C. Kelly For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Prepare Sustainability Report Against Against Shareholder CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 4, 2009 Meeting Type: Annual Record Date: SEP 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Colleen F. Arnold For For Management 1.2 Elect Director George S. Barrett For For Management 1.3 Elect Director Glenn A. Britt For For Management 1.4 Elect Director Calvin Darden For For Management 1.5 Elect Director Bruce L. Downey For For Management 1.6 Elect Director John F. Finn For For Management 1.7 Elect Director Gregory B. Kenny For For Management 1.8 Elect Director Richard C. Notebaert For For Management 1.9 Elect Director David W. Raisbeck For For Management 1.10 Elect Director Jean G. Spaulding For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Performance-Based Equity Awards Against For Shareholder 5 Require Independent Board Chairman Against Against Shareholder CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Dillon For For Management 1.2 Elect Director Juan Gallardo For For Management 1.3 Elect Director William A. Osborn For For Management 1.4 Elect Director Edward B. Rust, Jr. For For Management 1.5 Elect Director Susan C. Schwab For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Declassify the Board of Directors For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Require Independent Board Chairman Against Against Shareholder 7 Amend Human Rights Policy Against Against Shareholder 8 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sol J. Barer For For Management 1.2 Elect Director Robert J. Hugin For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Gilla Kaplan For For Management 1.7 Elect Director James J. Loughlin For For Management 1.8 Elect Director Ernest Mario For For Management 1.9 Elect Director Walter L. Robb For For Management 2 Ratify Auditors For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Arun Sarin For For Management 12 Elect Director Steven M. West For For Management 13 Elect Director Jerry Yang For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock Purchase For For Management Plan 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 19 Report on Internet Fragmentation Against Against Shareholder CLIFFS NATURAL RESOURCES INC. Ticker: CLF Security ID: 18683K101 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald C. Cambre For For Management 1.2 Elect Director Joseph A. Carrabba For For Management 1.3 Elect Director Susan M. Cunningham For For Management 1.4 Elect Director Barry J. Eldridge For For Management 1.5 Elect Director Susan M. Green For For Management 1.6 Elect Director Janice K. Henry For For Management 1.7 Elect Director James F. Kirsch For For Management 1.8 Elect Director Francis R. McAllister For For Management 1.9 Elect Director Roger Phillips For For Management 1.10 Elect Director Richard K. Riederer For For Management 1.11 Elect Director Alan Schwartz For For Management 2 Reduce Supermajority Vote Requirement For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management COCA-COLA COMPANY, THE Ticker: KO Security ID: 191216100 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Herbert A. Allen For For Management 2 Elect Director Ronald W. Allen For For Management 3 Elect Director Cathleen P. Black For For Management 4 Elect Director Barry Diller For For Management 5 Elect Director Alexis M. Herman For For Management 6 Elect Director Muhtar Kent For For Management 7 Elect Director Donald R. Keough For For Management 8 Elect Director Maria Elena Lagomasino For For Management 9 Elect Director Donald F. McHenry For For Management 10 Elect Director Sam Nunn For For Management 11 Elect Director James D. Robinson III For For Management 12 Elect Director Peter V. Ueberroth For For Management 13 Elect Director Jacob Wallenberg For Against Management 14 Elect Director James B. Williams For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 17 Require Independent Board Chairman Against Against Shareholder 18 Performance-Based Equity Awards Against Against Shareholder 19 Publish Report on Chemical Bisphenol A Against Against Shareholder (BPA) COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John E. Klein For For Management 2 Elect Director Lakshmi Narayanan For For Management 3 Elect Director Maureen Breakiron-Evans For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify Auditors For For Management COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John T. Cahill For For Management 2 Elect Director Ian Cook For For Management 3 Elect Director Helene D. Gayle For For Management 4 Elect Director Ellen M. Hancock For For Management 5 Elect Director Joseph Jimenez For For Management 6 Elect Director David W. Johnson For For Management 7 Elect Director Richard J. Kogan For For Management 8 Elect Director Delano E. Lewis For For Management 9 Elect Director J. Pedro Reinhard For For Management 10 Elect Director Stephen I. Sadove For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Report on Charitable Contributions Against Against Shareholder 14 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: NOV 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director B.S. Carson, Sr., M.D. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director Jill S. Ruckelshaus For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven M. Rales For For Management 2 Elect Director John T. Schwieters For For Management 3 Elect Director Alan G. Spoon For For Management 4 Ratify Auditors For For Management 5 Declassify the Board of Directors Against For Shareholder DREYFUS INSTITUTIONAL PREFERED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy - Lending GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Berg For For Management 1.2 Elect Director John F. Cogan For For Management 1.3 Elect Director Etienne F. Davignon For For Management 1.4 Elect Director James M. Denny For For Management 1.5 Elect Director Carla A. Hills For For Management 1.6 Elect Director Kevin E. Lofton For For Management 1.7 Elect Director John W. Madigan For For Management 1.8 Elect Director John C. Martin For For Management 1.9 Elect Director Gordon E. Moore For For Management 1.10 Elect Director Nicholas G. Moore For For Management 1.11 Elect Director Richard J. Whitley For For Management 1.12 Elect Director Gayle E. Wilson For For Management 1.13 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Schmidt For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Larry Page For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director John L. Hennessy For For Management 1.6 Elect Director Ann Mather For For Management 1.7 Elect Director Paul S. Otellini For For Management 1.8 Elect Director K. Ram Shriram For For Management 1.9 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Prepare Sustainability Report Against Against Shareholder 5 Adopt Principles for Online Advertising Against Against Shareholder 6 Amend Human Rights Policies Regarding Against Against Shareholder Chinese Operations HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A.M. Bennett For For Management 2 Elect Director J.R. Boyd For For Management 3 Elect Director M. Carroll For For Management 4 Elect Director N.K. Dicciani For For Management 5 Elect Director S.M. Gillis For For Management 6 Elect Director J.T. Hackett For For Management 7 Elect Director D.J. Lesar For For Management 8 Elect Director R.A. Malone For For Management 9 Elect Director J.L. Martin For For Management 10 Elect Director D.L. Reed For For Management 11 Ratify Auditors For For Management 12 Review and Assess Human Rights Policies Against Against Shareholder 13 Report on Political Contributions Against Against Shareholder 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 15 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Lawrence T. Babbio, Jr. For For Management 1.3 Elect Director Sari M. Baldauf For For Management 1.4 Elect Director Rajiv L. Gupta For For Management 1.5 Elect Director John H. Hammergren For For Management 1.6 Elect Director Mark V. Hurd For For Management 1.7 Elect Director Joel Z. Hyatt For For Management 1.8 Elect Director John R. Joyce For For Management 1.9 Elect Director Robert L. Ryan For For Management 1.10 Elect Director Lucille S. Salhany For For Management 1.11 Elect Director G. Kennedy Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Company Request on Advisory Vote on For For Management Executive Compensation HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gordon M. Bethune For For Management 2 Elect Director Kevin Burke For For Management 3 Elect Director Jaime Chico Pardo For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director D. Scott Davis For For Management 6 Elect Director Linnet F. Deily For For Management 7 Elect Director Clive R. Hollick For For Management 8 Elect Director George Paz For For Management 9 Elect Director Bradley T. Sheares For For Management 10 Elect Director Michael W. Wright For For Management 11 Ratify Auditors For For Management 12 Provide Right to Call Special Meeting For For Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Provide Right to Act by Written Consent Against For Shareholder 15 Require Independent Board Chairman Against For Shareholder 16 Review and Amend Code of Conduct to Against Against Shareholder Include Human Rights INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: JUN 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Ann Berzin as Director For For Management 1b Elect John Bruton as Director For For Management 1c Elect Jared Cohon as Director For For Management 1d Elect Gary Forsee as Director For For Management 1e Elect Peter Godsoe as Director For For Management 1f Elect Edward Hagenlocker as Director For For Management 1g Elect Constance Horner as Director For Abstain Management 1h Elect Michael Lamach as Director For For Management 1i Elect Theodore Martin as Director For Abstain Management 1j Elect Orin Smith as Director For Abstain Management 1k Elect Richard Swift as Director For Abstain Management 1l Elect Tony White as Director For Abstain Management 2 Approve an Advisory Proposal Relating For Against Management to Executive Pay-For-Performance Compensation Policies and Procedures 3 Approve PricewaterhouseCoopers Auditors For For Management and Authorize Board to Fix Their Remuneration INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation INTERCONTINENTALEXCHANGE, INC. Ticker: ICE Security ID: 45865V100 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles R. Crisp For For Management 1.2 Elect Director Jean-Marc Forneri For For Management 1.3 Elect Director Fred W. Hatfield For For Management 1.4 Elect Director Terrence F. Martell For For Management 1.5 Elect Director Sir Callum McCarthy For For Management 1.6 Elect Director Sir Robert Reid For For Management 1.7 Elect Director Frederic V. Salerno For Withhold Management 1.8 Elect Director Jeffrey C. Sprecher For For Management 1.9 Elect Director Judith A. Sprieser For Withhold Management 1.10 Elect Director Vincent Tese For For Management 2 Ratify Auditors For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. J. P. Belda For For Management 2 Elect Director C. Black For For Management 3 Elect Director W. R. Brody For For Management 4 Elect Director K. I. Chenault For For Management 5 Elect Director M. L. Eskew For For Management 6 Elect Director S. A. Jackson For Against Management 7 Elect Director A. N. Liveris For For Management 8 Elect Director W. J. McNerney, Jr. For For Management 9 Elect Director T. Nishimuro For For Management 10 Elect Director J. W. Owens For For Management 11 Elect Director S. J. Palmisano For For Management 12 Elect Director J. E. Spero For For Management 13 Elect Director S. Taurel For For Management 14 Elect Director L. H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Adopt Policy on Bonus Banking Against Against Shareholder 17 Provide for Cumulative Voting Against Against Shareholder 18 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation INTERNATIONAL GAME TECHNOLOGY Ticker: IGT Security ID: 459902102 Meeting Date: MAR 2, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paget L. Alves For For Management 1.2 Elect Director Patti S. Hart For For Management 1.3 Elect Director Robert A. Mathewson For For Management 1.4 Elect Director Thomas J. Matthews For For Management 1.5 Elect Director Robert J. Miller For For Management 1.6 Elect Director Frederick B. Rentschler For For Management 1.7 Elect Director David E. Roberson For For Management 1.8 Elect Director Philip G. Satre For For Management 2 Ratify Auditors For For Management INVESCO LTD. (FORMERLY INVESCO PLC) Ticker: IVZ Security ID: G491BT108 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Joseph R. Canion as Director For For Management 1.2 Elect Edward P. Lawrence as Director For For Management 1.3 Elect James I. Robertson as Director For For Management 1.4 Elect Phoebe A. Wood as Director For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management J.CREW GROUP, INC. Ticker: JCG Security ID: 46612H402 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Heather Resiman For For Management 1.2 Elect Director David House For For Management 1.3 Elect Director Stuart Sloan For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Culien For For Management 3 Elect Director Michael M. E. Johns For For Management 4 Elect Director Susan L. Lindquist For For Management 5 Elect Director Anne M. Mulcahy For For Management 6 Elect Director Lea F. Mullin For For Management 7 Elect Director William D. Perez For For Management 8 Elect Director Charles Prince For For Management 9 Elect Director David Satcher For For Management 10 Elect Director William C. Welcon For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 13 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings KELLOGG COMPANY Ticker: K Security ID: 487836108 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin Carson For For Management 1.2 Elect Director Gordon Gund For For Management 1.3 Elect Director Dorothy Johnson For For Management 1.4 Elect Director Ann McLaughlin Korologos For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David W. Bernauer For For Management 1.2 Elect Director Leonard L. Berry For For Management 1.3 Elect Director Dawn E. Hudson For For Management 1.4 Elect Director Robert A. Niblock For For Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Report on Political Contributions Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder MARVELL TECHNOLOGY GROUP LTD Ticker: MRVL Security ID: G5876H105 Meeting Date: JUL 10, 2009 Meeting Type: Annual Record Date: MAY 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Sehat Sutardja as Director For For Management 1b Elect Pantas Sutardja as Director For For Management 2 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Walter E. Massey For For Management 2 Elect Director John W. Rogers, Jr. For For Management 3 Elect Director Roger W. Stone For For Management 4 Elect Director Miles D. White For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 7 Reduce Supermajority Vote Requirement Against For Shareholder 8 Require Suppliers to Adopt CAK Against Against Shareholder 9 Adopt Cage-Free Eggs Purchasing Policy Against Against Shareholder MEDCO HEALTH SOLUTIONS, INC. Ticker: MHS Security ID: 58405U102 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard W. Barker, Jr. For For Management 2 Elect Director John L. Cassis For For Management 3 Elect Director Michael Goldstein For For Management 4 Elect Director Charles M. Lillis For For Management 5 Elect Director Myrtle S. Potter For For Management 6 Elect Director William L. Roper For For Management 7 Elect Director David B. Snow, Jr. For For Management 8 Elect Director David D. Stevens For For Management 9 Elect Director Blenda J. Wilson For For Management 10 Ratify Auditors For For Management 11 Provide Right to Call Special Meeting For For Management MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 27, 2009 Meeting Type: Annual Record Date: JUN 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Victor J. Dzau For For Management 1.3 Elect Director William A. Hawkins For For Management 1.4 Elect Director S. Ann Jackson For For Management 1.5 Elect Director Denise M. O'Leary For For Management 1.6 Elect Director Robert C. Pozen For For Management 1.7 Elect Director Jean-pierre Rosso For For Management 1.8 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Amend Omnibus Stock Plan For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr. For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director C. Robert Kidder For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director Carlos E. Represas For For Management 12 Elect Director Patricia F. Russo For For Management 13 Elect Director Thomas E. Shenk For For Management 14 Elect Director Anne M. Tatlock For For Management 15 Elect Director Craig B. Thompson For For Management 16 Elect Director Wendell P. Weeks For For Management 17 Elect Director Peter C. Wendell For For Management 18 Ratify Auditors For For Management 19 Approve Omnibus Stock Plan For Against Management 20 Approve Non-Employee Director Omnibus For For Management Stock Plan MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Spencer Abraham For Against Management 2 Elect Director John S. Chalsty For Against Management 3 Elect Director Stephen I. Chazen For For Management 4 Elect Director Edward P. Djerejian For Against Management 5 Elect Director John E. Feick For Against Management 6 Elect Director Carlos M. Gutierrez For Against Management 7 Elect Director Ray R. Irani For Against Management 8 Elect Director Irvin W. Maloney For Against Management 9 Elect Director Avedick B. Poladian For Against Management 10 Elect Director Rodolfo Segovia For Against Management 11 Elect Director Aziz D. Syriani For Against Management 12 Elect Director Rosemary Tomich For Against Management 13 Elect Director Walter L. Weisman For Against Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 17 Limit Executive Compensation Against Against Shareholder 18 Require Independent Board Chairman Against Against Shareholder 19 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 20 Report on Host Country Social and Against Against Shareholder Environmental Laws 21 Require a Majority Vote for the Against For Shareholder Election of Directors 22 Report on Policy for Increasing Safety Against Against Shareholder by Reducing Hazardous Substance Usage and Re-locating Facilities 23 Double Trigger on Equity Plans Against For Shareholder ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 7, 2009 Meeting Type: Annual Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Donald L. Lucas For Withhold Management 1.11 Elect Director Charles E. Phillips, Jr. For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Stock Retention/Holding Period Against Against Shareholder PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 28, 2009 Meeting Type: Annual Record Date: AUG 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Kassling For For Management 1.2 Elect Director Robert J. Kohlhepp For For Management 1.3 Elect Director Giulio Mazzalupi For For Management 1.4 Elect Director Klaus-Peter Muller For For Management 1.5 Elect Director Joseph M. Scaminace For For Management 1.6 Elect Director Wolfgang R. Schmitt For For Management 1.7 Elect Director Markos I. Tambakeras For For Management 1.8 Elect Director James L. Wainscott For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Require Independent Board Chairman Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Arthur C. Martinez For Against Management 8 Elect Director Indra K. Nooyi For For Management 9 Elect Director Sharon P. Rockefeller For For Management 10 Elect Director James J. Schiro For For Management 11 Elect Director Lloyd G. Trotter For For Management 12 Elect Director Daniel Vasella For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For For Management 15 Report on Charitable Contributions Against Against Shareholder 16 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 17 Report on Public Policy Advocacy Against Against Shareholder Process PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect Director Louis C. Camilleri For For Management 4 Elect Director J. Dudley Fishburn For For Management 5 Elect Director Jennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Lucio A. Noto For For Management 9 Elect Director Carlos Slim Helu For For Management 10 Elect Director Stephen M. Wolf For For Management 11 Ratify Auditors For For Management 12 Report on Effect of Marketing Practices Against Against Shareholder on the Poor 13 Establish Supplier Human Rights Against Against Shareholder Purchasing Protocols PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Angel For For Management 1.2 Elect Director Nance K. Dicciani For For Management 1.3 Elect Director Edward G. Galante For For Management 1.4 Elect Director Claire W. Gargalli For For Management 1.5 Elect Director Ira D. Hall For For Management 1.6 Elect Director Raymond W. LeBoeuf For For Management 1.7 Elect Director Larry D. Mcvay For For Management 1.8 Elect Director Wayne T. Smith For For Management 1.9 Elect Director Robert L. Wood For For Management 2 Ratify Auditors For For Management PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: 742718109 Meeting Date: OCT 13, 2009 Meeting Type: Annual Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kenneth I. Chenault For For Management 2 Elect Director Scott D. Cook For For Management 3 Elect Director Rajat K. Gupta For For Management 4 Elect Director A.G. Lafley For For Management 5 Elect Director Charles R. Lee For For Management 6 Elect Director Lynn M. Martin For For Management 7 Elect Director Robert A. McDonald For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director Johnathan A. Rodgers For For Management 10 Elect Director Ralph Snyderman For For Management 11 Elect Director Mary Agnes Wilderotter For For Management 12 Elect Director Patricia A. Woertz For For Management 13 Elect Director Ernesto Zedillo For For Management 14 Ratify Auditors For For Management 15 Amend Code of Regulations For For Management 16 Approve Omnibus Stock Plan For Against Management 17 Provide for Cumulative Voting Against Against Shareholder 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 2, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Stephen M. Bennett For For Management 1.3 Elect Director Donald G. Cruickshank For For Management 1.4 Elect Director Raymond V. Dittamore For For Management 1.5 Elect Director Thomas W. Horton For For Management 1.6 Elect Director Irwin Mark Jacobs For For Management 1.7 Elect Director Paul E. Jacobs For For Management 1.8 Elect Director Robert E. Kahn For For Management 1.9 Elect Director Sherry Lansing For For Management 1.10 Elect Director Duane A. Nelles For For Management 1.11 Elect Director Brent Scowcroft For For Management 1.12 Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management QUESTAR CORPORATION Ticker: STR Security ID: 748356102 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Teresa Beck For Withhold Management 1.2 Elect Director R.d. Cash For For Management 1.3 Elect Director James A. Harmon For Withhold Management 1.4 Elect Director Robert E. McKee For Withhold Management 1.5 Elect Director Gary G. Michael For Withhold Management 1.6 Elect Director Charles B. Stanley For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation RESEARCH IN MOTION LTD Ticker: RIM Security ID: 760975102 Meeting Date: JUL 14, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mike Lazaridis For For Management 1.2 Elect Director James Estill For For Management 1.3 Elect Director David Kerr For For Management 1.4 Elect Director Roger Martin For For Management 1.5 Elect Director John Richardson For For Management 1.6 Elect Director Barbara Stymiest For For Management 1.7 Elect Director John Wetmore For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stratton Sclavos For For Management 1.2 Elect Director Lawrence Tomlinson For For Management 1.3 Elect Director Shirley Young For For Management 2 Ratify Auditors For For Management SCHLUMBERGER LTD. Ticker: SLB Security ID: 806857108 Meeting Date: APR 7, 2010 Meeting Type: Annual Record Date: FEB 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect P. Camus as Director For For Management 1.2 Elect P. Currie as Director For For Management 1.3 Elect J.S. Gorelick as Director For For Management 1.4 Elect A. Gould as Director For For Management 1.5 Elect T. Isaac as Director For For Management 1.6 Elect K.V. Kamath as Director For For Management 1.7 Elect N. Kudryavtsev as Director For For Management 1.8 Elect A. Lajous as Director For For Management 1.9 Elect M.E. Marks as Director For For Management 1.10 Elect L.R. Reif as Director For For Management 1.11 Elect T.I. Sandvold as Director For For Management 1.12 Elect H. Seydoux as Director For For Management 2 Adopt and Approve Financials and For For Management Dividends 3 Approve 2010 Omnibus Stock Incentive For For Management Plan 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SEAGATE TECHNOLOGY Ticker: STX Security ID: G7945J104 Meeting Date: APR 14, 2010 Meeting Type: Special Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approval Of The Scheme Of Arrangement, For For Management A Copy Of Which Is attached To The Accompanying Proxy Statement As Annex A . 2 Approval Of A Motion To Adjourn The For For Management Special Meeting To A Later Date To Solicit Additional Proxies If There Are Insufficient Proxies Or Shareholders 1 Approval Of The Cancellation Of For For Management Seagate-Cayman's Share Capital,which Is Necessary In Order To Effect The Scheme Of Arrangement and Is A Condition To Proceeding With The Scheme Of Arrangement(the Capital Reduction Proposal ). 2 Approval Of The Creation Of For For Management Distributable Reserves Of Seagate-Ireland Which Are Required Under Irish Law In Order To Permit Us To Pay Dividends And Repurchase Or Redeem Shares 3 Approval Of A Motion To Adjourn The For For Management Meeting To A Later Date To Solicit Additional Proxies If There Are Insufficient Proxies Or Shareholders, All As More Fully Described In Proxy Statement SOUTHWESTERN ENERGY COMPANY Ticker: SWN Security ID: 845467109 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lewis E. Epley, Jr. For For Management 1.2 Elect Director Robert L. Howard For For Management 1.3 Elect Director Harold M. Korell For For Management 1.4 Elect Director Vello A. Kuuskraa For For Management 1.5 Elect Director Kenneth R. Mourton For For Management 1.6 Elect Director Steven L. Mueller For For Management 1.7 Elect Director Charles E. Scharlau For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For Against Management 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Report on Political Contributions Against Against Shareholder TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Calvin Darden For For Management 2 Elect Director Anne M. Mulcahy For For Management 3 Elect Director Stephen W. Sanger For For Management 4 Elect Director Gregg W. Steinhafel For For Management 5 Ratify Auditors For For Management 6 Declassify the Board of Directors For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Amend Articles of Incorporation For For Management 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward P. Boykin For For Management 2 Elect Director Cary T. Fu For For Management 3 Elect Director Victor L. Lund For For Management 4 Ratify Auditors For For Management TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend of NIS 2.50 (USD For For Management 0.642) Per Share 2 Election Of Director: Mr. Abraham E. For For Management Cohen 3 Election Of Director: Mr. Amir Elstein For For Management 4 Election Of Director: Prof. Roger For For Management Kornberg 5 Election Of Director: Prof. Moshe Many For For Management 6 Election Of Director: Mr. Dan Propper For For Management 7 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 8 Approve Stock Option Plan For Against Management 9 Approve Compensation of Board Chairman For For Management 10 Approve Compensation of Director For For Management 11 Approve Compensation of Director For For Management 12 Increase Authorized Share Capital For For Management THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marc N. Casper For For Management 2 Elect Director Tyler Jacks For For Management 3 Ratify Auditors For For Management UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andrew H. Card, Jr. For For Management 2 Elect Director Erroll B. Davis, Jr. For For Management 3 Elect Director Thomas J. Donohue For For Management 4 Elect Director Archie W. Dunham For For Management 5 Elect Director Judith Richards Hope For For Management 6 Elect Director Charles C. Krulak For For Management 7 Elect Director Michael R. McCarthy For For Management 8 Elect Director Michael W. McConnell For For Management 9 Elect Director Thomas F. McLarty III For For Management 10 Elect Director Steven R. Rogel For For Management 11 Elect Director Jose H. Villarreal For For Management 12 Elect Director James R. Young For For Management 13 Ratify Auditors For For Management 14 Require Independent Board Chairman Against Against Shareholder 15 Reduce Supermajority Vote Requirement Against For Shareholder UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis R. Chenevert For For Management 1.2 Elect Director John V. Faraci For For Management 1.3 Elect Director Jean-Pierre Garnier, For For Management Ph.D. 1.4 Elect Director Jamie S. Gorelick For For Management 1.5 Elect Director Carlos M. Gutierrez For For Management 1.6 Elect Director Edward A. Kangas For For Management 1.7 Elect Director Charles R. Lee For For Management 1.8 Elect Director Richard D. McCormick For For Management 1.9 Elect Director Harold McGraw, III For For Management 1.10 Elect Director Richard B. Myers For For Management 1.11 Elect Director H. Patrick Swygert For For Management 1.12 Elect Director Andre Villeneuve For For Management 1.13 Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For Against Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Steven S. Reinemund For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For Against Management 16 Ratify Auditors For For Management 17 Approve Omnibus Stock Plan For Against Management 18 Amend Sharesave Plan For For Management 19 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 21 Report on Political Contributions Against Against Shareholder 22 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 23 Require Suppliers to Adopt CAK Against Against Shareholder 24 Report on Process for Identifying and Against Against Shareholder Prioritizing Public Policy Activities WALT DISNEY COMPANY, THE Ticker: DIS Security ID: 254687106 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: JAN 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Judith L. Estrin For For Management 5 Elect Director Robert A. Iger For For Management 6 Elect Director Steven P. Jobs For For Management 7 Elect Director Fred H. Langhammer For For Management 8 Elect Director Aylwin B. Lewis For For Management 9 Elect Director Monica C. Lozano For For Management 10 Elect Director Robert W. Matschullat For For Management 11 Elect Director John E. Pepper, Jr. For For Management 12 Elect Director Sheryl Sandberg For For Management 13 Elect Director Orin C. Smith For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For Against Management 16 Reduce Supermajority Vote Requirement For For Management 17 Reduce Supermajority Vote Requirement For For Management 18 Amend Articles of Incorporation to For For Management Delete Certain Tracking Stock Provisions 19 Amend Articles of Incorporation to For For Management Delete Classified Board Transition Provisions 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 21 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Ex-Gay Status WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 11, 2009 Meeting Type: Annual Record Date: SEP 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter D. Behrendt For For Management 2 Elect Director Kathleen A. Cote For For Management 3 Elect Director John F. Coyne For For Management 4 Elect Director Henry T. DeNero For For Management 5 Elect Director William L. Kimsey For For Management 6 Elect Director Michael D. Lambert For For Management 7 Elect Director Matthew E. Massengill For For Management 8 Elect Director Roger H. Moore For For Management 9 Elect Director Thomas E. Pardun For For Management 10 Elect Director Arif Shakeel For For Management 11 Amend Omnibus Stock Plan For For Management 12 Ratify Auditors For For Management YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David W. Dorman For For Management 2 Elect Director Massimo Ferragamo For For Management 3 Elect Director J. David Grissom For For Management 4 Elect Director Bonnie G. Hill For For Management 5 Elect Director Robert Holland, Jr. For For Management 6 Elect Director Kenneth G. Langone For For Management 7 Elect Director Jonathan S. Linen For For Management 8 Elect Director Thomas C. Nelson For For Management 9 Elect Director David C. Novak For For Management 10 Elect Director Thomas M. Ryan For For Management 11 Elect Director Jing-Shyh S. Su For For Management 12 Elect Director Robert D. Walter For For Management 13 Ratify Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings DREYFUS LARGE CAP VALUE FUND ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert Hernandez as Director For Against Management 1.2 Elect Peter Menikoff as Director For Against Management 1.3 Elect Robert Ripp as Director For Against Management 1.4 Elect Theodore Shasta as Director For For Management 2 Amend Articles Re: Treatment of For For Management Abstentions and Broker Non-Votes 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Omission of Dividends 5 Approve Discharge of Board and Senior For For Management Management 6 Approve Creation of CHF 4.4 Billion For For Management Pool of Capital without Preemptive Rights 7.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 7.2 Ratify PricewaterhouseCoopers LLC as For For Management Independent Registered Public Accounting Firm 7.3 Ratify BDO AG as Special Auditors For For Management 8 Amend 2004 Long-Term Incentive Plan For Against Management 9 Approve Reduction in Share Capital and For For Management Capital Repayment of $1.32 per Share AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel P. Amos For For Management 1.2 Elect Director John Shelby Amos II For For Management 1.3 Elect Director Paul S. Amos II For For Management 1.4 Elect Director Michael H. Armacost For For Management 1.5 Elect Director Kriss Cloninger III For For Management 1.6 Elect Director Joe Frank Harris For For Management 1.7 Elect Director Elizabeth J. Hudson For For Management 1.8 Elect Director Douglas W. Johnson For For Management 1.9 Elect Director Robert B. Johnson For For Management 1.10 Elect Director Charles B. Knapp For For Management 1.11 Elect Director E. Stephen Purdom, M.d. For For Management 1.12 Elect Director Barbara K. Rimer, PhD For For Management 1.13 Elect Director Marvin R. Schuster For For Management 1.14 Elect Director David Gary Thompson For For Management 1.15 Elect Director Robert L. Wright For For Management 1.16 Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management AIR PRODUCTS AND CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: NOV 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William L. Davis, III For For Management 1.2 Elect Director W. Douglas Ford For For Management 1.3 Elect Director Evert Henkes For For Management 1.4 Elect Director Margaret G. McGlynn For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel F. Akerson For For Management 1.2 Elect Director Charlene Barshefsky For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Kenneth I. Chenault For For Management 1.5 Elect Director Peter Chernin For For Management 1.6 Elect Director Jan Leschly For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Edward .D. Miller For For Management 1.10 Elect Director Steven S. Reinemund For For Management 1.11 Elect Director Robert D. Walter For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Provide for Cumulative Voting Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Stock Retention/Holding Period Against Against Shareholder AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James M. Cracchiolo For For Management 2 Elect Director H. Jay Sarles For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 5 Amend Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management AMERISOURCEBERGEN CORP Ticker: ABC Security ID: 03073E105 Meeting Date: MAR 4, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard W. Gochnauer For For Management 1.2 Elect Director Edward E. Hagenlocker For For Management 1.3 Elect Director Henry W. McGee For For Management 2 Reduce Supermajority Vote Requirement For For Management 3 Ratify Auditors For For Management AMGEN, INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dr. David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Francois De Carbonnel For For Management 4 Elect Director Jerry D. Choate For For Management 5 Elect Director Dr. Vance D. Coffman For For Management 6 Elect Director Frederick W. Gluck For For Management 7 Elect Director Dr. Rebecca M. Henderson For For Management 8 Elect Director Frank C. Herringer For For Management 9 Elect Director Dr. Gilbert S. Omenn For For Management 10 Elect Director Judith C. Pelham For For Management 11 Elect Director Adm. J. Paul Reason, USN For For Management (Retired) 12 Elect Director Leonard D. Schaeffer For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Ratify Auditors For For Management 15 Provide Right to Act by Written Consent Against For Shareholder 16 Stock Retention/Holding Period Against Against Shareholder ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director H. Paulett Eberhart For For Management 2 Elect Director Preston M. Geren III For For Management 3 Elect Director James T. Hackett For For Management 4 Ratify Auditors For For Management 5 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 6 Reimburse Expenses Incurred by Against Against Shareholder Stockholder in Contested Election of Directors AOL INC. Ticker: AOL Security ID: 00184X105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Tim Armstrong For For Management 2 Elect Director Richard Dalzell For Against Management 3 Elect Director Karen Dykstra For For Management 4 Elect Director William Hambrecht For For Management 5 Elect Director Susan Lyne For Against Management 6 Elect Director Patricia Mitchell For For Management 7 Elect Director Michael Powell For For Management 8 Elect Director Fredric Reynolds For For Management 9 Elect Director James Stengel For Against Management 10 Elect Director James Wiatt For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Amend Executive Incentive Bonus Plan For For Management AON CORPORATION Ticker: AON Security ID: 037389103 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lester B. Knight For For Management 2 Elect Director Gregory C. Case For For Management 3 Elect Director Fulvio Conti For For Management 4 Elect Director Edgar D. Jannotta For For Management 5 Elect Director Jan Kalff For For Management 6 Elect Director J. Michael Losh For Against Management 7 Elect Director R. Eden Martin For For Management 8 Elect Director Andrew J. McKenna For For Management 9 Elect Director Robert S. Morrison For For Management 10 Elect Director Richard B. Myers For For Management 11 Elect Director Richard C. Notebaert For For Management 12 Elect Director John W. Rogers, Jr. For For Management 13 Elect Director Gloria Santona For For Management 14 Elect Director Carolyn Y. Woo For For Management 15 Ratify Auditors For For Management AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect Director James H. Blanchard For For Management 5 Elect Director Jaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director Lynn M. Martin For For Management 9 Elect Director John B. McCoy For For Management 10 Elect Director Joyce M. Roche For For Management 11 Elect Director Laura D Andrea Tyson For For Management 12 Elect Director Patricia P. Upton For For Management 13 Ratify Auditors For For Management 14 Provide for Cumulative Voting Against Against Shareholder 15 Exclude Pension Credits from Against For Shareholder Calculations of Performance-Based Pay 16 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 17 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings BANK OF AMERICA CORP. Ticker: BAC Security ID: 060505104 Meeting Date: FEB 23, 2010 Meeting Type: Special Record Date: JAN 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Adjourn Meeting For For Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan S. Bies For For Management 2 Elect Director William P. Boardman For Against Management 3 Elect Director Frank P. Bramble, Sr. For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director Charles K. Gifford For For Management 6 Elect Director Charles O. Holliday, Jr. For For Management 7 Elect Director D. Paul Jones, Jr. For For Management 8 Elect Director Monica C. Lozano For For Management 9 Elect Director Thomas J. May For For Management 10 Elect Director Brian T. Moynihan For For Management 11 Elect Director Donald E. Powell For Against Management 12 Elect Director Charles O. Rossotti For Against Management 13 Elect Director Robert W. Scully For Against Management 14 Ratify Auditors For For Management 15 Increase Authorized Common Stock For For Management 16 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 17 Amend Omnibus Stock Plan For Against Management 18 Report on Government Service of Against Against Shareholder Employees 19 TARP Related Compensation Against For Shareholder 20 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 21 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 22 Adopt Policy on Succession Planning Against Against Shareholder 23 Report on Collateral in Derivatives Against Against Shareholder Trading 24 Claw-back of Payments under Against Against Shareholder Restatements BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: APR 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lisa M. Caputo For For Management 1.2 Elect Director Brian J. Dunn For For Management 1.3 Elect Director Kathy J. Higgins Victor For For Management 1.4 Elect Director Rogelio M. Rebolledo For For Management 1.5 Elect Director Gerard R. Vittecoq For For Management 2 Ratify Auditors For For Management CAPITAL ONE FINANCIAL CORPORATION Ticker: COF Security ID: 14040H105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Ronald Dietz For For Management 2 Elect Director Lewis Hay, III For Against Management 3 Elect Director Mayo A. Shattuck III For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Stock Retention/Holding Period Against Against Shareholder 7 Declassify the Board of Directors Against For Shareholder CARNIVAL CORP. Ticker: CCL Security ID: 143658300 Meeting Date: APR 13, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Micky Arison As A Director Of For For Management Carnival Corporation And As A Director Of Carnival Plc. 2 Elect Sir Jonathon Band As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 3 Reelect Robert H. Dickinson As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 4 Reelect Arnold W. Donald As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 5 Reelect Pier Luigi Foschi As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 6 Reelect Howard S. Frank As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 7 Reelect Richard J. Glasier As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 8 Reelect Modesto A. Maidique As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 9 Reelect Sir John Parker As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 10 Reelect Peter G. Ratcliffe As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 11 Reelect Stuart Subotnick As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 12 Reelect Laura Weil As A Director Of For For Management Carnival Corporation And As A Director Of Carnival Plc. 13 Reelect Randall J. Weisenburger As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 14 Reelect Uzi Zucker As A Director Of For For Management Carnival Corporation And As A Director Of Carnival Plc. 15 Reappoint The UK Firm Of For For Management PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation. 16 Authorize The Audit Committee Of For For Management Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc. 17 Receive The UK Accounts And Reports Of For For Management The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 2009 18 Approve The Directors Remuneration For For Management Report Of Carnival Plc For The Year Ended November 30, 2009 19 Authorize Issue of Equity with For For Management Pre-emptive Rights 20 Authorize Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Shares for Market Purchase For For Management 22 Stock Retention/Holding Period Against For Shareholder 23 Transact Other Business (Non-Voting) None None Management CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Arzbaecher For For Management 1.2 Elect Director Edward A. Schmitt For For Management 2 Ratify Auditors For For Management CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.H. Armacost For For Management 2 Elect Director L.F. Deily For For Management 3 Elect Director R.E. Denham For For Management 4 Elect Director R.J. Eaton For For Management 5 Elect Director C. Hagel For For Management 6 Elect Director E. Hernandez For For Management 7 Elect Director F.G. Jenifer For For Management 8 Elect Director G.L. Kirkland For For Management 9 Elect Director S. Nunn For For Management 10 Elect Director D.B. Rice For For Management 11 Elect Director K.W. Sharer For For Management 12 Elect Director C.R. Shoemate For For Management 13 Elect Director J.G. Stumpf For For Management 14 Elect Director R.D. Sugar For For Management 15 Elect Director C. Ware For For Management 16 Elect Director J.S. Watson For For Management 17 Ratify Auditors For For Management 18 Provide Right to Call Special Meeting For For Management 19 Request Director Nominee with Against Against Shareholder Environmental Qualifications 20 Stock Retention/Holding Period Against Against Shareholder 21 Disclose Payments To Host Governments Against Against Shareholder 22 Adopt Guidelines for Country Selection Against Against Shareholder 23 Report on Financial Risks From Climate Against Against Shareholder Change 24 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Arun Sarin For For Management 12 Elect Director Steven M. West For For Management 13 Elect Director Jerry Yang For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock Purchase For For Management Plan 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 19 Report on Internet Fragmentation Against Against Shareholder CITIGROUP INC. Ticker: C Security ID: 172967101 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alain J.P. Belda For For Management 2 Elect Director Timothy C. Collins For For Management 3 Elect Director Jerry A. Grundhofer For For Management 4 Elect Director Robert L. Joss For For Management 5 Elect Director Andrew N. Liveris For For Management 6 Elect Director Michael E. O'Neill For For Management 7 Elect Director Vikram S. Pandit For For Management 8 Elect Director Richard D. Parsons For For Management 9 Elect Director Lawrence R. Ricciardi For For Management 10 Elect Director Judith Rodin For For Management 11 Elect Director Robert L. Ryan For For Management 12 Elect Director Anthony M. Santomero For For Management 13 Elect Director Diana L. Taylor For For Management 14 Elect Director William S. Thompson, Jr. For For Management 15 Elect Director Ernesto Zedillo For For Management 16 Ratify Auditors For For Management 17 Amend Omnibus Stock Plan For For Management 18 Amend Omnibus Stock Plan For For Management 19 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 20 Amend NOL Rights Plan (NOL Pill) For For Management 21 Approve Reverse Stock Split For For Management 22 Affirm Political Non-Partisanship Against Against Shareholder 23 Report on Political Contributions Against Against Shareholder 24 Report on Collateral in Derivatives Against Against Shareholder Trading 25 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 26 Stock Retention/Holding Period Against Against Shareholder 27 Reimburse Expenses Incurred by Against For Shareholder Stockholder in Contested Election of Directors CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Armitage For For Management 1.2 Elect Director Richard H. Auchinleck For For Management 1.3 Elect Director James E. Copeland, Jr. For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Ruth R. Harkin For For Management 1.6 Elect Director Harold W. Mcgraw III For For Management 1.7 Elect Director James J. Mulva For For Management 1.8 Elect Director Robert A. Niblock For For Management 1.9 Elect Director Harald J. Norvik For For Management 1.10 Elect Director William K. Reilly For For Management 1.11 Elect Director Bobby S. Shackouls For For Management 1.12 Elect Director Victoria J. Tschinkel For For Management 1.13 Elect Director Kathryn C. Turner For For Management 1.14 Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Report on Board Risk Management Against Against Shareholder Oversight 4 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 5 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada 6 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Adopt Goals to Reduce Emission of TRI Against Against Shareholder Chemicals 9 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Sexual Orientation and Gender Identity 10 Report on Political Contributions Against Against Shareholder COVIDIEN PLC Ticker: COV Security ID: G2554F105 Meeting Date: MAR 16, 2010 Meeting Type: Annual Record Date: JAN 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Craig Arnold as Director For For Management 2b Elect Robert H. Brust as Director For For Management 2c Elect John M. Connors, Jr. as Director For For Management 2d Elect Christopher J. Coughlin as For For Management Director 2e Elect Timothy M. Donahue as Director For For Management 2f Elect Kathy J. Herbert as Director For For Management 2g Elect Randall J. Hogan, III as Director For For Management 2h Elect Richard J. Meelia as Director For Abstain Management 2i Elect Dennis H. Reilley as Director For For Management 2j Elect Tadataka Yamada as Director For For Management 2k Elect Joseph A. Zaccagnino as Director For For Management 3 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration Auditors 4 Authorize Share Repurchase Program For For Management 5 Authorize Reissuance of Treasury Shares For For Management CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edwin M. Banks For For Management 2 Elect Director C. David Brown II For For Management 3 Elect Director David W. Dorman For For Management 4 Elect Director Kristen Gibney Williams For For Management 5 Elect Director Marian L. Heard For For Management 6 Elect Director William H. Joyce For For Management 7 Elect Director Jean-Pierre Millon For For Management 8 Elect Director Terrence Murray For For Management 9 Elect Director C.A. Lance Piccolo For For Management 10 Elect Director Sheli Z. Rosenberg For For Management 11 Elect Director Thomas M. Ryan For For Management 12 Elect Director Richard J. Swift For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Provide Right to Call Special Meeting For For Management 16 Report on Political Contributions Against Against Shareholder 17 Adopt Global Warming Principles Against Against Shareholder DOLLAR GENERAL CORPORATION Ticker: DG Security ID: 256677105 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raj Agrawal For Withhold Management 1.2 Elect Director Warren F. Bryant For Withhold Management 1.3 Elect Director Michael M. Calbert For Withhold Management 1.4 Elect Director Richard W. Dreiling For For Management 1.5 Elect Director Adrian Jones For Withhold Management 1.6 Elect Director William C. Rhodes, III For Withhold Management 1.7 Elect Director David B. Rickard For For Management 2 Ratify Auditors For For Management DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David H. Benson For For Management 2 Elect Director Robert W. Cremin For For Management 3 Elect Director Jean-Pierre M. Ergas For For Management 4 Elect Director Peter T. Francis For For Management 5 Elect Director Kristiane C. Graham For For Management 6 Elect Directors James L. Koley For For Management 7 Elect Director Robert A. Livingston For For Management 8 Elect Director Richard K. Lochridge For For Management 9 Elect Director Bernard G. Rethore For For Management 10 Elect Director Michael B. Stubbs For For Management 11 Elect Director Mary A. Winston For For Management 12 Ratify Auditors For For Management DOW CHEMICAL COMPANY, THE Ticker: DOW Security ID: 260543103 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Arnold A. Allemang For For Management 2 Elect Director Jacqueline K. Barton For For Management 3 Elect Director James A. Bell For For Management 4 Elect Director Jeff M. Fettig For For Management 5 Elect Director Barbara H. Franklin For For Management 6 Elect Director John B. Hess For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director Paul Polman For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director James M. Ringler For Against Management 11 Elect Director Ruth G. Shaw For For Management 12 Elect Director Paul G. Stern For For Management 13 Ratify Auditors For For Management 14 Provide Right to Call Special Meeting For For Management 15 Report on Environmental Remediation in Against Against Shareholder Midland Area 16 Stock Retention/Holding Period Against Against Shareholder 17 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation DREYFUS INSTITUTIONAL PREFERED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy - Lending EATON CORPORATION Ticker: ETN Security ID: 278058102 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Todd M. Bluedorn For For Management 2 Elect Director Christopher M. Connor For For Management 3 Elect Director Michael J. Critelli For For Management 4 Elect Director Charles E. Golden For For Management 5 Elect Director Ernie Green For For Management 6 Ratify Auditors For For Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Michael J. Cronin For For Management 4 Elect Director Gail Deegan For For Management 5 Elect Director James S. DiStasio For For Management 6 Elect Director John R. Egan For For Management 7 Elect Director Edmund F. Kelly For For Management 8 Elect Director Windle B. Priem For For Management 9 Elect Director Paul Sagan For For Management 10 Elect Director David N. Strohm For For Management 11 Elect Director Joseph M. Tucci For For Management 12 Ratify Auditors For For Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ENTERGY CORPORATION Ticker: ETR Security ID: 29364G103 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Maureen Scannell Bateman For Against Management 2 Elect Director W. Frank Blount For For Management 3 Elect Director Gary W. Edwards For Against Management 4 Elect Director Alexis M. Herman For Against Management 5 Elect Director Donald C. Hintz For For Management 6 Elect Director J. Wayne Leonard For For Management 7 Elect Director Stuart L. Levenick For For Management 8 Elect Director Stewart C. Myers For For Management 9 Elect Director James R. Nichols For For Management 10 Elect Director William A. Percy, II For For Management 11 Elect Director W.J. Tauzin For Against Management 12 Elect Director Steven V. Wilkinson For For Management 13 Ratify Auditors For For Management 14 Amend Executive Incentive Bonus Plan For For Management EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director George A. Alcorn For For Management 2 Elect Director Charles R. Crisp For For Management 3 Elect Director James C. Day For For Management 4 Elect Director Mark G. Papa For For Management 5 Elect Director H. Leighton Steward For For Management 6 Elect Director Donald F. Textor For For Management 7 Elect Director Frank G. Wisner For For Management 8 Ratify Auditors For For Management 9 Amend Omnibus Stock Plan For Against Management 10 Amend Qualified Employee Stock Purchase For For Management Plan 11 Amend Executive Incentive Bonus Plan For For Management 12 Report on Environmental Impacts of Against Against Shareholder Natural Gas Fracturing 13 Stock Retention/Holding Period Against Against Shareholder 14 Double Trigger on Equity Plans Against For Shareholder EXELON CORPORATION Ticker: EXC Security ID: 30161N101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John A. Canning, Jr. For For Management 2 Elect Director M. Walter D'Alessio For For Management 3 Elect Director Nicholas DeBenedictis For For Management 4 Elect Director Bruce DeMars For For Management 5 Elect Director Nelson A. Diaz For For Management 6 Elect Director Sue L. Gin For For Management 7 Elect Director Rosemarie B. Greco For For Management 8 Elect Director Paul L. Joskow For For Management 9 Elect Director Richard W. Mies For For Management 10 Elect Director John M. Palms For For Management 11 Elect Director William C. Richardson For For Management 12 Elect Director Thomas J. Ridge For For Management 13 Elect Director John W. Rogers, Jr. For For Management 14 Elect Director John W. Rowe For For Management 15 Elect Director Stephen D. Steinour For For Management 16 Elect Director Don Thompson For For Management 17 Approve Omnibus Stock Plan For For Management 18 Ratify Auditors For For Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director K.C. Frazier For For Management 1.6 Elect Director W.W. George For For Management 1.7 Elect Director M.C. Nelson For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.C. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 4 Reincorporate in Another State [from Against Against Shareholder New Jersey to North Dakota] 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 7 Adopt Policy on Human Right to Water Against Against Shareholder 8 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 9 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada 10 Report on Environmental Impacts of Against Against Shareholder Natural Gas Fracturing 11 Report on Energy Technologies Against Against Shareholder Development 12 Adopt Quantitative GHG Goals from Against Against Shareholder Products and Operations 13 Report on Risks of Alternative Against Against Shareholder Long-term Fossil Fuel Demand Estimates FPL GROUP, INC. Ticker: FPL Security ID: 302571104 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sherry S. Barrat For For Management 1.2 Elect Director Robert M. Beall, II For For Management 1.3 Elect Director J. Hyatt Brown For For Management 1.4 Elect Director James L. Camaren For For Management 1.5 Elect Director J. Brian Ferguson For For Management 1.6 Elect Director Lewis Hay, III For For Management 1.7 Elect Director Toni Jennings For For Management 1.8 Elect Director Oliver D. Kingsley, Jr. For For Management 1.9 Elect Director Rudy E. Schupp For For Management 1.10 Elect Director William H. Swanson For For Management 1.11 Elect Director Michael H. Thaman For For Management 1.12 Elect Director Hansel E. Tookes, II For For Management 2 Ratify Auditors For For Management 3 Change Company Name For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B.M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Request Director Nominee with Against Against Shareholder Environmental Qualifications 5 Stock Retention/Holding Period Against Against Shareholder GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director William M. Castell For For Management 4 Elect Director Ann M. Fudge For For Management 5 Elect Director Susan Hockfield For For Management 6 Elect Director Jeffrey R. Immelt For For Management 7 Elect Director Andrea Jung For For Management 8 Elect Director Alan G. (A.G.) Lafley For For Management 9 Elect Director Robert W. Lane For For Management 10 Elect Director Ralph S. Larsen For For Management 11 Elect Director Rochelle B. Lazarus For For Management 12 Elect Director James J. Mulva For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director Roger S. Penske For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director Douglas A. Warner III For For Management 17 Ratify Auditors For For Management 18 Provide for Cumulative Voting Against Against Shareholder 19 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 20 Require Independent Board Chairman Against Against Shareholder 21 Report on Pay Disparity Against Against Shareholder 22 Adopt Policy Prohibiting Certain Against Against Shareholder Directors from Serving on Key Board Committees 23 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation GOLDMAN SACHS GROUP, INC., THE Ticker: GS Security ID: 38141G104 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lloyd C. Blankfein For For Management 1.2 Elect Director John H. Bryan For For Management 1.3 Elect Director Gary D. Cohn For For Management 1.4 Elect Director Claes Dahlback For For Management 1.5 Elect Director Stephen Friedman For For Management 1.6 Elect Director William W. George For For Management 1.7 Elect Director James A. Johnson For For Management 1.8 Elect Director Lois D. Juliber For For Management 1.9 Elect Director Lakshmi N. Mittal For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director H. Lee Scott, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Right to Call Special Meeting For For Management 6 Provide for Cumulative Voting Against Against Shareholder 7 Report on Collateral in Derivatives Against Against Shareholder Trading 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Political Contributions Against For Shareholder 10 Report on Global Warming Science Against Against Shareholder 11 Report on Pay Disparity Against Against Shareholder 12 Stock Retention/Holding Period Against Against Shareholder HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director N.F. Brady For Withhold Management 1.2 Elect Director G.P. Hill For For Management 1.3 Elect Director T.H. Kean For Withhold Management 1.4 Elect Director F.A. Olson For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Report on Political Contributions Against Against Shareholder HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Lawrence T. Babbio, Jr. For For Management 1.3 Elect Director Sari M. Baldauf For For Management 1.4 Elect Director Rajiv L. Gupta For For Management 1.5 Elect Director John H. Hammergren For For Management 1.6 Elect Director Mark V. Hurd For For Management 1.7 Elect Director Joel Z. Hyatt For For Management 1.8 Elect Director John R. Joyce For For Management 1.9 Elect Director Robert L. Ryan For For Management 1.10 Elect Director Lucille S. Salhany For For Management 1.11 Elect Director G. Kennedy Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Company Request on Advisory Vote on For For Management Executive Compensation HOME DEPOT, INC., THE Ticker: HD Security ID: 437076102 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director David H. Batchelder For For Management 3 Elect Director Francis S. Blake For For Management 4 Elect Director Ari Bousbib For For Management 5 Elect Director Gregory D. Brenneman For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Ratify Auditors For For Management 11 Amend Omnibus Stock Plan For For Management 12 Provide for Cumulative Voting Against Against Shareholder 13 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 14 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 15 Provide Right to Act by Written Consent Against For Shareholder 16 Require Independent Board Chairman Against Against Shareholder 17 Prepare Employment Diversity Report Against Against Shareholder 18 Reincorporate in Another State [from Against Against Shareholder Delaware to North Dakota] HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gordon M. Bethune For For Management 2 Elect Director Kevin Burke For For Management 3 Elect Director Jaime Chico Pardo For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director D. Scott Davis For For Management 6 Elect Director Linnet F. Deily For For Management 7 Elect Director Clive R. Hollick For For Management 8 Elect Director George Paz For For Management 9 Elect Director Bradley T. Sheares For For Management 10 Elect Director Michael W. Wright For For Management 11 Ratify Auditors For For Management 12 Provide Right to Call Special Meeting For For Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Provide Right to Act by Written Consent Against For Shareholder 15 Require Independent Board Chairman Against For Shareholder 16 Review and Amend Code of Conduct to Against Against Shareholder Include Human Rights INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Directors David J. Bronczek For For Management 1.2 Elect Directors Lynn Laverty Elsenhans For For Management 1.3 Elect Directors John V. Faraci For For Management 1.4 Elect Directors Stacey J. Mobley For For Management 1.5 Elect Directors John L. Townsend, III For For Management 1.6 Elect Directors William G. Walter For For Management 1.7 Elect Directors J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For For Management ISHARES TRUST Ticker: IYT Security ID: 464287598 Meeting Date: JAN 28, 2010 Meeting Type: Special Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Investment Advisory Agreement For For Management ISHARES TRUST Ticker: IYT Security ID: 464287H00 Meeting Date: JAN 28, 2010 Meeting Type: Special Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee George G.C. Parker For For Management 1.2 Elect Trustee J. Darrell Duffie For For Management 1.3 Elect Trustee Cecilia H. Herbert For For Management 1.4 Elect Trustee Charles A. Hurty For For Management 1.5 Elect Trustee John E. Kerrigan For For Management 1.6 Elect Trustee Robert H. Silver For For Management 1.7 Elect Trustee Lee T. Kranefuss For For Management 1.8 Elect Trustee John E. Martinez For For Management 1.9 Elect Trustee Robert S. Kapito For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Culien For For Management 3 Elect Director Michael M. E. Johns For For Management 4 Elect Director Susan L. Lindquist For For Management 5 Elect Director Anne M. Mulcahy For For Management 6 Elect Director Lea F. Mullin For For Management 7 Elect Director William D. Perez For For Management 8 Elect Director Charles Prince For For Management 9 Elect Director David Satcher For For Management 10 Elect Director William C. Welcon For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 13 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings JOHNSON CONTROLS, INC. Ticker: JCI Security ID: 478366107 Meeting Date: JAN 27, 2010 Meeting Type: Annual Record Date: NOV 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David P. Abney For For Management 1.2 Elect Director Robert L. Barnett For For Management 1.3 Elect Director Eugenio Clariond For For Management Reyes-Retana 1.4 Elect Director Jeffrey A. Joerres For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crandall C. Bowles For For Management 1.2 Elect Director Stephen B. Burke For For Management 1.3 Elect Director David M. Cote For For Management 1.4 Elect Director James S. Crown For For Management 1.5 Elect Director James Dimon For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director William H. Gray, III For For Management 1.8 Elect Director Laban P. Jackson, Jr. For For Management 1.9 Elect Director David C. Novak For For Management 1.10 Elect Director Lee R. Raymond For For Management 1.11 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Affirm Political Non-Partisanship Against Against Shareholder 5 Amend Bylaws Call Special Meetings Against Against Shareholder 6 Report on Collateral in Derivatives Against Against Shareholder Trading 7 Provide Right to Act by Written Consent Against For Shareholder 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Pay Disparity Against Against Shareholder 10 Stock Retention/Holding Period Against Against Shareholder KELLOGG COMPANY Ticker: K Security ID: 487836108 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin Carson For For Management 1.2 Elect Director Gordon Gund For For Management 1.3 Elect Director Dorothy Johnson For For Management 1.4 Elect Director Ann McLaughlin Korologos For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder KRAFT FOODS INC Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ajaypal S. Banga For For Management 2 Elect Director Myra M. Hart For For Management 3 Elect Director Lois D. Juliber For For Management 4 Elect Director Mark D. Ketchum For For Management 5 Elect Director Richard A. Lerner For For Management 6 Elect Director Mackey J. McDonald For For Management 7 Elect Director John C. Pope For For Management 8 Elect Director Fredric G. Reynolds For For Management 9 Elect Director Irene B. Rosenfeld For For Management 10 Elect Director J.F. Van Boxmeer For For Management 11 Elect Director Deborah C. Wright For For Management 12 Elect Director Frank G. Zarb For For Management 13 Ratify Auditors For For Management 14 Provide Right to Act by Written Consent Against For Shareholder MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory H. Boyce For For Management 2 Elect Director Clarence P. Cazalot, Jr. For For Management 3 Elect Director David A. Daberko For For Management 4 Elect Director William L. Davis For For Management 5 Elect Director Shirley Ann Jackson For Against Management 6 Elect Director Philip Lader For For Management 7 Elect Director Charles R. Lee For For Management 8 Elect Director Michael E. J. Phelps For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director Seth E. Schofield For For Management 11 Elect Director John W. Snow For For Management 12 Elect Director Thomas J. Usher For For Management 13 Ratify Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leslie M. Baker For For Management 1.2 Elect Director Zachary W. Carter For For Management 1.3 Elect Director Brian Duperreault For For Management 1.4 Elect Director Oscar Fanjul For For Management 1.5 Elect Director H. Edward Hanway For For Management 1.6 Elect Director Gwendolyn S. King For For Management 1.7 Elect Director Bruce P. Nolop For For Management 1.8 Elect Director Marc D. Oken For For Management 2 Ratify Auditors For For Management 3 Provide Right to Act by Written Consent Against For Shareholder MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 22, 2009 Meeting Type: Annual Record Date: MAY 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andy D. Bryant For For Management 1.2 Elect Director Wayne A. Budd For For Management 1.3 Elect Director John H. Hammergren For For Management 1.4 Elect Director Alton F. Irby, III For Against Management 1.5 Elect Director M. Christine Jacobs For Against Management 1.6 Elect Director Marie L. Knowles For For Management 1.7 Elect Director David M. Lawrence For Against Management 1.8 Elect Director Edward A. Mueller For Against Management 1.9 Elect Director Jane E. Shaw For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives MERCK & CO., INC. Ticker: MRK Security ID: 589331107 Meeting Date: AUG 7, 2009 Meeting Type: Special Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr. For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director C. Robert Kidder For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director Carlos E. Represas For For Management 12 Elect Director Patricia F. Russo For For Management 13 Elect Director Thomas E. Shenk For For Management 14 Elect Director Anne M. Tatlock For For Management 15 Elect Director Craig B. Thompson For For Management 16 Elect Director Wendell P. Weeks For For Management 17 Elect Director Peter C. Wendell For For Management 18 Ratify Auditors For For Management 19 Approve Omnibus Stock Plan For Against Management 20 Approve Non-Employee Director Omnibus For For Management Stock Plan METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard, Ph.D For For Management 1.2 Elect Director Alfred F. Kelly, Jr. For For Management 1.3 Elect Director James M. Kilts For For Management 1.4 Elect Director David Satcher, M.D., For For Management Ph.D. 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roy J. Bostock For For Management 2 Elect Director Erskine B. Bowles For For Management 3 Elect Director Howard J. Davies For For Management 4 Elect Director James P. Gorman For For Management 5 Elect Director James H. Hance, Jr. For For Management 6 Elect Director Nobuyuki Hirano For For Management 7 Elect Director C. Robert Kidder For For Management 8 Elect Director John J. Mack For For Management 9 Elect Director Donald T. Nicolaisen For For Management 10 Elect Director Charles H. Noski For For Management 11 Elect Director Hutham S. Olayan For For Management 12 Elect Director O. Griffith Sexton For For Management 13 Elect Director Laura D. Tyson For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Amend Omnibus Stock Plan For Against Management 17 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 18 Stock Retention/Holding Period Against Against Shareholder 19 Require Independent Board Chairman Against Against Shareholder 20 Report on Pay Disparity Against Against Shareholder 21 Claw-back of Payments under Against Against Shareholder Restatements NRG ENERGY INC Ticker: NRG Security ID: 629377508 Meeting Date: JUL 21, 2009 Meeting Type: Proxy Contest Record Date: JUN 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None None 1.1 Elect Director John F. Chlebowski For For Management 1.2 Elect Director Howard E. Cosgrove For For Management 1.3 Elect Director William E. Hantke For For Management 1.4 Elect Director Anne C. Schaumburg For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Ratify Auditors For For Management 6 Report on Carbon Principles Against Against Shareholder 7 Change Size of Board of Directors Against Against Shareholder 8 Repeal Amendments Adopted Without Against Against Shareholder Stockholder Approval After February 26, 2008 # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None None 1.1 Elect Director Betsy S. Atkins For None Shareholder 1.2 Elect Director Ralph E. Faison For None Shareholder 1.3 Elect Director Coleman Peterson For None Shareholder 1.4 Elect Director Thomas C. Wajnert For None Shareholder 2 Change Size of Board of Directors For None Shareholder 3 Elect Director Donald DeFosset For None Shareholder 4 Elect Director Richard H. Koppes For None Shareholder 5 Elect Director John M. Albertine For None Shareholder 6 Elect Director Marjorie L. Bowen For None Shareholder 7 Elect Director Ralph G. Wellington For None Shareholder 8 Repeal Amendments Adopted Without For None Shareholder Stockholder Approval After February 26, 2008 9 Amend Omnibus Stock Plan For None Management 10 Amend Executive Incentive Bonus Plan For None Management 11 Adopt Majority Voting for Uncontested For None Management Election of Directors 12 Ratify Auditors For None Management 13 Report on Carbon Principles None None Shareholder OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Spencer Abraham For Against Management 2 Elect Director John S. Chalsty For Against Management 3 Elect Director Stephen I. Chazen For For Management 4 Elect Director Edward P. Djerejian For Against Management 5 Elect Director John E. Feick For Against Management 6 Elect Director Carlos M. Gutierrez For Against Management 7 Elect Director Ray R. Irani For Against Management 8 Elect Director Irvin W. Maloney For Against Management 9 Elect Director Avedick B. Poladian For Against Management 10 Elect Director Rodolfo Segovia For Against Management 11 Elect Director Aziz D. Syriani For Against Management 12 Elect Director Rosemary Tomich For Against Management 13 Elect Director Walter L. Weisman For Against Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 17 Limit Executive Compensation Against Against Shareholder 18 Require Independent Board Chairman Against Against Shareholder 19 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 20 Report on Host Country Social and Against Against Shareholder Environmental Laws 21 Require a Majority Vote for the Against For Shareholder Election of Directors 22 Report on Policy for Increasing Safety Against Against Shareholder by Reducing Hazardous Substance Usage and Re-locating Facilities 23 Double Trigger on Equity Plans Against For Shareholder OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Wren For For Management 1.2 Elect Director Bruce Crawford For For Management 1.3 Elect Director Alan R. Batkin For For Management 1.4 Elect Director Robert Charles Clark For For Management 1.5 Elect Director Leonard S. Coleman, Jr. For For Management 1.6 Elect Director Errol M. Cook For For Management 1.7 Elect Director Susan S. Denison For For Management 1.8 Elect Director Michael A. Henning For For Management 1.9 Elect Director John R. Murphy For For Management 1.10 Elect Director John R. Purcell For For Management 1.11 Elect Director Linda Johnson Rice For For Management 1.12 Elect Director Gary L. Roubos For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Reimburse Proxy Contest Expenses Against For Shareholder 6 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 7 Reduce Supermajority Vote Requirement Against For Shareholder PEABODY ENERGY CORPORATION Ticker: BTU Security ID: 704549104 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory H. Boyce For For Management 1.2 Elect Director William A. Coley For For Management 1.3 Elect Director William E. James For For Management 1.4 Elect Director Robert B. Karn, III For For Management 1.5 Elect Director M. Frances Keeth For For Management 1.6 Elect Director Henry E. Lentz For For Management 1.7 Elect Director Robert A. Malone For For Management 1.8 Elect Director William C. Rusnack For For Management 1.9 Elect Director John F. Turner For For Management 1.10 Elect Director Alan H. Washkowitz For For Management 2 Ratify Auditors For For Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Arthur C. Martinez For Against Management 8 Elect Director Indra K. Nooyi For For Management 9 Elect Director Sharon P. Rockefeller For For Management 10 Elect Director James J. Schiro For For Management 11 Elect Director Lloyd G. Trotter For For Management 12 Elect Director Daniel Vasella For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For For Management 15 Report on Charitable Contributions Against Against Shareholder 16 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 17 Report on Public Policy Advocacy Against Against Shareholder Process PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director Robert N. Burt For For Management 5 Elect Director W. Don Cornwell For For Management 6 Elect Director Frances D. Fergusson For For Management 7 Elect Director William H. Gray III For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director James M. Kilts For For Management 10 Elect Director Jeffrey B. Kindler For For Management 11 Elect Director George A. Lorch For For Management 12 Elect Director John P. Mascotte For For Management 13 Elect Director Suzanne Nora Johnson For For Management 14 Elect Director Stephen W. Sanger For For Management 15 Elect Director William C. Steere, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 18 Provide Right to Call Special Meeting For For Management 19 Prohibit Executive Stock-Based Awards Against Against Shareholder PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David R. Andrews For For Management 2 Elect Director Lewis Chew For For Management 3 Elect Director C. Lee Cox For For Management 4 Elect Director Peter A. Darbee For For Management 5 Elect Director Maryellen C. Herringer For For Management 6 Elect Director Roger H. Kimmel For For Management 7 Elect Director Richard A. Meserve For For Management 8 Elect Director Forrest E. Miller For For Management 9 Elect Director Rosendo G. Parra For For Management 10 Elect Director Barbara L. Rambo For For Management 11 Elect Director Barry Lawson Williams For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Amend Omnibus Stock Plan For For Management 15 Require Independent Board Chairman Against Against Shareholder 16 Limits for Directors Involved with Against Against Shareholder Bankruptcy 17 Report on Political Contributions Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect Director Louis C. Camilleri For For Management 4 Elect Director J. Dudley Fishburn For For Management 5 Elect Director Jennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Lucio A. Noto For For Management 9 Elect Director Carlos Slim Helu For For Management 10 Elect Director Stephen M. Wolf For For Management 11 Ratify Auditors For For Management 12 Report on Effect of Marketing Practices Against Against Shareholder on the Poor 13 Establish Supplier Human Rights Against Against Shareholder Purchasing Protocols PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: 742718109 Meeting Date: OCT 13, 2009 Meeting Type: Annual Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kenneth I. Chenault For For Management 2 Elect Director Scott D. Cook For For Management 3 Elect Director Rajat K. Gupta For For Management 4 Elect Director A.G. Lafley For For Management 5 Elect Director Charles R. Lee For For Management 6 Elect Director Lynn M. Martin For For Management 7 Elect Director Robert A. McDonald For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director Johnathan A. Rodgers For For Management 10 Elect Director Ralph Snyderman For For Management 11 Elect Director Mary Agnes Wilderotter For For Management 12 Elect Director Patricia A. Woertz For For Management 13 Elect Director Ernesto Zedillo For For Management 14 Ratify Auditors For For Management 15 Amend Code of Regulations For For Management 16 Approve Omnibus Stock Plan For Against Management 17 Provide for Cumulative Voting Against Against Shareholder 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Baltimore, Jr. For For Management 2 Elect Director Gordon M. Bethune For For Management 3 Elect Director Gaston Caperton For For Management 4 Elect Director Gilbert F. Casellas For For Management 5 Elect Director James G. Cullen For For Management 6 Elect Director William H. Gray, III For For Management 7 Elect Director Mark B. Grier For For Management 8 Elect Director Jon F. Hanson For For Management 9 Elect Director Constance J. Horner For For Management 10 Elect Director Karl J. Krapek For For Management 11 Elect Director Christine A. Poon For For Management 12 Elect Director John R. Strangfield For For Management 13 Elect Director James A. Unruh For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation QUESTAR CORPORATION Ticker: STR Security ID: 748356102 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Teresa Beck For Withhold Management 1.2 Elect Director R.d. Cash For For Management 1.3 Elect Director James A. Harmon For Withhold Management 1.4 Elect Director Robert E. McKee For Withhold Management 1.5 Elect Director Gary G. Michael For Withhold Management 1.6 Elect Director Charles B. Stanley For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Vernon E. Clark For For Management 2 Elect Director John M. Deutch For For Management 3 Elect Director Stephen J. Hadley For For Management 4 Elect Director Frederic M. Poses For For Management 5 Elect Director Michael C. Ruettgers For For Management 6 Elect Director Ronald L. Skates For For Management 7 Elect Director William R. Spivey For For Management 8 Elect Director Linda G. Stuntz For For Management 9 Elect Director William H. Swanson For For Management 10 Ratify Auditors For For Management 11 Provide Right to Call Special Meeting For For Management 12 Approve Omnibus Stock Plan For For Management 13 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 14 Submit SERP to Shareholder Vote Against Against Shareholder 15 Provide Right to Act by Written Consent Against For Shareholder REPUBLIC SERVICES, INC. Ticker: RSG Security ID: 760759100 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director James E. O Connor For For Management 2 Election Director John W. Croghan For For Management 3 Election Director James W. Crownover For For Management 4 Election Director William J. Flynn For For Management 5 Election Director David I. Foley For For Management 6 Election Director Michael Larson For For Management 7 Election Director Nolan Lehmann For For Management 8 Election Director W. Lee Nutter For For Management 9 Election Director Ramon A. Rodriguez For For Management 10 Election Director Allan C. Sorensen For For Management 11 Election Director John M. Trani For For Management 12 Election Director Michael W. Wickham For For Management 13 Ratify Auditors For For Management 14 Report on Political Contributions Against Against Shareholder SAFEWAY INC. Ticker: SWY Security ID: 786514208 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Burd For For Management 2 Elect Director Janet E. Grove For For Management 3 Elect Director Mohan Gyani For For Management 4 Elect Director Paul Hazen For For Management 5 Elect Director Frank C. Herringer For For Management 6 Elect Director Kenneth W. Oder For For Management 7 Elect Director Arun Sarin For For Management 8 Elect Director Michael S. Shannon For For Management 9 Elect Director William Y. Tauscher For For Management 10 Provide Right to Call Special Meeting For For Management 11 Ratify Auditors For For Management 12 Restore or Provide for Cumulative Against Against Shareholder Voting 13 Adopt Global Warming Principles Against Against Shareholder 14 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 15 Purchase Poultry from Suppliers Using Against Against Shareholder CAK SCHERING-PLOUGH CORP. Ticker: SGP Security ID: 806605101 Meeting Date: AUG 7, 2009 Meeting Type: Special Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management SCHLUMBERGER LTD. Ticker: SLB Security ID: 806857108 Meeting Date: APR 7, 2010 Meeting Type: Annual Record Date: FEB 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect P. Camus as Director For For Management 1.2 Elect P. Currie as Director For For Management 1.3 Elect J.S. Gorelick as Director For For Management 1.4 Elect A. Gould as Director For For Management 1.5 Elect T. Isaac as Director For For Management 1.6 Elect K.V. Kamath as Director For For Management 1.7 Elect N. Kudryavtsev as Director For For Management 1.8 Elect A. Lajous as Director For For Management 1.9 Elect M.E. Marks as Director For For Management 1.10 Elect L.R. Reif as Director For For Management 1.11 Elect T.I. Sandvold as Director For For Management 1.12 Elect H. Seydoux as Director For For Management 2 Adopt and Approve Financials and For For Management Dividends 3 Approve 2010 Omnibus Stock Incentive For For Management Plan 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SOUTHERN COMPANY, THE Ticker: SO Security ID: 842587107 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. P. Baranco For For Management 1.2 Elect Director J. A. Boscia For For Management 1.3 Elect Director H. A. Clark III For For Management 1.4 Elect Director H. W. Habermeyer, Jr. For For Management 1.5 Elect Director V. M. Hagen For For Management 1.6 Elect Director W. A. Hood, Jr. For For Management 1.7 Elect Director D. M. James For For Management 1.8 Elect Director J. N. Purcell For For Management 1.9 Elect Director D. M. Ratcliffe For For Management 1.10 Elect Director W. G. Smith, Jr. For For Management 1.11 Elect Director L. D. Thompson For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Eliminate Cumulative Voting For For Management 5 Increase Authorized Common Stock For For Management 6 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 7 Report on Coal Combustion Waste Hazard Against Against Shareholder and Risk Mitigation Efforts STAPLES, INC. Ticker: SPLS Security ID: 855030102 Meeting Date: JUN 7, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Basil L. Anderson For For Management 2 Elect Director Arthur M. Blank For For Management 3 Elect Director Mary Elizabeth Burton For For Management 4 Elect Director Justin King For For Management 5 Elect Director Carol Meyrowitz For For Management 6 Elect Director Rowland T. Moriarty For For Management 7 Elect Director Robert C. Nakasone For For Management 8 Elect Director Ronald L. Sargent For For Management 9 Elect Director Elizabeth A. Smith For For Management 10 Elect Director Robert E. Sulentic For For Management 11 Elect Director Vijay Vishwanath For For Management 12 Elect Director Paul F. Walsh For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Amend Omnibus Stock Plan For For Management 15 Ratify Auditors For For Management 16 Provide Right to Act by Written Consent Against For Shareholder 17 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings STATE STREET CORPORATION Ticker: STT Security ID: 857477103 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Burnes For For Management 2 Elect Director P. Coym For For Management 3 Elect Director P. De Saint-Aignan For For Management 4 Elect Director A. Fawcett For Against Management 5 Elect Director D. Gruber For For Management 6 Elect Director L. Hill For Against Management 7 Elect Director J. Hooley For For Management 8 Elect Director R. Kaplan For Against Management 9 Elect Director C. LaMantia For For Management 10 Elect Director R. Logue For For Management 11 Elect Director R. Sergel For Against Management 12 Elect Director R. Skates For For Management 13 Elect Director G. Summe For For Management 14 Elect Director R. Weissman For Against Management 15 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 16 Ratify Auditors For For Management 17 Require Independent Board Chairman Against Against Shareholder 18 Report on Pay Disparity Against Against Shareholder SUNTRUST BANKS, INC. Ticker: STI Security ID: 867914103 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert M. Beall, II For For Management 2 Elect Director Alston D. Correll For For Management 3 Elect Director Jeffrey C. Crowe For For Management 4 Elect Director Patricia C. Frist For For Management 5 Elect Director Blake P. Garrett, Jr. For For Management 6 Elect Director David H. Hughes For For Management 7 Elect Director M. Douglas Ivester For For Management 8 Elect Director J. Hicks Lanier For For Management 9 Elect Director William A. Linnenbringer For For Management 10 Elect Director G. Gilmer Minor, III For For Management 11 Elect Director Larry L. Prince For For Management 12 Elect Director Frank S. Royal, M.D. For For Management 13 Elect Director Thomas R. Watjen For For Management 14 Elect Director James M. Wells, III For For Management 15 Elect Director Karen Hastie Williams For For Management 16 Elect Director Phail Wynn, Jr. For For Management 17 Amend Management Incentive Bonus Plan For For Management 18 Ratify Auditors For For Management 19 Advisory Vote on Executive Compensation For For Management 20 Prepare Sustainability Report Against Against Shareholder TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Calvin Darden For For Management 2 Elect Director Anne M. Mulcahy For For Management 3 Elect Director Stephen W. Sanger For For Management 4 Elect Director Gregg W. Steinhafel For For Management 5 Ratify Auditors For For Management 6 Declassify the Board of Directors For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Amend Articles of Incorporation For For Management 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marc N. Casper For For Management 2 Elect Director Tyler Jacks For For Management 3 Ratify Auditors For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James L. Barksdale For For Management 2 Elect Director William P. Barr For For Management 3 Elect Director Jeffrey L. Bewkes For For Management 4 Elect Director Stephen F. Bollenbach For For Management 5 Elect Director Frank J. Caufield For For Management 6 Elect Director Robert C. Clark For For Management 7 Elect Director Mathias Dopfner For For Management 8 Elect Director Jessica P. Einhorn For For Management 9 Elect Director Fred Hassan For For Management 10 Elect Director Michael A. Miles For For Management 11 Elect Director Kenneth J. Novack For For Management 12 Elect Director Deborah C. Wright For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For For Management 15 Provide Right to Call Special Meeting For Against Management 16 Reduce Supermajority Vote Requirement Against For Shareholder 17 Stock Retention/Holding Period Against Against Shareholder 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TOLL BROTHERS, INC. Ticker: TOL Security ID: 889478103 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zvi Barzilay For For Management 1.2 Elect Director Edward G. Boehne For For Management 1.3 Elect Director Richard J. Braemer For For Management 1.4 Elect Director Carl B. Marbach For For Management 2 Ratify Auditors For For Management 3 Approve Stock Ownership Limitations For Against Management 4 Adopt Shareholder Rights Plan (Poison For Against Management Pill) 5 Approve Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against For Shareholder 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations TRAVELERS COMPANIES, INC., THE Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Beller For For Management 1.2 Elect Director John H. Dasburg For For Management 1.3 Elect Director Janet M. Dolan For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Lawrence G. Graev For For Management 1.7 Elect Director Patricia L. Higgins For For Management 1.8 Elect Director Thomas R. Hodgson For For Management 1.9 Elect Director Cleve L. Killingsworth, For For Management Jr. 1.10 Elect Director Blythe J. McGarvie For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management TYCO ELECTRONICS LTD. Ticker: TEL Security ID: H8912P106 Meeting Date: OCT 8, 2009 Meeting Type: Special Record Date: AUG 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 To Approve Payment Of A Distribution To For For Management Shareholders Through Areduction Of The Par Value Of Our Shares, Such Payment To Bemade In Two Installments On Or Before March 26, 2010 (the End Ofthe Second Fiscal Quarter Of 2010). 2 To Approve Any Adjournments Or For Against Management Postponements Of Theextraordinary General Meeting. 3 Transact Other Business (Voting) For Against Management TYCO ELECTRONICS LTD. Ticker: TEL Security ID: H8912P106 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect Pierre Brondeau as Director For For Management 1.2 Reelect Ram Charan as Director For For Management 1.3 Reelect Juergen Gromer as Director For For Management 1.4 Reelect Robert Hernandez as Director For For Management 1.5 Reelect Thomas Lynch as Director For For Management 1.6 Reelect Daniel Phelan as Director For For Management 1.7 Reelect Frederic Poses as Director For For Management 1.8 Reelect Lawrence Smith as Director For For Management 1.9 Reelect Paula Sneed as Director For For Management 1.10 Reelect David Steiner as Director For For Management 1.11 Reelect John Van Scoter as Director For For Management 2.1 Accept Annual Report for Fiscal For For Management 2008/2009 2.2 Accept Statutory Financial Statements For For Management for Fiscal 2008/2009 2.3 Accept Consolidated Financial For For Management Statements for Fiscal 2008/2009 3 Approve Share Capital Reduction and For For Management Repayment of $0.64 per Share 4 Approve Discharge of Board and Senior For For Management Management 5 Increase the Number of Shares Available For Against Management for Awards under Tyco Electronics Ltd. 2007 Stock and Incentive Plan 6.1 Ratify Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2009/2010 6.2 Ratify Deloitte AG as Swiss Registered For For Management Auditors for Fiscal 2009/2010 6.3 Ratify PricewaterhouseCoopers AG as For For Management Special Auditor for Fiscal 2009/2010 7 Adjourn Meeting For Against Management 8 Transact Other Business (Voting) For Against Management TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal 2008/2009 2 Approve Discharge of Board and Senior For For Management Management 3.1 Reelect Edward Breen as Director For For Management 3.2 Elect Michael Daniels as Director For For Management 3.3 Reelect Timothy Donahue as Director For For Management 3.4 Reelect Brian Duperreault as Director For For Management 3.5 Reelect Bruce Gordon as Director For For Management 3.6 Reelect Rajiv Gupta as Director For For Management 3.7 Reelect John Krol as Director For For Management 3.8 Reelect Brendan O'Neill as Director For For Management 3.9 Reelect William Stavropoulos as For For Management Director 3.10 Reelect Sandra Wijnberg as Director For For Management 3.11 Reelect R. David Yost as Director For For Management 4a Ratify Deloitte AG as Auditors For For Management 4b Appoint Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2009/2010 4c Ratify PricewaterhouseCoopers AG as For For Management Special Auditor 5a Approve Carrying Forward of Net Loss For For Management 5b Approve CHF 407.4 Million Reduction in For For Management Share Capital and Repayment of CHF 0.85 per Share 6 Amend Articles Re: Plurality Voting For For Management Standard for Board Elections When the Number of Candidates Exceeds the Number of Board Positions Available 7 Transact Other Business (Voting) For Against Management U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas M. Baker, Jr. For For Management 2 Elect Director Y. Marc Belton For For Management 3 Elect Director Victoria Buyniski For Against Management Gluckman 4 Elect Director Arthur D. Collins, Jr. For Against Management 5 Elect Director Richard K. Davis For For Management 6 Elect Director Joel W. Johnson For For Management 7 Elect Director Olivia F. Kirtley For For Management 8 Elect Director Jerry W. Levin For Against Management 9 Elect Director David B. O'Maley For For Management 10 Elect Director O'dell M. Owens, M.D., For For Management M.P.H. 11 Elect Director Richard G. Reiten For Against Management 12 Elect Director Craig D. Schnuck For For Management 13 Elect Director Patrick T. Stokes For Against Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andrew H. Card, Jr. For For Management 2 Elect Director Erroll B. Davis, Jr. For For Management 3 Elect Director Thomas J. Donohue For For Management 4 Elect Director Archie W. Dunham For For Management 5 Elect Director Judith Richards Hope For For Management 6 Elect Director Charles C. Krulak For For Management 7 Elect Director Michael R. McCarthy For For Management 8 Elect Director Michael W. McConnell For For Management 9 Elect Director Thomas F. McLarty III For For Management 10 Elect Director Steven R. Rogel For For Management 11 Elect Director Jose H. Villarreal For For Management 12 Elect Director James R. Young For For Management 13 Ratify Auditors For For Management 14 Require Independent Board Chairman Against Against Shareholder 15 Reduce Supermajority Vote Requirement Against For Shareholder UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William C. Ballard, Jr. For For Management 2 Elect Director Richard T. Burke For For Management 3 Elect Director Robert J. Darretta For For Management 4 Elect Director Stephen J. Hemsley For For Management 5 Elect Director Michele J. Hooper For For Management 6 Elect Director Douglas W. Leatherdale For For Management 7 Elect Director Glenn M. Renwick For For Management 8 Elect Director Kenneth I. Shine For For Management 9 Elect Director Gail R. Wilensky For For Management 10 Ratify Auditors For For Management 11 Report on Lobbying Expenses Against Against Shareholder 12 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ruben M. Escobedo For For Management 2 Elect Director Bob Marbut For Against Management 3 Elect Director Robert A. Profusek For Against Management 4 Ratify Auditors For For Management 5 Approve Omnibus Stock Plan For For Management 6 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 7 Report on Rainforest Sustainability Against Against Shareholder 8 Report on Political Contributions Against Against Shareholder 9 Stock Retention/Holding Period Against Against Shareholder WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 13, 2010 Meeting Type: Annual Record Date: NOV 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven A. Davis For For Management 1.2 Elect Director William C. Foote For For Management 1.3 Elect Director Mark P. Frissora For For Management 1.4 Elect Director Alan G. McNally For For Management 1.5 Elect Director Nancy M. Schlichting For For Management 1.6 Elect Director David Y. Schwartz For For Management 1.7 Elect Director Alejandro Silva For For Management 1.8 Elect Director James A. Skinner For For Management 1.9 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Amend Stock Option Plan For For Management 4 Reduce Supermajority Vote Requirement Against For Shareholder 5 Performance-Based Equity Awards Against For Shareholder 6 Report on Charitable Contributions Against Against Shareholder WALT DISNEY COMPANY, THE Ticker: DIS Security ID: 254687106 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: JAN 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Judith L. Estrin For For Management 5 Elect Director Robert A. Iger For For Management 6 Elect Director Steven P. Jobs For For Management 7 Elect Director Fred H. Langhammer For For Management 8 Elect Director Aylwin B. Lewis For For Management 9 Elect Director Monica C. Lozano For For Management 10 Elect Director Robert W. Matschullat For For Management 11 Elect Director John E. Pepper, Jr. For For Management 12 Elect Director Sheryl Sandberg For For Management 13 Elect Director Orin C. Smith For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For Against Management 16 Reduce Supermajority Vote Requirement For For Management 17 Reduce Supermajority Vote Requirement For For Management 18 Amend Articles of Incorporation to For For Management Delete Certain Tracking Stock Provisions 19 Amend Articles of Incorporation to For For Management Delete Classified Board Transition Provisions 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 21 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Ex-Gay Status WARNER CHILCOTT PLC Ticker: WCRX Security ID: G94368100 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect John Connaughton as Director For For Management 1B Elect Stephen Murray as Director For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Sheila P. Burke For For Management 2 Elect Director George A. Schaefer, Jr. For For Management 3 Elect Director Jackie M. Ward For For Management 4 Ratify Auditors For For Management 5 Report on Conversion to Non-Profit Against Against Shareholder Status 6 Report on Lobbying Expenses Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 8 Reincorporate in Another State [from Against Against Shareholder Indiana to Delaware] WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director John D. Baker II For For Management 2 Election Director John S. Chen For Against Management 3 Election Director Lloyd H. Dean For For Management 4 Election Director Susan E. Engel For Against Management 5 Election Director Enrique Hernandez, For For Management Jr. 6 Election Director Donald M. James For Against Management 7 Election Director Richard D. McCormick For Against Management 8 Election Director Mackey J. McDonald For Against Management 9 Election Director Cynthia H. Milligan For For Management 10 Elect Director Nicholas G. Moore For For Management 11 Elect Director Philip J. Quigley For For Management 12 Elect Director Judith M. Runstad For For Management 13 Elect Director Stephen W. Sanger For Against Management 14 Elect Director Robert K. Steel For For Management 15 Elect Director John G. Stumpf For For Management 16 Elect Director an G. Swenson For For Management 17 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 18 Increase Authorized Common Stock For For Management 19 Ratify Auditors For For Management 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 21 Require Independent Board Chairman Against Against Shareholder 22 Report on Charitable Contributions Against Against Shareholder 23 Report on Political Contributions Against Against Shareholder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010
